Exhibit 10(a)

$300,000,000.00 REVOLVING CREDIT FACILITY
FIRST AMENDED AND RESTATED CREDIT AGREEMENT
by and among
MSA SAFETY INCORPORATED, a Pennsylvania corporation,
THE GUARANTORS PARTY HERETO,
THE LENDERS PARTY HERETO,
PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent,
JPMORGAN CHASE BANK, N.A., as Syndication Agent,
and
PNC CAPITAL MARKETS LLC, as Lead Arranger and Sole Bookrunner
Dated March 7, 2014




CUSIP # 55349UAA5




--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
Page
 
1


CERTAIN DEFINITIONS
1


 
1.1


CERTAIN DEFINITIONS
1


 
1.2


CONSTRUCTION
32


 
1.3


ACCOUNTING PRINCIPLES
33


 
1.4


CURRENCY CALCULATIONS
33


 
1.5


DOMESTIC REORGANIZATION
33


2


REVOLVING CREDIT AND SWING LOAN FACILITIES
34


 
2.1


REVOLVING CREDIT AND SWING LOAN FACILITIES
34


 
 
2.1.1
Revolving Credit Loans; Optional Currency Loans
34


 
 
2.1.2
Swing Loans
34


 
2.2


NATURE OF LENDERS' OBLIGATIONS WITH RESPECT TO REVOLVING CREDIT LOANS
34


 
2.3


COMMITMENT FEES
35


 
2.4


TERMINATION OR REDUCTION OF REVOLVING CREDIT COMMITMENTS
35


 
2.5


REVOLVING CREDIT LOAN REQUESTS; SWING LOAN REQUESTS
36


 
 
2.5.1
Revolving Credit Loan Requests
36


 
 
2.5.2
Swing Loan Requests
37


 
2.6


INCREASE IN REVOLVING CREDIT COMMITMENTS
37


 
 
2.6.1
Increasing Lenders and New Lenders
37


 
 
2.6.2
Treatment of Outstanding Loans
38


 
2.7


MAKING REVOLVING CREDIT LOANS AND SWING LOANS; PRESUMPTIONS BY THE
ADMINISTRATIVE AGENT; REPAYMENT OF REVOLVING CREDIT LOANS; REPAYMENT OF SWING
LOANS
39


 
 
2.7.1
Making Revolving Credit Loans
39


 
 
2.7.2
Making Swing Loans
39


 
 
2.7.3
Presumptions by the Administrative Agent
39


 
 
2.7.4
Repayment of Revolving Credit Loans
40


 
 
2.7.5
Borrowings to Repay Swing Loans
40


 
 
2.7.6
Swing Loans Under Cash Management Agreements
40


 
2.8


NOTES
41


 
2.9


USE OF PROCEEDS
41


 
2.10


LETTER OF CREDIT SUBFACILITY
41


 
 
2.10.1
Issuance of Letters of Credit
41


 
 
2.10.2
Letter of Credit Fees
43


 
 
2.10.3
Disbursements, Reimbursement
43


 
 
2.10.4
Repayment of Participation Advances
45


 
 
2.10.5
Documentation
45


 
 
2.10.6
Determinations to Honor Drawing Requests
45


 
 
2.10.7
Nature of Participation and Reimbursement Obligations
46


 
 
2.10.8
Indemnity
47


 
 
2.10.9
Liability for Acts and Omissions
47


 
 
2.10.10
Issuing Lender Reporting Requirements
49


 
2.11


DEFAULTING LENDERS
50


 
2.12


UTLIZATION OF COMMITMENTS IN OPTIONAL CURRENCIES
51


 
 
2.12.1
Periodic Computations of Dollar Equivalent Amounts of Revolving Credit Loans
that are Optional Currency Loans and Letters of Credit Outstanding; Repayment in
Same Currency
51






i

--------------------------------------------------------------------------------



 
 
2.12.2
Notices From Lenders That Optional Currencies Are Unavailable to Fund New Loans
52


 
 
2.12.3
Notices From Lenders That Optional Currencies Are Unavailable to Fund Renewals
of the LIBOR Rate Option
52


 
 
2.12.4
European Monetary Union
53


3


INTEREST RATES
54


 
3.1


INTEREST RATE OPTIONS
54


 
 
3.1.1
Revolving Credit Interest Rate Options
55


 
 
3.1.2
Swing Loan Interest Rate
56


 
 
3.1.3
Rate Quotations
56


 
3.2


INTEREST PERIODS
56


 
 
3.2.1
Amount of Borrowing Tranche
56


 
 
3.2.2
Renewals
56


 
 
3.2.3
No Conversion of Optional Currency Loans
56


 
3.3


INTEREST AFTER DEFAULT
57


 
 
3.3.1
Interest Rate
57


 
 
3.3.2
Letter of Credit Fees
57


 
 
3.3.3
Other Obligations
57


 
 
3.3.4
Acknowledgement
57


 
3.4


LIBOR RATE UNASCERTAINABLE; ILLEGALITY; INCREASED COSTS; DEPOSITS NOT AVAILABLE
57


 
 
3.4.1
Unascertainable
57


 
 
3.4.2
Illegality; Increased Costs; Deposists Not Available
57


 
 
3.4.3
Administrative Agent's and Lender's Rights
58


 
3.5


SELECTION OF INTEREST RATE OPTIONS
59


4


PAYMENTS
59


 
4.1


PAYMENTS
59


 
4.2


PRO RATA TREATMENT OF LENDERS
60


 
4.3


SHARING OF PAYMENTS BY LENDERS
60


 
4.4


PRESUMPTIONS BY ADMINISTRATIVE AGENT
61


 
4.5


INTEREST PAYMENT DATES
61


 
4.6


VOLUNTARY PREPAYMENTS
61


 
 
4.6.1
Right to Prepay
61


 
 
4.6.2
Replacement of a Lender
63


 
 
4.6.3
Designation of a Different Lending Office
64


 
4.7


MANDATORY PREPAYMENTS FOR CURRENCY FLUCTUATIONS
64


 
4.8


INCREASED COSTS
64


 
 
4.8.1
Increased Costs Generally
64


 
 
4.8.2
Capital Requirements
65


 
 
4.8.3
Certificates for Reimbursement; Repayment of Outstanding Loans; Borrowing of New
Loans
65


 
 
4.8.4
Delay in Requests
66


 
4.9


TAXES
66


 
 
4.9.1
Defined Terms
66


 
 
4.9.2
Payments Free of Taxes
66


 
 
4.9.3
Payment of Other Taxes by the Loan Parties
66


 
 
4.9.4
Indemnification by the Loan Parties
67


 
 
4.9.5
Indemnification by the Lenders
67




ii

--------------------------------------------------------------------------------



 
 
4.9.6
Evidence of Payments
67


 
 
4.9.7
Status of Lenders
67


 
 
4.9.8
Treatment of Certain Refunds
70


 
 
4.9.9
Survival
70


 
4.10


INDEMNITY
70


 
4.11


SETTLEMENT DATE PROCEDURES
71


 
4.12


CURRENCY CONVERSION PROCEDURES FOR JUDGMENTS
72


 
4.13


INDEMNITY IN CERTAIN EVENTS
72


5


REPRESENTATIONS AND WARRANTIES
72


 
5.1


REPRESENTATIONS AND WARRANTIES
72


 
 
5.1.1
Organization and Qualification; Power and Authority; Compliance With Laws; Title
to Properties; Event of Default
72


 
 
5.1.2
Subsidiaries and Owners; Investment Companies
73


 
 
5.1.3
Validity and Binding Effect
73


 
 
5.1.4
No Conflict; Material Agreements; Consents
74


 
 
5.1.5
Litigation
74


 
 
5.1.6
Financial Statements
75


 
 
5.1.7
Margin Stock
75


 
 
5.1.8
Full Disclosure
76


 
 
5.1.9
Taxes
76


 
 
5.1.10
Patents, Trademarks, Copyrights, Licenses, Etc.
76


 
 
5.1.11
Insurance
76


 
 
5.1.12
ERISA Compliance
76


 
 
5.1.13
[Reserved]
77


 
 
5.1.14
Senior Debt Status
77


 
 
5.1.15
Solvency
77


 
 
5.1.16
Anti-Terrorism Laws
77


6


CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT
77


 
6.1


FIRST LOANS AND LETTERS OF CREDIT
78


 
 
6.1.1
Deliveries
78


 
 
6.1.2
Payment of Fees
79


 
6.2


EACH LOAN OR LETTER OF CREDIT
79


7


COVENANTS
80


 
7.1


AFFIRMATIVE COVENANTS
80


 
 
7.1.1
Preservation of Existence, Etc.
80


 
 
7.1.2
Payment of Liabilities, Including Taxes, Etc.
80


 
 
7.1.3
Maintenance of Insurance
80


 
 
7.1.4
Maintenance of Properties and Leases
80


 
 
7.1.5
Visitation Rights
81


 
 
7.1.6
Keeping of Records and Books of Account
81


 
 
7.1.7
Compliance with Laws; Use of Proceeds
81


 
 
7.1.8
Further Assurances
81


 
 
7.1.9
Anti-Terrorism Laws
82


 
 
7.1.10
Keepwell
82


 
 
7.1.11
Most Favored Lender
82


 
7.2


NEGATIVE COVENANTS
84






iii

--------------------------------------------------------------------------------



 
 
7.2.1
Indebtedness
84


 
 
7.2.2
Liens
85


 
 
7.2.3
Guaranties
85


 
 
7.2.4
Loans and Investments
86


 
 
7.2.5
Liquidations, Mergers, Consolidations, Acquisitions
86


 
 
7.2.6
Dispositions of Assets or Subsidiaries
87


 
 
7.2.7
Affiliate Transactions
87


 
 
7.2.8
Subsidiaries, Partnerships and Joint Ventures
87


 
 
7.2.9
Continuation of or Change in Business
88


 
 
7.2.10
Fiscal Year
88


 
 
7.2.11
[Reserved]
88


 
 
7.2.12
Changes in Organizational Documents
88


 
 
7.2.13
[Reserved]
88


 
 
7.2.14
Minimum Fixed Charges Coverage Ratio
89


 
 
7.2.15
[Reserved]
89


 
 
7.2.16
Maximum Leverage Ratio
89


 
 
7.2.17
[Reserved]
89


 
 
7.2.18
Amendment, Etc. of Indebtedness
89


 
 
7.2.19
Anti-Terrorism Laws
89


 
7.3


REPORTING REQUIREMENTS
89


 
 
7.3.1
Quarterly Financial Statements
90


 
 
7.3.2
Annual Financial Statements
90


 
 
7.3.3
Certificate of the Borrower
90


 
 
7.3.4
Notices
90


 
 
7.3.5
IFRS Reconciliations
91


8


DEFAULT
92


 
8.1


EVENTS OF DEFAULT
92


 
 
8.1.1
Payments Under Loan Documents
92


 
 
8.1.2
Breach of Warranty
92


 
 
8.1.3
Breach of Negative Covenants, Visitation Rights or Anti-Terrorism Laws
92


 
 
8.1.4
Breach of Other Covenants
92


 
 
8.1.5
[Reserved]
92


 
 
8.1.6
Defaults in Other Agreements or Indebtedness
93


 
 
8.1.7
Final Judgments or Orders
93


 
 
8.1.8
Loan Document Unenforceable
93


 
 
8.1.9
Proceedings Against Assets
93


 
 
8.1.10
Events Relating to Plans and Benefit Arrangements
93


 
 
8.1.11
Change of Control
94


 
 
8.1.12
Relief Proceedings
94


 
8.2


CONSEQUENCES OF EVENT OF DEFAULT
94


 
 
8.2.1
Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings
94


 
 
8.2.2
Bankruptcy, Insolvency or Reorganization Proceedings
94


 
 
8.2.3
Set-off
95


 
 
8.2.4
Suits, Actions, Proceedings
95


 
 
8.2.5
Application of Proceeds
95


9


THE ADMINISTRATIVE AGENT
96






iv

--------------------------------------------------------------------------------



 
9.1


APPOINTMENT AND AUTHORITY
96


 
9.2


RIGHTS AS A LENDER
96


 
9.3


EXCULPATORY PROVISIONS
97


 
9.4


RELIANCE BY ADMINISTRATIVE AGENT
98


 
9.5


DELEGATION OF DUTIES
98


 
9.6


RESIGNATION OF ADMINISTRATIVE AGENT
98


 
9.7


NON-RELIANCE ON ADMINISTRATIVE AGENT AND OTHER LENDERS
99


 
9.8


NO OTHER DUTIES, ETC.
99


 
9.9


ADMINISTRATIVE AGENT'S FEE
100


 
9.10


AUTHORIZATION TO RELEASE GUARANTORS
100


 
9.11


NO RELIANCE ON ADMINISTRATIVE AGENT'S CUSTOMER INDENTIFICATION PROGRAM
100


10


MISCELLANEOUS
100


 
10.1


MODIFICATIONS, AMENDMENTS OR WAIVERS
100


 
 
10.1.1
Increase of Commitment
100


 
 
10.1.2
Extension of Payment; Reduction of Principal Interest or Fees; Modification of
Terms of Payment
101


 
 
10.1.3
Release of Guarantor
101


 
 
10.1.4
Miscellaneous
101


 
10.2


NO IMPLIED WAIVERS; CUMULATIVE REMEDIES
102


 
10.3


EXPENSES; INDEMNITY; DAMAGE WAIVER
102


 
 
10.3.1
Costs and Expenses
102


 
 
10.3.2
Indemnification by the Borrower
102


 
 
10.3.3
Reimbursement by Lenders
103


 
 
10.3.4
Waiver of Consequential Damages, Etc.
104


 
 
10.3.5
Payments
104


 
10.4


HOLIDAYS
104


 
10.5


NOTICES; EFFECTIVENESS; ELECTRONIC COMMUNICATION
104


 
 
10.5.1
Notices Generally
104


 
 
10.5.2
Electronic Communications
105


 
 
10.5.3
Change of Address, Etc.
105


 
10.6


SEVERABILITY
105


 
10.7


DURATION; SURVIVAL
105


 
10.8


SUCCESSORS AND ASSIGNS
106


 
 
10.8.1
Successors and Assigns Generally
106


 
 
10.8.2
Assignments by Lenders
106


 
 
10.8.3
Register
107


 
 
10.8.4
Participations
107


 
 
10.8.5
Limitations upon Participant Rights Successors and Assigns Generally
108


 
 
10.8.6
Certain Pledges; Successors and Assigns Generally
109


 
10.9


CONFIDENTIALITY
109


 
 
10.9.1
General
109


 
 
10.9.2
Sharing Information With Affiliates of the Lenders
109


 
10.10


COUNTERPARTS; INTEGRATION; EFFECTIVENESS
110


 
 
10.10.1
Counterparts; Integration; Effectiveness
110


 
10.11


CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS;
WAIVER OF JURY TRIAL
110






v

--------------------------------------------------------------------------------



 
 
10.11.1
Governing Law
110


 
 
10.11.2
Submission to Jurisdiction
110


 
 
10.11.3
Waiver of Venue
111


 
 
10.11.4
Service of Process
111


 
 
10.11.5
Waiver of Jury Trial
111


 
10.12


USA PATRIOT ACT NOTICE
111


 
10.13


JOINDER OF GUARANTORS
112


 
10.14


AMENDMENT AND RESTATEMENT
112


 
10.15


NO ADVISORY OR FIDUCIARY RESPONSIBILITY
112




vi

--------------------------------------------------------------------------------



LIST OF SCHEDULES AND EXHIBITS
SCHEDULES
 
SCHEDULE 1.1(A)
PRICING GRID
SCHEDULE 1.1(B)
COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES
SCHEDULE 1.1(E)
EXISTING LETTERS OF CREDIT
SCHEDULE 1.1(FR)
FOREIGN REORGANIZATION
SCHEDULE 1.1(P)(1)
PERMITTED INVESTMENTS
SCHEDULE 1.1(P)(2)
PERMITTED LIENS
SCHEDULE 1.1(R)
REORGANIZATION
SCHEDULE 1.1(S)
EXCLUDED SUBSIDIARIES
SCHEDULE 5.1.2
SUBSIDIARIES
SCHEDULE 5.1.12
ERISA COMPLIANCE
SCHEDULE 7.2.1
PERMITTED INDEBTEDNESS
SCHEDULE 7.2.3
EXISTING GUARANTIES
 
 
EXHIBITS
 
EXHIBIT 1.1(A)
ASSIGNMENT AND ASSUMPTION AGREEMENT
EXHIBIT 1.1(G)(1)
GUARANTOR JOINDER
EXHIBIT 1.1(G)(2)
GUARANTY AND SURETYSHIP AGREEMENT
EXHIBIT 1.1(I)
INTERCOMPANY SUBORDINATION AGREEMENT
EXHIBIT 1.1(N)(1)
REVOLVING CREDIT LINE
EXHIBIT 1.1(N)(2)
SWING LOAN NOTE
EXHIBIT 2.5.1
REVOLVING CREDIT LOAN REQUEST
EXHIBIT 2.5.2
SWING LOAN REQUEST
EXHIBIT 4.9.7(A)
U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That Are Not Partnerships
For U.S. Federal Income Tax Purposes)
EXHIBIT 4.9.7(B)
U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)
EXHIBIT 4.9.7(C)
U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants That Are Partnerships
For U.S. Federal Income Tax Purposes)
EXHIBIT 4.9.7(D)
U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That Are Partnerships For
U.S. Federal Income Tax Purposes)
EXHIBIT 7.3.3
QUARTERLY COMPLIANCE CERTIFICATE


vii

--------------------------------------------------------------------------------




FIRST AMENDED AND RESTATED CREDIT AGREEMENT
THIS FIRST AMENDED AND RESTATED CREDIT AGREEMENT is dated March 7, 2014 and is
made by and among MSA SAFETY INCORPORATED, a Pennsylvania corporation (the
"Borrower"), each of the GUARANTORS (as hereinafter defined), the LENDERS (as
hereinafter defined) and PNC BANK, NATIONAL ASSOCIATION, in its capacity as
administrative agent for the Lenders under this Agreement (as hereinafter
defined) (hereinafter referred to in such capacity as the "Administrative
Agent").
The Borrower has requested the Lenders to provide a revolving credit facility
(including a letter of credit subfacility) to the Borrower in an aggregate
principal amount, subject to Section 2.6 [Increase in Revolving Credit
Commitments], not to exceed Three Hundred Million and 00/100 Dollars
($300,000,000.00). In consideration of their mutual covenants and agreements
hereinafter set forth and intending to be legally bound hereby, the parties
hereto covenant and agree as follows:
1CERTAIN DEFINITIONS
1.1    Certain Definitions.
In addition to words and terms defined elsewhere in this Agreement, the
following words and terms shall have the following meanings, respectively,
unless the context hereof clearly requires otherwise:
2006 Note Purchase Agreement shall mean that certain Amended and Restated Note
Purchase Agreement, dated as of the date hereof, pursuant to which
$60,000,000.00 aggregate principal amount of 5.41% Senior Notes Due December 20,
2021 were originally issued by the Original Borrower, and assumed by the
Borrower, for the benefit of the Purchasers (as defined therein) party thereto
from time to time, as the same may be further amended, modified or supplemented
from time to time.
2006 Note Purchase Guarantees shall mean, collectively, each Note Guarantee (as
defined in the 2006 Note Purchase Agreement).
2010 Note Purchase Agreement shall mean that certain Amended and Restated Note
Purchase and Private Shelf Agreement, dated as of the date hereof, pursuant to
which $100,000,000.00 4.00% Series A Senior Notes Due October 13, 2021 were
originally issued by the Original Borrower, and assumed by the Borrower and
pursuant to which a One Hundred Seventy-Five Million and 00/100 Dollar
($175,000,000.00) private shelf facility is being made available to the
Borrower, as the same may be further amended, modified or supplemented from time
to time.
2010 Note Purchase Agreement Guarantees shall mean, collectively, each Note
Guarantee (as defined in the 2010 Note Purchase Agreement).
Additional Covenant shall have the meaning specified in Section 7.1.11(i) [Most
Favored Lender].
Adjustment Date shall have the meaning specified in Schedule 1.1(A).

1

--------------------------------------------------------------------------------



Administrative Agent shall have the meaning specified in the preamble of this
Agreement and shall include its successors and assigns.
Administrative Agent's Fee shall have the meaning specified in Section 9.9
[Administrative Agent's Fee].
Administrative Agent's Letter shall have the meaning specified in Section 9.9
[Administrative Agent's Fee].
Affiliate as to any Person, shall mean any other Person (i) which directly or
indirectly controls, is controlled by, or is under common control with such
Person, (ii) which beneficially owns or holds ten percent (10%) or more of any
class of the voting or other equity interests of such Person, or (iii) ten
percent (10%) or more of any class of voting interests or other equity interests
of which is beneficially owned or held, directly or indirectly, by such Person.
Agreement shall mean this First Amended and Restated Credit Agreement, as the
same may be further amended, supplemented, modified or restated from time to
time, including all schedules and exhibits.
Alternate Currency shall mean with respect to any Letter of Credit, each
Optional Currency and any other non-Dollar currency satisfactory to the Issuing
Lender that shall issue a Letter of Credit. Each Alternate Currency must be the
lawful currency of the specified country.
Anti-Terrorism Laws shall mean any Laws relating to terrorism, trade sanctions
programs and embargoes, economic or financial sanctions, import/export
licensing, money laundering, corruption or bribery, and any regulation, order,
or directive promulgated, issued or enforced pursuant to such Laws, all as
amended, supplemented or replaced from time to time.
Applicable Commercial Letter of Credit Fee Rate shall mean the percentage rate
per annum based on the Net Leverage Ratio then in effect according to the
pricing grid on Schedule 1.1(A) below the heading "Commercial Letter of Credit
Fee."
Applicable Commitment Fee Rate shall mean the percentage rate per annum based on
the Net Leverage Ratio then in effect according to the pricing grid on Schedule
1.1(A) below the heading "Commitment Fee."
Applicable Margin shall mean, as applicable:
(A)    the percentage spread to be added to the Base Rate applicable to
Revolving Credit Loans under the Base Rate Option based on the Net Leverage
Ratio then in effect according to the pricing grid on Schedule 1.1(A) below the
heading "Revolving Credit Base Rate Spread," or
(B)    the percentage spread to be added to the LIBOR Rate applicable to
Revolving Credit Loans under the LIBOR Rate Option based on the Net Leverage
Ratio then in effect according to the pricing grid on Schedule 1.1(A) below the
heading "Revolving Credit LIBOR Rate Spread."

2

--------------------------------------------------------------------------------



Applicable Standby Letter of Credit Fee Rate shall mean the percentage rate per
annum based on the Net Leverage Ratio then in effect according to the pricing
grid on Schedule 1.1(A) below the heading "Standby Letter of Credit Fee."
Approved Fund shall mean any fund that is engaged in making, purchasing, holding
or investing in bank loans and similar extensions of credit in the ordinary
course of business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
Asset Disposition shall mean any Transfer except (a) any Transfer from a
Subsidiary to the Borrower or from the Borrower to a Subsidiary or from a
Subsidiary to a Subsidiary, so long as immediately before and immediately after
the consummation of any such Transfer and after giving effect thereto, no Event
of Default or Potential Default exists, (b) any Transfer made in the ordinary
course of business and involving only property that is either (i) inventory held
for sale or (ii) equipment, fixtures, supplies or materials no longer used or
useful in the operation of the business of the Borrower or any of its
Subsidiaries or that are obsolete (c) any Transfer by the Borrower or any
Subsidiary constituting a Permitted Investment, (d) non-exclusive licenses or
sublicenses to use the patents, trade secrets, know-how and other intellectual
property of the Borrower or any of its Subsidiaries in the ordinary course of
business, (e) dispositions or discounts without recourse of accounts receivable
in connection with the compromise or collection thereof in the ordinary course
of business and (f) leases and sub-leases and licenses and sub-licenses of
property in the ordinary course of business.
Assignment and Assumption Agreement shall mean an assignment and assumption
agreement entered into by a Lender and an assignee permitted under Section 10.8
[Successors and Assigns], in substantially the form of Exhibit 1.1(A).
AU Alternate Source shall have the meaning specified in the definition of LIBOR
Rate.
Authorized Officer shall mean, with respect to any Loan Party, the Chief
Executive Officer, President or Chief Financial Officer of such Loan Party or
such other individuals, designated by written notice to the Administrative Agent
from the Borrower, authorized to execute notices, reports and other documents on
behalf of the Loan Parties required hereunder. The Borrower may amend such list
of individuals from time to time by giving written notice of such amendment to
the Administrative Agent.
Australian Dollars shall mean the lawful money of Australia.
Australian Dollar Rate shall mean the average bid reference rate as administered
by the Australian Financial Markets Association (or any other Person that takes
over the administration of that rate) for Australian Dollar bills of exchange.
Base Rate shall mean, for any day, a fluctuating per annum rate of interest
equal to the highest of (i) the Prime Rate, (ii) the Federal Funds Open Rate,
plus one half of one percent (0.5%) and (iii) the Daily Libor Rate plus one
percent (1.00%). Any change in the Base Rate (or any component thereof) shall
take effect at the opening of business on the day such change occurs.

3

--------------------------------------------------------------------------------



Base Rate Option shall mean the option of the Borrower to have Loans denominated
in Dollars bear interest at the rate and under the terms set forth in
Section 3.1.1(i) [Revolving Credit Base Rate Option].
Borrower shall have the meaning specified in the preamble of this Agreement.
Borrowing Date shall mean, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof at or to the same or a different
Interest Rate Option, which shall be a Business Day.
Borrowing Tranche shall mean specified portions of Loans outstanding as follows:
(i) any Loans denominated in the same currency to which a LIBOR Rate Option
applies which become subject to the same Interest Rate Option under the same
Loan Request by the Borrower and which have the same Interest Period shall
constitute one Borrowing Tranche, and (ii) all Loans to which a Base Rate Option
applies shall constitute one Borrowing Tranche.
British Pounds Sterling shall mean the official currency of the United Kingdom
of Great Britain and Northern Ireland.
Business Day shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in Pittsburgh, Pennsylvania and if the applicable Business Day relates
to any Loan to which the LIBOR Rate Option applies, such day must also be a day
on which dealings are carried on in the Relevant Interbank Market and if the
applicable Business Day relates to any Loan denominated in Euro, such day is not
a day on which the payment system utilized by the Administrative Agent for the
settlement of payments in Euro is not open for the settlement of payments in
Euro.
Capital Lease shall mean, at any time, a lease with respect to which the lessee
is required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.
Capital Lease Obligation shall mean, with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease which would, in accordance with GAAP, appear as a liability on a
balance sheet of such Person.
Cash Management Agreements shall have the meaning specified in Section 2.7.6
[Swing Loans Under Cash Management Agreements].
Change in Law shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any Law, (b) any
change in any Law or in the administration, interpretation, implementation or
application thereof by any Official Body or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of Law)
by any Official Body;

4

--------------------------------------------------------------------------------



provided that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, regulations, guidelines, interpretations or directives thereunder or
issued in connection therewith (whether or not having the force of Law) and (y)
all requests, rules, regulations, guidelines, interpretations or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities (whether or not having the force of Law), in
each case pursuant to Basel III, shall in each case be deemed to be a Change in
Law regardless of the date enacted, adopted, issued, promulgated or implemented.
CIP Regulations shall have the meaning specified in Section 9.11 [No Reliance on
Administrative Agent's Customer Identification Program].
Closing Date shall mean March 7, 2014 or such other date as may be agreed to by
the parties hereto.
Code shall mean the Internal Revenue Code of 1986, as the same may be amended or
supplemented from time to time, and any successor statute of similar import, and
the rules and regulations thereunder, as from time to time in effect.
Commercial Letter of Credit shall mean any letter of credit which is a
commercial letter of credit issued in respect of the purchase of goods or
services by one or more of the Loan Parties in the ordinary course of their
business.
Commercial Letter of Credit Fee shall have the meaning specified in
Section 2.11.2 [Letter of Credit Fees].
Commitment shall mean as to any Lender the aggregate of its Revolving Credit
Commitment and, in the case of PNC, the aggregate of its Revolving Credit
Commitment and its Swing Loan Commitment, and Commitments shall mean the
aggregate of the Revolving Credit Commitments and Swing Loan Commitment of all
of the Lenders.
Commitment Fee shall have the meaning specified in Section 2.3 [Commitment
Fees].
Commodity Exchange Act shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
Commodity Hedge shall mean a price protection agreement related to commodity
products and entered into by the Borrower or its Subsidiaries for hedging
purposes (and not for speculation).
Compliance Certificate shall have the meaning specified in Section 7.3.3
[Certificate of the Borrower].
Computation Date shall have the meaning specified in Section 2.12.1 [Periodic
Computations of Dollar Equivalent Amounts of Revolving Credit Loans that are
Optional Currency Loans and Letters of Credit Outstanding, Etc.].
Connection Income Taxes shall mean Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

5

--------------------------------------------------------------------------------



Consolidated EBITDA shall mean, for any period of determination, (i) the sum of
Consolidated Net Income, depreciation, amortization, other non-cash charges,
non-cash expenses, or non-cash losses to net income (provided, however, that
cash payments made in such period or in any future period in respect of such
non-cash charges, expenses or losses shall be subtracted from Consolidated Net
Income in calculating Consolidated EBITDA in the period when such payments are
made), Interest Charges and income tax expense, plus restructuring costs
incurred in connection with the Reorganization, minus (ii) non-cash credits or
non-cash gains to net income, in each case of the Borrower and its Subsidiaries
for such period determined and consolidated in accordance with GAAP. For
purposes of determining Consolidated EBITDA, items related to Joint Ventures
shall be excluded, except that cash dividends paid by any Joint Venture to the
Borrower or a wholly-owned Subsidiary of the Borrower shall be included in
Consolidated EBITDA. For purposes of calculating Consolidated EBITDA, (a) with
respect to a business acquired by the Loan Parties pursuant to a Permitted
Acquisition, Consolidated EBITDA shall be calculated on a pro forma basis, using
historical numbers, in accordance with GAAP as if the Permitted Acquisition had
been consummated at the beginning of such period, and (b) with respect to a
business liquidated, sold or disposed of by the Loan Parties pursuant to Section
7.2.5 [Liquidations, Mergers, Consolidations and Acquisitions] or Section 7.2.6
[Dispositions of Assets or Subsidiaries], Consolidated EBITDA shall be
calculated on a pro forma basis, using historical numbers, in accordance with
GAAP as if such liquidation, sale or disposition had been consummated at the
beginning of such period.
Consolidated Funded Indebtedness shall mean, for any period of determination,
(i) the principal balance of the Loans and all obligations of the Borrower and
its Subsidiaries for borrowed money (including, without limitation, Capital
Lease Obligations, plus (ii) (without duplication) contingent liabilities
related to letters of credit and guaranties of the Borrower and its
Subsidiaries, plus (iii) obligations (contingent or otherwise) under any
Currency Agreement, Interest Rate Hedge or Commodity Hedge: (A) in the case of a
Currency Agreement, Interest Rate Hedge or Commodity Hedge that has been closed
out, in an amount equal to the termination value thereof and (B) in the case a
Currency Agreement, Interest Rate Hedge or Commodity Hedge that has not been
closed out, in an amount equal to the mark to market value thereof determined on
the basis of readily available quotations provided by any recognized dealer in
such Currency Agreement, Interest Rate Hedge or Commodity Hedge (provided,
however, that amounts under this subsection (iii) shall exclude net obligations
under a Currency Agreement, Interest Rate Hedge or Commodity Hedge (exclusive of
any mark to market adjustment not requiring any actual cash payment or
settlement)), in each case determined and consolidated for the Borrower and its
Subsidiaries in accordance with GAAP.
Consolidated Income Available for Fixed Charges shall mean, for any period of
determination, Consolidated Net Income for such period plus all amounts deducted
in the computation thereof on account of (a) Fixed Charges and (b) taxes imposed
on or measured by income or excess profits, in each case determined and
consolidated for the Borrower and its Subsidiaries in accordance with GAAP.

6

--------------------------------------------------------------------------------



Consolidated Net Income shall mean, with respect to any period of determination,
the net income (or loss) of the Borrower and its Subsidiaries for such period
(taken as a cumulative whole), as determined and consolidated for the Borrower
and its Subsidiaries in accordance with GAAP, after eliminating all offsetting
debits and credits between the Borrower and its Subsidiaries and all other items
required to be eliminated in the course of preparation of consolidated financial
statements of the Borrower and its Subsidiaries in accordance with GAAP.
Consolidated Net Tangible Assets shall mean, at any time, the total amount of
assets of the Borrower and its Subsidiaries at such date as determined and
consolidated for the Borrower and its Subsidiaries in accordance with GAAP minus
(a) all applicable depreciation, amortization and other valuation reserves and
(b) all goodwill, tradenames, trademarks, patents, unamortized debt premium or
discount and expense and other like intangible assets of the Borrower and its
Subsidiaries at such date determined and consolidated for the Borrower and its
Subsidiaries in accordance with GAAP.
Consolidated Net Worth shall mean, at any time, (a) the sum of (i) the par value
(or value stated on the books of the corporation) of the capital stock (but
excluding treasury stock and capital stock subscribed and unissued) of the
Borrower and its Subsidiaries plus (ii) the amount of paid-in capital and
retained earnings of the Borrower and its Subsidiaries, in each case as
determined and consolidated as of such time for the Borrower and its
Subsidiaries in accordance with GAAP, minus (b) to the extent included in clause
(a) above, all amounts properly attributable to minority interests, if any, in
the stock and surplus of the Borrower's Subsidiaries.
Consolidated Total Assets shall mean, at any time, the total amount of assets
(less properly deductible reserves), which under GAAP appear on a consolidated
balance sheet of the Borrower and its Subsidiaries, in each case determined and
consolidated for the Borrower and its Subsidiaries in accordance with GAAP.
Covered Entity shall mean each Loan Party and each Subsidiary of any Loan Party.
Currency Agreement shall mean any foreign exchange contract, currency swap
agreement or other similar agreement or arrangement, among the Borrower or any
of its Subsidiaries, on the one hand, and one or more financial institutions, on
the other hand, designed to protect the Borrower or any of its Subsidiaries
against fluctuations in currency values.
Daily Libor Rate shall mean, for any day, the rate per annum determined by the
Administrative Agent by dividing (x) the Published Rate by (y) a number equal to
1.00 minus the Reserve Percentage on such day.

7

--------------------------------------------------------------------------------



Defaulting Lender shall mean any Lender that (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or Swing Loans or (iii) pay over to the Administrative Agent, the Issuing
Lender, PNC (as the Swing Loan Lender) or any Lender any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender's good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied, (b) has notified the Borrower or the
Administrative Agent in writing, or has made a public statement to the effect,
that it does not intend or expect to comply with any of its funding obligations
under this Agreement (unless such writing or public statement indicates that
such position is based on such Lender's good faith determination that a
condition precedent (specifically identified and including the particular
default, if any) to funding a loan under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within two (2) Business Days after request by the Administrative Agent,
acting in good faith, to provide a certification in writing from an authorized
officer of such Lender that it will comply with its obligations (and is
financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit and Swing Loans under this
Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon the Administrative Agent's receipt of such
certification in form and substance reasonably satisfactory to the
Administrative Agent, (d) has become the subject of a Bankruptcy Event or (e)
has failed at any time to comply with the provisions of Section 4.3 [Sharing of
Payments by Lenders] with respect to purchasing participations from the other
Lenders, whereby such Lender's share of any payment received, whether by setoff
or otherwise, is in excess of its Ratable Share of such payments due and payable
to all of the Lenders.
As used in this definition and in Section 2.11 [Defaulting Lenders], the term
"Bankruptcy Event" means, with respect to any Person, such Person or such
Person's direct or indirect parent company becoming the subject of a bankruptcy
or insolvency proceeding, or having had a receiver, conservator, trustee,
administrator, custodian, assignee for the benefit of creditors or similar
Person charged with the reorganization or liquidation of its business appointed
for it, or, in the good faith determination of the Administrative Agent, has
taken any action in furtherance of, or indicating its consent to, approval of,
or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person or such Person's
direct or indirect parent company by an Official Body or instrumentality thereof
if, and only if, such ownership interest does not result in or provide such
Person with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Person (or such Official Body or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.

8

--------------------------------------------------------------------------------



Disposition Value shall mean, at any time, with respect to any property, (a) in
the case of property that does not constitute Equity Interests, the book value
thereof, and (b) in the case of property that constitutes Equity Interests, an
amount equal to that percentage of the book value of the assets of the
Subsidiary that issued such Equity Interests as is equal to the percentage that
the book value of all of the outstanding Equity Interests of such Subsidiary
determined at the time of the disposition thereof, in good faith by the
Borrower.
Dollar, Dollars, U.S. Dollars and the symbol $ shall mean lawful money of the
United States of America.
Dollar Equivalent shall mean, with respect to any amount of any currency, on or
as of any Computation Date, the Equivalent Amount of such currency expressed in
Dollars.
Domestic Person shall mean an entity organized under the laws of any state of
the United States of America or the District of Columbia.
Domestic Subsidiary shall mean any Subsidiary (other than a Domestic Person that
is a Subsidiary of a non-Domestic Person) of any Loan Party that is a Domestic
Person.
Drawing Date shall have the meaning specified in Section 2.10.3.1
[Disbursements, Reimbursement].
Eligibility Date shall mean, with respect to each Loan Party and each Swap
Obligation, the date on which this Agreement or any other Loan Document becomes
effective with respect to such Swap Obligation (for the avoidance of doubt, the
Eligibility Date shall be the date of the execution of the Lender Provided
Interest Rate Hedge, Lender Provided Commodity Hedge or Lender Provided Foreign
Currency Agreement related to such Swap Obligation if this Agreement or any
other Loan Document is then in effect with respect to such Loan Party, and
otherwise it shall be the date of execution and delivery of this Agreement
and/or such other Loan Document(s) to which such Loan Party is a party).
Eligible Contract Participant shall mean an “eligible contract participant” as
defined in the Commodity Exchange Act and regulations thereunder.
Eligible Foreign Cash shall mean all cash maintained in the official currency of
any member of the European Union, Australia, Mexico, Canada, Switzerland and
Brazil.
Environmental Laws shall mean all applicable federal, state, local, tribal,
territorial and foreign Laws (including common law), constitutions, statutes,
treaties, regulations, rules, ordinances and codes and any consent decrees,
settlement agreements, judgments, orders or legally-enforceable directives,
policies or programs issued by or entered into with an Official Body pertaining
or relating to:
(i) pollution or pollution control;
(ii) protection of human health from exposure to hazardous or toxic substances
and occupational health and safety;

9

--------------------------------------------------------------------------------



(iii) protection of the environment and/or natural resources;
(iv) the presence, use, management, generation, manufacture, processing,
extraction, treatment, recycling, refining, reclamation, labeling, packaging,
transport, storage, collection, distribution, disposal or release or threat of
release of substances regulated pursuant to Environmental Laws;
(v) the presence of contamination;
(vi) the protection of endangered or threatened species; and
(vii) the protection of environmentally sensitive areas.
Equity Interests shall mean any and all shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such equity interests.
Equivalent Amount shall mean, at any time, as determined by Administrative Agent
(which determination shall be conclusive absent manifest error), with respect to
an amount of any currency (the "Reference Currency") which is to be computed as
an equivalent amount of another currency (the "Equivalent Currency"), the amount
of such Equivalent Currency converted from such Reference Currency at
Administrative Agent's spot selling rate (based on the market rates then
prevailing and available to Administrative Agent) for the sale of such
Equivalent Currency for such Reference Currency at a time determined by
Administrative Agent on the second Business Day immediately preceding the event
for which such calculation is made.
Equivalent Currency shall have the meaning specified in the definition of
"Equivalent Amount".
ERISA shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.
ERISA Affiliate shall mean, at any time, any trade or business (whether or not
incorporated) under common control with the Borrower and are treated as a single
employer under Section 414 of the Code.
ERISA Event shall mean
(a) a reportable event (under Section 4043 of ERISA and regulations thereunder)
with respect to a Pension Plan;
(b) a withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA;

10

--------------------------------------------------------------------------------



(c) a complete or partial withdrawal by the Borrower or any ERISA Affiliate from
a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization;
(d) the filing of a notice of intent to terminate, the treatment of a Plan
amendment as a termination under Sections 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or
(f) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.
ERISA Group shall mean, at any time, the Borrower and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
the Borrower, are treated as a single employer under Section 414 of the Code.
Euro shall refer to the lawful currency of the Participating Member States.
European Interbank Market shall mean the European interbank market for Euro
operating in Participating Member States.
Event of Default shall mean any of the events described in Section 8.1 [Events
of Default] and referred to therein as an "Event of Default."
Excess Interest shall have the meaning assigned to that term in Section 3.1
[Interest Rate Options].
Excluded Subsidiaries shall mean Subsidiaries listed on Schedule 1.1(S). The
Excluded Subsidiaries are not required to join this Agreement as Guarantors.
Excluded Swap Obligations shall mean, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of this Agreement, any
Guaranty Agreement or any other Loan Document that relates to such Swap
Obligation (or any Guaranty thereof or the grant by such Loan Party of a
security interest to secure such Swap Obligation) is or becomes illegal under
the Commodity Exchange Act or any rule, regulation or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
"Eligible Contract Participant" on the Eligibility Date for such Swap
Obligation.
Notwithstanding anything to the contrary contained in the foregoing or in any
other provision of this Agreement or any other Loan Document, the foregoing is
subject to the following provisos:
(a) if a Swap Obligation arises under a master agreement governing more than one
Swap Obligation, this definition shall only include the portion of such Swap
Obligation for which such guaranty or security interest is or becomes illegal as
a result of the failure by such Loan Party for any reason to qualify as an
Eligible Contract Participant on the Eligibility Date for such Swap Obligation;

11

--------------------------------------------------------------------------------



(b) if a guarantee of a Swap Obligation would cause such obligation to be an
Excluded Swap Obligation but the grant of a security interest would not cause
such obligation to be an Excluded Swap Obligation, such Swap Obligation shall
constitute an Excluded Swap Obligation for purposes of the guaranty but not for
purposes of the grant of the security interest; and
(c) if there is more than one Loan Party executing this Agreement or the other
Loan Documents and a Swap Obligation would be an Excluded Swap Obligation with
respect to one or more of such Persons, but not all of them, the definition of
Excluded Swap Obligation with respect to each such Person shall only be deemed
applicable to (i) the particular Swap Obligations that constitute Excluded Swap
Obligation with respect to such Person, and (ii) the particular Person with
respect to which such Swap Obligations constitute Excluded Swap Obligations.
Excluded Taxes shall mean any of the following Taxes imposed on or with respect
to a Recipient or required to be withheld or deducted from a payment to a
Recipient, (i) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (a) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or (b)
that are Other Connection Taxes, (ii) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (a) such Lender acquires such interest
in such Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 4.6.2 [Replacement of a Lender]) or (b) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 4.9.7 [Status of Lenders], amounts with respect to such Taxes were
payable either to such Lender's assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its lending office,
(iii) Taxes attributable to such Recipient's failure to comply with Section
4.9.7 [Status of Lenders], and (iv) any U.S. federal withholding Taxes imposed
under FATCA (except to the extent imposed due to the failure of the Borrower to
provide documentation or information to the IRS).
Executive Order No. 13224 shall mean the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.
Existing Credit Agreement shall mean that certain Credit Agreement, dated
October 13, 2010, by and among the Original Borrower, the guarantors party
thereto, the lenders party thereto and PNC in its capacity as administrative
agent for the lenders party thereto, as amended by that certain (i) First
Amendment to Credit Agreement, effective November 16, 2011, by and among the
Original Borrower, the Guarantors party thereto, the Lenders party thereto and
the Administrative Agent, and (ii) letter agreement, dated February 12, 2014,
made by the Administrative Agent and the Lender and agreed and acknowledged by
the Original Borrower and the guarantors party thereto, as may have been
amended, modified or supplemented from time to time prior to the date hereof.
Existing Letters of Credit shall mean all letters of credit set forth on
Schedule 1.1(E) which were issued under the Existing Credit Agreement prior to
the date hereof upon the application of a Loan Party and are outstanding on the
Closing Date.

12

--------------------------------------------------------------------------------



Expiration Date shall mean, with respect to the Revolving Credit Commitments,
March 7, 2019.
FATCA shall mean Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code or any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code.
Fair Market Value shall mean, at any time and with respect to any property, the
sale value of such property that would be realized in an arm's-length sale at
such time between an informed and willing buyer and an informed and willing
seller (neither being under a compulsion to buy or sell).
Federal Funds Effective Rate for any day shall mean the rate per annum (based on
a year of three hundred sixty (360) days and actual days elapsed and rounded
upward to the nearest 1/100 of 1%) announced by the Federal Reserve Bank of New
York (or any successor) on such day as being the weighted average of the rates
on overnight federal funds transactions arranged by federal funds brokers on the
previous trading day, as computed and announced by such Federal Reserve Bank (or
any successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the "Federal Funds
Effective Rate" as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
"Federal Funds Effective Rate" for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.
Federal Funds Open Rate for any day shall mean the rate per annum (based on a
year of three hundred sixty (360) days and actual days elapsed) which is the
daily federal funds open rate as quoted by ICAP North America, Inc. (or any
successor) as set forth on the Bloomberg Screen BTMM for that day opposite the
caption "OPEN" (or on such other substitute Bloomberg Screen that displays such
rate), or as set forth on such other recognized electronic source used for the
purpose of displaying such rate as selected by the Administrative Agent (for
purposes of this definition, a "Federal Funds Open Rate Alternate Source") (or
if such rate for such day does not appear on the Bloomberg Screen BTMM (or any
substitute screen) or on any Federal Funds Open Rate Alternate Source, or if
there shall at any time, for any reason, no longer exist a Bloomberg Screen BTMM
(or any substitute screen) or any Federal Funds Open Rate Alternate Source, a
comparable replacement rate determined by the Administrative Agent at such time
(which determination shall be conclusive absent manifest error); provided,
however, that if such day is not a Business Day, the Federal Funds Open Rate for
such day shall be the "open" rate on the immediately preceding Business Day. If
and when the Federal Funds Open Rate changes, the rate of interest with respect
to any advance to which the Federal Funds Open Rate applies will change
automatically without notice to the Borrower, effective on the date of any such
change.
Federal Funds Open Rate Alternate Source shall have the meaning specified in the
definition of Federal Funds Open Rate.
Fixed Charges shall mean, for any period of determination, the sum of (a)
Interest Charges for such period, plus (b) Lease Rentals for such period.

13

--------------------------------------------------------------------------------



Fixed Charges Coverage Ratio shall mean, for any period of determination, the
ratio of (a) Consolidated Income Available for Fixed Charges, to (b) Fixed
Charges.
Foreign Lender shall mean (i) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (ii) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the Laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.
Foreign Reorganization shall mean the reorganization of the Foreign Subsidiaries
as set forth on Schedule 1.1(FR), which reorganization shall be consummated and
effective after the effectiveness of this Agreement
Foreign Subsidiary shall mean any Subsidiary of any Loan Party that is not a
Domestic Person.
GAAP shall mean either, (i) generally accepted accounting principles as are in
effect from time to time, subject to the provisions of Section 1.3 [Accounting
Principles], and applied on a consistent basis both as to classification of
items and amounts; or (ii) at the election of the Borrower effective as of the
end of any applicable fiscal quarter upon written notice to the Administrative
Agent, IFRS; provided that the Borrower may only make one such election during
the term of this Agreement.
GMI shall mean General Monitors, Inc., a Nevada corporation (f/k/a Fifty
Acquisition Corp.).
GMTL shall mean General Monitors Transnational, LLC, a Nevada limited liability
company.
Guarantor shall mean separately, and Guarantors shall mean collectively, MSACL,
MADL, GMTL, GMI, MSAII, MSAW, MSDL, MTL, MIL and each other Person which joins
this Agreement as a Guarantor after the date hereof.
Guarantor Joinder shall mean a joinder by a Person as a Guarantor under the Loan
Documents in substantially the form attached hereto as Exhibit 1.1(G)(1).
Guaranty of any Person shall mean any obligation of such Person guaranteeing or
in effect guaranteeing any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any agreement to indemnify or
hold harmless any other Person, any performance bond or other suretyship
arrangement and any other form of assurance against loss, except endorsement of
negotiable or other instruments for deposit or collection in the ordinary course
of business.
Guaranty Agreement or Guaranty Agreements shall mean, singularly or
collectively, as the context may require, any Guaranty and Suretyship Agreement
executed and delivered by any Person to the Administrative Agent for the benefit
of the Lenders on or after the date hereof, substantially in the form of Exhibit
1.1(G)(2), each as amended, modified or supplemented from time to time.
ICC shall have the meaning specified in Section 10.11.1 [Governing Law].

14

--------------------------------------------------------------------------------



IFRS shall mean the body of pronouncements issued by the International
Accounting Standards Board (IASB), including International Financial Reporting
Standards and interpretations approved by the IASB, International Accounting
Standards and Standing Interpretations Committee interpretations approved by the
predecessor International Accounting Standards Committee and adapted for use in
the European Union.
Incorporated Covenant shall have the meaning specified in Section 7.1.11(ii)
[Most Favored Lender].
Increasing Lender shall have the meaning specified in Section 2.6.1 [Increasing
Lenders and New Lenders].
Indebtedness shall mean, as to any Person at any time, any and all indebtedness,
obligations or liabilities (whether matured or unmatured, liquidated or
unliquidated, direct or indirect, absolute or contingent, or joint or several)
of such Person for or in respect of: (i) borrowed money, (ii) amounts raised
under or liabilities in respect of any note purchase or acceptance credit
facility, (iii) reimbursement obligations (contingent or otherwise) under any
letter of credit, currency swap agreement, interest rate swap, cap, collar or
floor agreement or other interest rate management device, (iv) any other
transaction (including forward sale or purchase agreements, capitalized leases
and conditional sales agreements) having the commercial effect of a borrowing of
money entered into by such Person to finance its operations or capital
requirements (but not including trade payables and accrued expenses incurred in
the ordinary course of business which are not represented by a promissory note
or other evidence of indebtedness and which are not more than thirty (30) days
past due), or (v) any Guaranty of Indebtedness for borrowed money.
Indemnified Taxes shall mean (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document, and (ii) to the extent not otherwise described in
the preceding clause (i), Other Taxes.
Indemnitee shall have the meaning specified in Section 10.3.2 [Indemnification
by the Borrower].
Information shall mean all information received from the Loan Parties or any of
their Subsidiaries relating to the Loan Parties or any of such Subsidiaries or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the Issuing Lender on a
non-confidential basis prior to disclosure by the Loan Parties or any of their
Subsidiaries, provided that, in the case of information received from the Loan
Parties or any of their Subsidiaries after the date of this Agreement, such
information is clearly identified at the time of delivery as confidential.

15

--------------------------------------------------------------------------------



Insolvency Proceeding shall mean, with respect to any Person, (a) a case, action
or proceeding with respect to such Person (i) before any court or any other
Official Body under any bankruptcy, insolvency, reorganization or other similar
Law now or hereafter in effect, or (ii) for the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator, conservator (or similar
official) of such Person or otherwise relating to the liquidation, dissolution,
winding-up or relief of such Person, or (b) any general assignment for the
benefit of creditors, composition, marshaling of assets for creditors, or other,
similar arrangement in respect of such Person's creditors generally or any
substantial portion of its creditors; undertaken under any Law.
Intercompany Subordination Agreement shall mean an Intercompany Subordination
Agreement made by the Loan Parties in favor of the Agent, substantially in the
form of Exhibit 1.1(I).
Interest Charges shall mean, for any period of determination, the sum (without
duplication) of the following (in each case, eliminating all offsetting debits
and credits between the Borrower and its Subsidiaries and all other items
required to be eliminated in the course of the preparation of consolidated
financial statements of the Borrower and its Subsidiaries in accordance with
GAAP): (a) all interest in respect of Indebtedness of the Borrower and its
Subsidiaries (including imputed interest on Capital Lease Obligations) deducted
in determining Consolidated Net Income for such period, together with all
interest capitalized or deferred during such period and not deducted in
determining Consolidated Net Income for such period, and (b) all debt discount
and expense amortized or required to be amortized in the determination of
Consolidated Net Income for such period.
Interest Period shall mean the period of time selected by the Borrower in
connection with (and to apply to) any election permitted hereunder by the
Borrower to have Revolving Credit Loans bear interest under the LIBOR Rate
Option. Subject to the last sentence of this definition, such period shall be
one (1) Month with respect to Optional Currency Loans and one (1), two (2),
three (3) or six (6) (and nine (9) or twelve (12) if such periods are available
to all Lenders (other than a Defaulting Lender) at substantially the same cost
to each Lender) Months.
Such Interest Period shall commence on the effective date of such Interest Rate
Option, which shall be (i) the Borrowing Date if the Borrower is requesting new
Loans, or (ii) the date of renewal of or conversion to the LIBOR Rate Option if
the Borrower is renewing or converting to the LIBOR Rate Option applicable to
outstanding Loans.
Notwithstanding the second sentence hereof: (A) any Interest Period which would
otherwise end on a date which is not a Business Day shall be extended to the
next succeeding Business Day unless such Business Day falls in the next calendar
month, in which case such Interest Period shall end on the next preceding
Business Day, and (B) the Borrower shall not select, convert to or renew an
Interest Period for any portion of the Loans that would end after the Expiration
Date.
Interest Rate Hedge shall mean an interest rate exchange, collar, cap, swap,
adjustable strike cap, adjustable strike corridor or similar agreements entered
into by the Loan Parties or their Subsidiaries in order to provide protection
to, or minimize the impact upon, the Borrower, the Guarantors and/or their
Subsidiaries of increasing floating rates of interest applicable to
Indebtedness.

16

--------------------------------------------------------------------------------



Interest Rate Option shall mean any LIBOR Rate Option or Base Rate Option.
IRS shall mean the United States Internal Revenue Service.
ISP98 shall have the meaning specified in Section 10.11.1 [Governing Law].
Issuing Lender shall mean PNC, in its individual capacity as issuer of Letters
of Credit hereunder, and any other Lender that Borrower, the Administrative
Agent and such other Lender may agree may from time to time issue Letters of
Credit hereunder.
Joint Venture shall mean a corporation, partnership, limited liability company
or other entities (excluding any Subsidiary) in which any Person other than the
Loan Parties and their Subsidiaries holds, directly or indirectly, an equity
interest.
Law shall mean any law(s) (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, release, issued guidance, release, ruling,
order, executive order, injunction, writ, decree, bond, judgment, authorization
or approval, lien or award of or any settlement arrangement, by agreement,
consent or otherwise, with any Official Body, foreign or domestic.
Lease Rentals shall mean, for any period of determination, the sum of the
minimum amount of rental and other obligations required to be paid during such
period by the Borrower or any of its Subsidiaries as lessee under all leases of
real or personal property (other than Capital Leases), excluding any amounts
required to be paid by the lessee (whether or not therein designated as rental
or additional rental) (a) which are on account of maintenance and repairs,
insurance, taxes, assessments, water rates and similar charges, or (b) which are
based on profits, revenues or sales realized by the lessee from the leased
property or otherwise based on the performance of the lessee.
Lender Provided Commodity Hedge shall mean a Commodity Hedge which is provided
by any Lender or its Affiliate and with respect to which the Administrative
Agent confirms: (i) is documented in a standard International Swap Dealer
Association Agreement and (ii) provides for the method of calculating the
reimbursable amount of the provider's credit exposure in a reasonable and
customary manner.
Lender Provided Foreign Currency Agreement shall mean a Currency Agreement which
is provided by any Lender or its Affiliate and with respect to which the
Administrative Agent confirms: (i) is documented in a standard International
Swap Dealer Association Agreement and (ii) provides for the method of
calculating the reimbursable amount of the provider's credit exposure in a
reasonable and customary manner.
Lender Provided Interest Rate Hedge shall mean an Interest Rate Hedge which is
provided by any Lender or its Affiliate and with respect to which the
Administrative Agent confirms: (i) is documented in a standard International
Swap Dealer Association Agreement and (ii) provides for the method of
calculating the reimbursable amount of the provider's credit exposure in a
reasonable and customary manner.

17

--------------------------------------------------------------------------------



Lenders shall mean the financial institutions named on Schedule 1.1(B) and their
respective successors and assigns as permitted hereunder, each of which is
referred to herein as a Lender.
Letter of Credit shall have the meaning specified in Section 2.10.1 [Issuance of
Letters of Credit].
Letter of Credit Borrowing shall have the meaning specified in Section 2.10.3.3
[Disbursements, Reimbursement].
Letter of Credit Fees shall mean, collectively, the Standby Letter of Credit Fee
and the Commercial Letter of Credit Fee.
Letter of Credit Obligation shall mean, as of any date of determination, the
aggregate Dollar Equivalent amount available to be drawn under all outstanding
Letters of Credit on such date (if any Letter of Credit shall increase in amount
automatically in the future, such aggregate Dollar Equivalent amount available
to be drawn shall currently give effect to any such future increase) plus the
aggregate Dollar Equivalent Amount of Reimbursement Obligations and Letter of
Credit Borrowings on such date.
Letter of Credit Sublimit shall have the meaning specified in Section 2.10.1
[Issuance of Letters of Credit].
Leverage Ratio shall mean, as of the end of any date of determination, the ratio
of (A) Consolidated Funded Indebtedness of the Borrower and its Subsidiaries on
such date to (B) Consolidated EBITDA (i) for the period equal to the four (4)
consecutive fiscal quarters then ending if such date is a fiscal quarter end or
(ii) for the period equal to the four (4) consecutive fiscal quarters most
recently ended if such date is not a fiscal quarter end.
LIBOR Quoted Currency shall mean Dollars, Euro and British Pounds Sterling.
LIBOR Quoted Currency Alternate Source shall have the meaning specified in the
definition of LIBOR Rate.
LIBOR Rate shall mean the following:
(a)    with respect to Loans made in any LIBOR Quoted Currency comprising any
Borrowing Tranche to which the LIBOR Rate Option applies for any Interest
Period, the interest rate per annum determined by the Administrative Agent by
dividing (the resulting quotient rounded upwards, if necessary, to the nearest
1/100th of 1% per annum)

18

--------------------------------------------------------------------------------



(i) the London interbank offered rate administered by the ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for such LIBOR Quoted Currency for a period equal in length to such
Interest Period which appears on the Bloomberg Page BBAM1 or on such other
substitute Bloomberg page that displays such rates, or the rate which is quoted
by another source selected by the Administrative Agent which has been approved
by the ICE Benchmark Administration as an authorized information vendor for the
purpose of displaying rates at which deposits in the relevant LIBOR Quoted
Currency are offered by leading banks in the Relevant Interbank Market (for
purposes of this definition, a "LIBOR Quoted Currency Alternate Source"), at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period, for an amount comparable to such Borrowing
Tranche and having a borrowing date comparable to such Interest Period (or if
there shall at any time, for any reason, no longer exist a Bloomberg Page BBAM1,
any substitute Bloomberg Page, or any LIBOR Quoted Currency Alternate Source, a
comparable replacement rate determined by the Administrative Agent at such time
(which determination shall be conclusive absent manifest error)), by
(ii) a number equal to 1.00 minus the Reserve Percentage. LIBOR may also be
expressed by the following formula:
LIBOR Rate =
Relevant Interbank Market for the applicable LIBOR Quoted Currency offered rates
quoted by Bloomberg or appropriate successor as shown on Bloomberg Page BBAM1
1.00 - Reserve Percentage

The LIBOR Rate shall be adjusted with respect to any Loan to which the LIBOR
Rate Option applies that is outstanding on the effective date of any change in
the Reserve Percentage as of such effective date. The Administrative Agent shall
give prompt notice to the Borrower of the LIBOR Rate as determined or adjusted
in accordance herewith, which determination shall be conclusive absent manifest
error.
(b)    with respect to Loans made in Australian Dollars comprising any Borrowing
Tranche to which the LIBOR Rate Option applies for any Interest Period, the
interest rate per annum determined by Administrative Agent by dividing (i) the
Australian Dollar Rate for a period equal in length to such Interest Period
which appears on the Bloomberg Page BTMM_AU or such other substitute Bloomberg
page that displays the Australian Dollar Rate, or the Australian Dollar Rate
which is quoted by another source selected by the Administrative Agent which has
been approved by the Australian Financial Markets Association as an authorized
information vendor for the purpose of displaying rates at which deposits in
Australian Dollars are offered by leading banks in the Relevant Interbank Market
(for purposes of this definition, an "AU Alternate Source"), at approximately
11:00 a.m., Sydney, Australia time, two (2) Business Days prior to the
commencement of such Interest Period for an amount comparable to the principal
amount of such Borrowing Tranche and having a borrowing date comparable to such
Interest Period (or if there shall at any time, for any reason, no longer exist
a Bloomberg Page BTMM_AU, any substitute page or any AU Alternate Source, a
comparable replacement rate determined by the Administrative Agent at such time
(which determination shall be conclusive absent manifest error)), by (ii) a
number equal to 1.00 minus the Reserve Percentage. Such LIBOR Rate may also be
expressed by the following formula:

19

--------------------------------------------------------------------------------



LIBOR Rate =
Australian Dollar Rate quoted by Bloomberg or appropriate successor as shown on
Bloomberg Page BTMM_ AU
1.00 - Reserve Percentage

The LIBOR Rate shall be adjusted with respect to any Loan to which the LIBOR
Rate Option applies that is outstanding on the effective date of any change in
the Reserve Percentage as of such effective date. The Administrative Agent shall
give prompt notice to the Borrower of the LIBOR Rate as determined or adjusted
in accordance herewith, which determination shall be conclusive absent manifest
error. The LIBOR Rate for any Loans shall be based upon the LIBOR Rate for the
currency in which such Loans are requested.
(c)    If, at any time, the Administrative Agent and all of the Lenders approve
an additional Optional Currency pursuant to Section 2.12.4(iii) [Requests for
Additional Optional Currencies], any reference in this Agreement to the LIBOR
Rate applicable to any Optional Currency Loan in such additional Optional
Currency shall be a reference to a rate to be mutually agreed upon between the
Administrative Agent and the Borrower.
LIBOR Rate Option shall mean the option of the Borrower to have Loans bear
interest at the rate and under the terms set forth in Section 3.1.1(ii)
[Revolving Credit LIBOR Rate Option].
Lien shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
whether voluntarily or involuntarily given, including any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and any filed financing statement
or other notice of any of the foregoing (whether or not a lien or other
encumbrance is created or exists at the time of the filing).
Loan Documents shall mean this Agreement, the Administrative Agent's Letter, the
Guaranty Agreements, the Intercompany Subordination Agreement, the Notes, the
Letters of Credit and any other instruments, certificates or documents delivered
in connection herewith or therewith, as the same may be amended, modified or
supplemented from time to time in accordance herewith or therewith, and Loan
Document shall mean any of the Loan Documents.
Loan Parties shall collectively mean the Borrower and the Guarantors and Loan
Party shall mean the Borrower or any Guarantor.
Loan Request shall mean either a Revolving Credit Loan Request or a Swing Loan
Request.
Loans shall mean collectively and Loan shall mean separately all Revolving
Credit Loans and Swing Loans or any Revolving Credit Loan or Swing Loan,
respectively.
MADL shall mean MSA Advanced Detection, LLC, a Pennsylvania limited liability
company.

20

--------------------------------------------------------------------------------



Material Adverse Change shall mean any set of circumstances or events which
(a) has or could reasonably be expected to have any material adverse effect
whatsoever upon the validity or enforceability of this Agreement or any other
Loan Document, (b) is or could reasonably be expected to be material and adverse
to the business, properties, assets, financial condition or results of
operations of the Loan Parties taken as a whole, (c) impairs materially or could
reasonably be expected to impair materially the ability of the Loan Parties
taken as a whole to duly and punctually pay or perform any of the Obligations,
or (d) impairs materially or could reasonably be expected to impair materially
the ability of the Administrative Agent or any of the Lenders, to the extent
permitted, to enforce their legal remedies pursuant to this Agreement or any
other Loan Document.
Material Subsidiary shall mean any Subsidiary of a Loan Party (i) which is not
itself a Loan Party and (ii) which, as of the most recent fiscal quarter of the
Borrower, for the period of four (4) consecutive fiscal quarters then ended, for
which financial statements have been delivered pursuant to Section 7.3.1 [Annual
Financial Statements] or Section 7.3.2 [Quarterly Financial Statements] (or, if
prior to the date of the delivery of the first financial statements to be
delivered pursuant to Section 7.3.1 [Annual Financial Statements] or
Section 7.3.2 [Quarterly Financial Statements], the most recent financial
statements referred to in Section 5.1.6(i) [Historical Statements]),
(a) contributed greater than five percent (5%) of Consolidated EBITDA for such
period or (b) contributed greater than five percent (5%) of Consolidated Total
Assets as of such date.
MIL shall mean MSA Innovation, LLC, a Pennsylvania limited liability company.
Month, with respect to an Interest Period under the LIBOR Rate Option, shall
mean the interval between the days in consecutive calendar months numerically
corresponding to the first day of such Interest Period. If any LIBOR Rate
Interest Period begins on a day of a calendar month for which there is no
numerically corresponding day in the month in which such Interest Period is to
end, the final month of such Interest Period shall be deemed to end on the last
Business Day of such final month.
Most Favored Lender Notice means a written notice from the Borrower to the
Administrative Agent delivered promptly, and in any event within ten (10)
Business Days after the inclusion of any Additional Covenant in any of the Note
Purchase Agreements, as applicable (including by way of amendment or other
modification of any existing provision thereof), pursuant to Section 7.1.11
[Most Favored Lender] by an Authorized Officer in reasonable detail, including
reference to Section 7.1.11 [Most Favored Lender], a verbatim statement of such
Additional Covenant (including any defined terms used therein) and related
explanatory calculations, as applicable.
MSACL shall mean Mine Safety Appliances Company LLC, a Pennsylvania limited
liability company.
MSAII shall mean MSA International, Inc., a Delaware corporation.
MSAW shall mean MSA Worldwide, LLC, a Pennsylvania limited liability company.
MSDL shall mean MSA Safety Development, LLC, a Pennsylvania limited liability
company.

21

--------------------------------------------------------------------------------



MTL shall mean MSA Technology, LLC, a Pennsylvania limited liability company.
Multiemployer Plan shall mean any employee benefit plan which is a
"multiemployer plan" within the meaning of Section 4001(a)(3) of ERISA and to
which the Borrower or any member of the ERISA Group is then making or accruing
an obligation to make contributions or, within the preceding five Plan years,
has made or had an obligation to make such contributions.
Net Leverage Ratio shall mean, as of the end of any date of determination, the
ratio of (A) the difference of (i) Consolidated Funded Indebtedness of the
Borrower and its Subsidiaries on such date minus (ii) the sum of (a) one hundred
percent (100%) of unencumbered U.S. Dollars plus (b) seventy percent (70%) of
unencumbered Eligible Foreign Cash on such date to (B) Consolidated EBITDA (i)
for the period equal to the four (4) consecutive fiscal quarters then ending if
such date is a fiscal quarter end or (ii) for the period equal to the four (4)
consecutive fiscal quarters most recently ended if such date is not a fiscal
quarter end.
New Lender shall have the meaning specified in Section 2.6.1 [Increasing Lenders
and New Lenders].
Non-Consenting Lender shall have the meaning specified in Section 10.1
[Modifications, Amendments or Waivers].
Note Purchase Agreements shall mean, collectively, the (i) 2006 Note Purchase
Agreement and (ii) 2010 Note Purchase Agreement.
Notes shall mean, collectively, the Notes in the form of Exhibit 1.1(N)(1)
evidencing the Revolving Credit Loans and in the form of Exhibit 1.1(N)(2)
evidencing the Swing Loans.
Obligation shall mean any obligation or liability of any of the Loan Parties,
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due, under or in
connection with (i) this Agreement, the Notes, the Letters of Credit, the
Administrative Agent's Letter or any other Loan Document whether to the
Administrative Agent, any of the Lenders or their Affiliates or other persons
provided for under such Loan Documents, (ii) any Lender Provided Interest Rate
Hedge, Lender Provided Commodity Hedge or Lender Provided Foreign Currency
Agreement and (iii) any Other Lender Provided Financial Service Product.
Notwithstanding the foregoing provisions in this definition, Obligations shall
not include Excluded Swap Obligations.
Official Body shall mean the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).

22

--------------------------------------------------------------------------------



Optional Currency shall mean any of the following lawful currencies: the Euro,
British Pounds Sterling, Australian Dollars and any other currency approved by
Administrative Agent and all of the Lenders pursuant to Section 2.12.4(iii)
[Requests for Additional Optional Currencies]. Subject to Section 2.12.4
[European Monetary Union], each Optional Currency must be the lawful currency of
the specified country.
Optional Currency Loans shall have the meaning specified in Section 2.1.1
[Revolving Credit Loans; Optional Currency Loans].
Optional Currency Sublimit shall have the meaning specified in Section 2.1.1
[Revolving Credit Loans; Optional Currency Loans].
Order shall have the meaning specified in Section 2.10.9 [Liability for Acts and
Omissions].
Original Borrower shall mean Mine Safety Appliances Company, a Pennsylvania
corporation (predecessor to MSACL).
Original Currency shall have the meaning specified in Section 4.12 [Currency
Conversion Procedures for Judgments].
Other Connection Taxes shall mean, with respect to any Recipient, Taxes imposed
as a result of a present or former connection between such Recipient (or an
agent or affiliate thereof) and the jurisdiction imposing such Tax (other than
connections arising solely from such Recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).
Other Currency shall have the meaning specified in Section 4.12 [Currency
Conversion Procedures for Judgments].
Other Lender Provided Financial Service Product shall mean agreements or other
arrangements under which any Lender or Affiliate of a Lender provides any of the
following products or services to the Borrower and any of its Subsidiaries: (a)
credit cards, (b) credit card processing services, (c) debit cards, (d) purchase
cards, (e) ACH transactions, (f) cash management, including controlled
disbursement, accounts or services, or (g) foreign currency exchange.
Other Taxes shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 4.6.2 [Replacement of a Lender]).

23

--------------------------------------------------------------------------------



Overnight Rate shall mean for any day with respect to any Loans in an Optional
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight deposits in such currency, in an amount approximately
equal to the amount with respect to which such rate is being determined, would
be offered for such day in the Relevant Interbank Market.
Participant has the meaning specified in Section 10.8.4 [Participations].
Participant Register shall have the meaning specified in Section 10.8.4
[Participations].
Participating Member State shall mean any member State of the European
Communities that adopts or has adopted the Euro as its lawful currency in
accordance with legislation of the European Community relating to Economic and
Monetary Union.
Participation Advance shall have the meaning specified in Section 2.10.3.3
[Disbursements, Reimbursement].
Payment Date shall mean the first day of each July, October, January and April
after the date hereof and on the Expiration Date or upon acceleration of the
Notes.
Payment In Full shall mean the indefeasible payment in full in cash of the Loans
and other Obligations hereunder, termination of the Commitments and expiration
or termination of all Letters of Credit.
PBGC shall mean the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor.
Pension Plan shall mean any "employee pension benefit plan" (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
times during the immediately preceding five plan years.
Permitted Acquisition shall have the meaning specified in Section 7.2.5(iii)
[Liquidations, Mergers, Consolidations, Acquisitions].
Permitted Investments shall mean:
(i)    any investment, loan or advance existing on the date of this Agreement
and described on Schedule 1.1(P)(1);
(ii)    direct obligations of the United States of America or any agency or
instrumentality thereof or obligations backed by the full faith and credit of
the United States of America maturing in twelve (12) months or less from the
date of acquisition;
(iii)    commercial paper maturing in two hundred seventy (270) days or less
rated not lower than A-2, by Standard & Poor's or P-2 by Moody's Investors
Services, Inc. on the date of acquisition;

24

--------------------------------------------------------------------------------



(iv)    investments in certificates of deposit maturing no later than three
hundred sixty-five (365) days from the date of acquisition and issued by a bank
or trust company that has combined capital, surplus and undivided profits of
over Five Hundred Million and 00/100 Dollars ($500,000,000.00);
(v)    investments in mutual funds that invest only in either (A) money market
securities or (B) whose investments are limited to those types of investments
described in clauses (ii)-(iv) above;
(vi)    investments made under agreements regarding the management and
investment of deposit, sweep and other similar accounts with any commercial bank
that satisfies the requirements of (iv) above; and
(vii)     in the case of Foreign Subsidiaries, investments denominated in the
currency of the jurisdiction in which such Subsidiary is organized or has its
principal place of business which are similar to the investments specified in
clauses (ii) through (vi) of this definition made in the ordinary course of
business.
Permitted Liens shall mean:
(i)    Liens for taxes, assessments, or similar charges, incurred in the
ordinary course of business and which are not yet due and payable;
(ii)    Pledges or deposits made in the ordinary course of business to secure
payment of workmen's compensation, or to participate in any fund in connection
with workers' compensation, unemployment insurance, old-age pensions or other
social security programs;
(iii)    Liens of mechanics, materialmen, warehousemen, carriers, or other like
Liens, securing obligations incurred in the ordinary course of business that are
not yet due and payable and Liens of landlords securing obligations to pay lease
payments that are not yet due and payable or in default;
(iv)    Liens consisting of bankers' Liens encumbering deposit accounts
(including, without limitation, rights of setoff);
(v)    Good-faith pledges or deposits made in the ordinary course of business to
secure performance of bids, tenders, contracts (other than for the repayment of
borrowed money) or leases, not in excess of the aggregate amount due thereunder,
or to secure statutory obligations, or surety, appeal, indemnity, performance or
other similar bonds required in the ordinary course of business, provided that
the aggregate amount secured by appeal bonds together with the Liens referred to
in clause (x)(4) below shall not at any time exceed five percent (5.0%) of
Consolidated Total Assets;
(vi)    Encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, none of which materially impairs the
actual or intended use by the Borrower or its Subsidiaries of such property or
the value thereof, and none of which is violated in any material respect by
existing or proposed structures or land use;
(vii)    Liens on property leased by any Loan Party or Subsidiary of a Loan
Party under capital and operating leases securing obligations of such Loan Party
or Subsidiary to the lessor under such leases;

25

--------------------------------------------------------------------------------



(viii)    Any Lien existing on the date of this Agreement and described on
Schedule 1.1(P)(2), provided that the principal amount secured thereby is not
hereafter increased, and no additional assets become subject to such Lien;
(ix)    Purchase Money Security Interests, provided that (A) any such Lien shall
extend solely to the item or items of such property (or improvements thereon)
which is an improvement to or is acquired for specific use in connection with
such acquired or constructed property (or improvement thereon) or which is real
property being improved by such acquired or constructed property (or improvement
thereon), (B) the aggregate value of the assets subject to such Purchase Money
Security Interest securing such Indebtedness shall not exceed an amount equal to
the lesser of (x) the cost of such property (or improvement thereon) and (y) the
Fair Market Value (as determined in good faith by the board of directors of the
Borrower) of such property (or improvement thereon) at the time of such
acquisition (excluding for the purpose of this computation any loans or deferred
payments secured by Liens described on Schedule 1.1(P)(2)) and (C) any such Lien
shall be created contemporaneously with, or within one hundred eighty (180) days
after the acquisition or construction of such property;
(x)    The following, (A) if the validity or amount thereof is being contested
in good faith by appropriate and lawful proceedings diligently conducted so long
as levy and execution thereon have been stayed and continue to be stayed or
(B) if a final judgment is entered and such judgment is discharged within thirty
(30) days of entry, and in any case they do not, in the aggregate, materially
impair the ability of any Loan Party to perform its Obligations hereunder or
under the other Loan Documents:
(1)    Claims or Liens for taxes, assessments or charges due and payable and
subject to interest or penalty; provided that the applicable Loan Party
maintains such reserves or other appropriate provisions as shall be required by
GAAP and pays all such taxes, assessments or charges forthwith upon the
commencement of proceedings to foreclose any such Lien;
(2)    Claims, Liens or encumbrances upon, and defects of title to, real or
personal property, including any attachment of personal or real property or
other legal process prior to adjudication of a dispute on the merits;
(3)    Claims or Liens of mechanics, materialmen, warehousemen, carriers, or
other statutory nonconsensual Liens; or
(4)    Liens resulting from final judgments or orders described in Section 8.1.7
[Final Judgments or Orders], that the aggregate amount secured by all such Liens
under this subsection (4) together with the Liens referred to in clause (v)
above shall not at any time exceed five percent (5.0%) of Consolidated Total
Assets;
(xi)    Any interest or title of a lessor, sublessor, licensor or sublicensor
under any leases (other than Capital Leases), subleases, licenses or sublicenses
entered into by the Borrower or any Subsidiary of the Borrower as lessee,
sublessee, licensee or sublicensee in the ordinary course of business;

26

--------------------------------------------------------------------------------



(xii)    Liens existing on property or any asset at the time of acquisition
thereof by the Borrower or any Subsidiary or existing on any property or asset
of any Person that becomes a Subsidiary on or after the Closing Date prior to
the time such Person becomes a Subsidiary; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not apply
to any other property or assets of the Borrower or any Subsidiary (other than
proceeds) and (iii) such Lien shall secure only those obligations which it
secured on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be, and extensions, renewals, refinancings and
replacements thereof that do not increase the outstanding principal amount
thereof (other than by an amount not in excess of fees and expenses, including
premium and defeasance costs associated therewith) or result in a decreased
average weighted life thereof; and
(xiii)    Liens not otherwise described by the foregoing clauses in this
definition on assets of the Loan Parties securing obligations not exceeding
Twenty Million and 00/100 Dollars ($20,000,000.00) in the aggregate.
Person shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, government or political subdivision or agency thereof, or any
other entity.
Plan shall mean at any time an employee pension benefit plan (including a
Multiple Employer Plan, but not a Multiemployer Plan) which is covered by Title
IV of ERISA or is subject to the minimum funding standards under Section 412 of
the Code and either (i) is maintained by any member of the ERISA Group for
employees of any member of the ERISA Group or (ii) has at any time within the
preceding five (5) years been maintained by any entity which was at such time a
member of the ERISA Group for employees of any entity which was at such time a
member of the ERISA Group.
PNC shall mean PNC Bank, National Association, its successors and assigns.
Potential Default shall mean any event or condition which with notice or passage
of time, or a determination by the Administrative Agent or the Required Lenders,
or any combination of the foregoing, would constitute an Event of Default.
Prime Rate shall mean the interest rate per annum announced from time to time by
the Administrative Agent at its Principal Office as its then prime rate, which
rate may not be the lowest or most favorable rate then being charged commercial
borrowers or others by the Administrative Agent. Any change in the Prime Rate
shall take effect at the opening of business on the day such change is
announced.
Principal Office shall mean the main banking office of the Administrative Agent
in Pittsburgh, Pennsylvania.
Projections shall have the meaning specified in Section 5.1.6(ii) [Financial
Projections].

27

--------------------------------------------------------------------------------



Published Rate shall mean the rate of interest published each Business Day in
The Wall Street Journal "Money Rates" listing under the caption "London
Interbank Offered Rates" for a one (1) month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the rate at
which U.S. Dollar deposits are offered by leading banks in the London interbank
deposit market for a one (1) month period as published in another publication
selected by the Administrative Agent).
Purchase Money Security Interest shall mean Liens upon tangible personal
property securing loans to any Loan Party or Subsidiary of a Loan Party or
deferred payments by such Loan Party or Subsidiary for the purchase of such
tangible personal property.
Qualified ECP Loan Party shall mean, in respect of any Swap Obligation of a Loan
Party, each Loan Party that has total assets exceeding Ten Million and 00/100
Dollars ($10,000,000.00) on the applicable Eligibility Date or such other Loan
Party as constitutes an Eligible Contract Participant and can cause another Loan
Party to qualify as an Eligible Contract Participant at such time by entering
into a "letter of credit or keepwell, support, or other agreement" under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
Ratable Share shall mean the proportion that a Lender's Commitment (excluding
the Swing Loan Commitment) bears to the Commitments (excluding the Swing Loan
Commitment) of all of the Lenders, provided that in the case of Section 2.12
[Defaulting Lenders] when a Defaulting Lender shall exist, "Ratable Share" shall
mean the percentage of the aggregate Commitments (disregarding any Defaulting
Lender's Commitment) represented by such Lender's Commitment.
If the Commitments have terminated or expired, the Ratable Share shall be
determined based upon the Commitments (excluding the Swing Loan Commitment) most
recently in effect, giving effect to any assignments.
Recipient shall mean (i) the Administrative Agent, (ii) any Lender and (iii) the
Issuing Lender, as applicable.
Reference Currency shall have the meaning specified in the definition of
"Equivalent Amount."
Reimbursement Obligation shall have the meaning specified in Section 2.10.3.1
[Disbursements, Reimbursement].
Related Parties shall mean, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person's Affiliates.
Relevant Interbank Market shall mean in relation to Euro, the European Interbank
Market, in relation to Australian Dollars, the Australian Financial Markets
Association, and, in relation to any other currency, the London interbank market
or other applicable offshore interbank market.

28

--------------------------------------------------------------------------------



Relief Proceeding shall mean any proceeding seeking a decree or order for relief
in respect of any Loan Party or Material Subsidiary of a Loan Party in a
voluntary or involuntary case under any applicable bankruptcy, insolvency,
reorganization or other similar law now or hereafter in effect, or for the
appointment of a receiver, liquidator, assignee, custodian, trustee,
sequestrator, conservator (or similar official) of any Loan Party or Subsidiary
of a Loan Party for any substantial part of its property, or for the winding-up
or liquidation of its affairs, or an assignment for the benefit of its
creditors.
Reorganization shall mean the reorganization (including, but not limited to, the
Foreign Reorganization) of the Loan Parties and their Subsidiaries as set forth
on Schedule 1.1(R) which reorganization shall be consummated and effective
simultaneously with the effectiveness of this Agreement.
Reportable Compliance Event shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.
Required Lenders shall mean Lenders (other than any Defaulting Lender) having
more than fifty percent (50%) of the aggregate amount of the Revolving Credit
Commitments of the Lenders (excluding any Defaulting Lender) or, after the
termination of the Revolving Credit Commitments, the outstanding Revolving
Credit Loans and Ratable Share of Letter of Credit Obligations of the Lenders
(excluding any Defaulting Lender).
Required Share shall have the meaning assigned to such term in Section 4.11
[Settlement Date Procedures].
Reserve Percentage shall mean as of any day the maximum percentage in effect on
such day to be maintained by a Lender as required for reserve liquidity, special
deposit, or similar purpose by any governmental or monetary authority of any
country or political subdivision thereof (including any central bank), against
(i) any category of liabilities that includes deposits by reference to which a
LIBOR Rate is to be determined, or (ii) any category of extension of credit or
other assets that includes Loans or Borrowing Tranches to which a LIBOR Rate
applies.
Revolving Credit Commitment shall mean, as to any Lender at any time, the amount
initially set forth opposite its name on Schedule 1.1(B) in the column labeled
"Amount of Commitment for Revolving Credit Loans," as such Commitment is
thereafter assigned or modified and Revolving Credit Commitments shall mean the
aggregate Revolving Credit Commitments of all of the Lenders.
Revolving Credit Loan Request shall have the meaning specified in Section 2.5.1
[Revolving Credit Loan Requests].

29

--------------------------------------------------------------------------------



Revolving Credit Loans shall mean collectively and Revolving Credit Loan shall
mean separately all Revolving Credit Loans or any Revolving Credit Loan made by
the Lenders or one of the Lenders to the Borrower pursuant to Section 2.1
[Revolving Credit and Swing Loan Commitments] or Section 2.10.3 [Disbursements,
Reimbursement].
Revolving Facility Usage shall mean at any time the sum of the outstanding
Dollar Equivalent amount of Revolving Credit Loans, the outstanding Swing Loans
and the Letter of Credit Obligations.
Sanctioned Country shall mean a country subject to a sanctions program
maintained under any Anti-Terrorism Law.
Sanctioned Person shall mean any Person, group, regime, or thing listed or
otherwise recognized as a specially designated, prohibited, sanctioned or
debarred person, group, regime, entity or thing, or subject to any limitations
or prohibitions (including but not limited to the blocking of property or
rejection of transactions), under any Anti-Terrorism Law.
Settlement Dates shall mean any Business Day on which the Administrative Agent
elects to effect settlement pursuant to Section 4.11 [Settlement Date
Procedures].
Solvent shall mean, with respect to any Person on any date of determination,
taking into account such right of reimbursement, contribution or similar right
available to such Person from other Persons, that on such date
(i) the fair value of the property of such Person is greater than the total
amount of liabilities, including, without limitation, contingent liabilities, of
such Person,
(ii) the present fair saleable value of the assets of such Person is not less
than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured,
(iii) such Person is able to realize upon its assets and pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
normal course of business,
(iv) such Person does not intend to, and does not believe that it will, incur
debts or liabilities beyond such Person's ability to pay as such debts and
liabilities mature in the ordinary course of business, and
(v) such Person is not engaged in business or a transaction, and is not about to
engage in business or a transaction, for which such Person's property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such Person is engaged.
In computing the amount of contingent liabilities at any time, it is intended
that such liabilities will be computed at the amount which, in light of all the
facts and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

30

--------------------------------------------------------------------------------



Standard & Poor's shall mean Standard & Poor's Ratings Services, a division of
The McGraw-Hill Companies, Inc.
Standby Letter of Credit shall mean a Letter of Credit (including a direct pay
letter of credit) issued to support obligations of one or more of the Loan
Parties, contingent or otherwise, which finance the working capital and business
needs of the Loan Parties, but excluding any Letter of Credit (a) under which
the stated amount of such Letter of Credit increases automatically over time or
(b) that is a Commercial Letter of Credit.
Standby Letter of Credit Fee shall have the meaning specified in Section 2.11.2
[Letter of Credit Fees].
Statements shall have the meaning specified in Section 5.1.6(i) [Historical
Statements].
Subsidiary of any Person at any time shall mean any corporation, trust,
partnership, limited liability company or other business entity of which more
than fifty percent (50%) of the outstanding voting securities or other interests
normally entitled to vote for the election of one or more directors or trustees
(regardless of any contingency which does or may suspend or dilute the voting
rights) is at such time owned directly or indirectly by such Person or one or
more of such Person's Subsidiaries.
Subsidiary Equity Interests shall have the meaning specified in Section 5.1.2
[Subsidiaries and Owners; Investment Companies].
Swap Obligation shall mean, with respect to any Loan Party, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
"swap" within the meaning of section 1a(47) of the Commodity Exchange Act, and
the regulations thereunder.
Swing Loan Commitment shall have the meaning specified in Section 2.1.2 [Swing
Loans].
Swing Loan Request shall have the meaning specified in Section 2.5.2 [Swing Loan
Requests].
Swing Loans shall mean collectively and Swing Loan shall mean separately all
Swing Loans or any Swing Loan made by PNC to the Borrower pursuant to Section
2.1.2 [Swing Loans] hereof.
Taxes shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including any backup withholding), assessments, fees
or other charges imposed by any Official Body, including any interest, additions
to tax or penalties applicable thereto.
Transfer shall mean, with respect to the Borrower or any Subsidiary of the
Borrower, any transaction in which such Person sells, conveys, transfers or
leases (as lessor) any of its property, including, without limitation, Equity
Interests.
UCP shall have the meaning specified in Section 10.11.1 [Governing Law].
USA Patriot Act shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

31

--------------------------------------------------------------------------------



U.S. Person shall mean any Person that is a "United States Person" as defined in
Section 7701(a)(30) of the Code.
U.S. Tax Compliance Certificate shall have the meaning specified in
Section 4.9.7 [Status of Lenders].
Withholding Agent shall mean any Loan Party and the Administrative Agent.
1.2
Construction.

Unless the context of this Agreement otherwise clearly requires, the following
rules of construction shall apply to this Agreement and each of the other Loan
Documents: (i) references to the plural include the singular, the plural, the
part and the whole and the words "include," "includes" and "including" shall be
deemed to be followed by the phrase "without limitation"; (ii) the words
"hereof," "herein," "hereunder," "hereto" and similar terms in this Agreement or
any other Loan Document refer to this Agreement or such other Loan Document as a
whole; (iii) article, section, subsection, clause, schedule and exhibit
references are to this Agreement or other Loan Document, as the case may be,
unless otherwise specified; (iv) reference to any Person includes such Person's
successors and assigns; (v) reference to any agreement, including this Agreement
and any other Loan Document together with the schedules and exhibits hereto or
thereto, document or instrument means such agreement, document or instrument as
amended, modified, replaced, substituted for, superseded or restated; (vi)
relative to the determination of any period of time, "from" means "from and
including," "to" means "to but excluding," and "through" means "through and
including"; (vii) the words "asset" and "property" shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights;
(viii) section headings herein and in each other Loan Document are included for
convenience and shall not affect the interpretation of this Agreement or such
Loan Document; and (ix) unless otherwise specified, all references herein to
times of day shall be references to Eastern Time.
1.3
Accounting Principles.

Except as otherwise provided in this Agreement, all computations and
determinations as to accounting or financial matters and all financial
statements to be delivered pursuant to this Agreement shall be made and prepared
in accordance with GAAP (including principles of consolidation where
appropriate), and all accounting or financial terms shall have the meanings
ascribed to such terms by GAAP; provided, however, that all accounting terms
used in Section 7.2 [Negative Covenants] (and all defined terms used in the
definition of any accounting term used in Section 7.2 [Negative Covenants] shall
have the meaning given to such terms (and defined terms) under GAAP as in effect
on the date hereof applied on a basis consistent with those used in preparing
the Statements referred to in Section 5.1.6(i) [Historical Statements].

32

--------------------------------------------------------------------------------



In the event of any change after the date hereof in GAAP, and if such change
would affect the computation of any of the financial covenants set forth in
Section 7.2 [Negative Covenants], then the parties hereto agree to endeavor, in
good faith, to agree upon an amendment to this Agreement that would adjust such
financial covenants in a manner that would preserve the original intent thereof,
but would allow compliance therewith to be determined in accordance with the
Borrower's financial statements at that time, provided that, until so amended,
such financial covenants shall continue to be computed in accordance with GAAP
prior to such change therein.
1.4    Currency Calculations.
All financial statements and Compliance Certificates shall be set forth in
Dollars. For purposes of preparing the financial statements, calculating
financial covenants and determining compliance with covenants expressed in
Dollars, Optional Currencies, Alternate Currencies and other non-Dollar
currencies shall be converted to Dollars on a weighted average basis in
accordance with GAAP.
1.5    Domestic Reorganization.
Simultaneously with the effectiveness of this Agreement, the Original Borrower
has completed a series of transactions in which (i) the Borrower became the
parent holding company for the Original Borrower through a merger of Project Q
Merger Sub, a Pennsylvania corporation, into and with the Original Borrower as
the surviving entity, (ii) the Original Borrower merged with and into MSACL as
the surviving entity in that merger, (iii) MSACL contributed specified assets to
its Subsidiaries and distributed its equity in those Subsidiaries (other than
certain directly-held Foreign Subsidiaries) to the Borrower, as more
particularly described in Schedule 1.1(R), (iv) the Borrower contributed its
equity interest in MSACL to MSAW, (v) MSACL entered into a corporate services
agreement with MSAW to provide various corporate support services, including
human resources, treasury, finance, tax and IT support services, and (v) MSACL
entered into a lease agreement with MSAW pursuant to which it has leased the use
of MSACL’s office facilities in Cranberry Township, Pennsylvania to MSAW. The
parties hereto acknowledge and consent to that reorganization, which is more
fully described in Schedule 1.1(R).
2    REVOLVING CREDIT AND SWING LOAN FACILITIES
2.1
Revolving Credit and Swing Loan Commitments.

2.1.1
Revolving Credit Loans; Optional Currency Loans.

Subject to the terms and conditions hereof and relying upon the representations
and warranties herein set forth, each Lender severally agrees to make Revolving
Credit Loans in either Dollars or one or more Optional Currencies to the
Borrower at any time or from time to time on or after the date hereof to the
Expiration Date; provided that after giving effect to each such Revolving Credit
Loan

33

--------------------------------------------------------------------------------



(i) the aggregate Dollar Equivalent amount of all Revolving Credit Loans from
such Lender shall not exceed such Lender's Revolving Credit Commitment minus
such Lender's Ratable Share of the outstanding Swing Loans and Letter of Credit
Obligations,
(ii) the Revolving Facility Usage shall not exceed the Revolving Credit
Commitments,
(iii) no Revolving Credit Loan to which the Base Rate Option applies shall be
made in an Optional Currency, and
(iv) the aggregate Dollar Equivalent principal amount of Revolving Credit Loans
made in an Optional Currency (each an "Optional Currency Loan") plus the
aggregate Dollar Equivalent amount of all Letter of Credit Obligations
denominated in Alternate Currency shall not exceed One Hundred Million and
00/100 Dollars ($100,000,000.00) (the "Optional Currency Sublimit"). Within such
limits of time and amount and subject to the other provisions of this Agreement,
the Borrower may borrow, repay and reborrow pursuant to this Section 2.1.1
[Revolving Credit Loans; Optional Currency Loans].
2.1.2
Swing Loans.

Subject to the terms and conditions hereof and relying upon the representations
and warranties herein set forth, and in order to facilitate loans and repayments
between Settlement Dates, PNC may, at its option, cancelable at any time for any
reason whatsoever, make swing loans in Dollars (the "Swing Loans") to the
Borrower at any time or from time to time after the date hereof to, but not
including, the Expiration Date, in an aggregate principal amount up to but not
in excess of Fifteen Million and 00/100 Dollars ($15,000,000.00) (the "Swing
Loan Commitment"), provided that after giving effect to such Loan, the Revolving
Facility Usage shall not exceed the aggregate Revolving Credit Commitments of
the Lenders. Within such limits of time and amount and subject to the other
provisions of this Agreement, the Borrower may borrow, repay and reborrow
pursuant to this Section 2.1.2 [Swing Loans].
2.2
Nature of Lenders' Obligations with Respect to Revolving Credit Loans.

Each Lender shall be obligated to participate in each request for Revolving
Credit Loans pursuant to Section 2.5.1 [Revolving Credit Loan Requests] in
accordance with its Ratable Share. The aggregate Dollar Equivalent of each
Lender's Revolving Credit Loans outstanding hereunder to the Borrower at any
time shall never exceed its Revolving Credit Commitment minus its Ratable Share
of the outstanding Swing Loans and Letter of Credit Obligations. The obligations
of each Lender hereunder are several. The failure of any Lender to perform its
obligations hereunder shall not affect the Obligations of the Borrower to any
other party nor shall any other party be liable for the failure of such Lender
to perform its obligations hereunder. The Lenders shall have no obligation to
make Revolving Credit Loans hereunder on or after the Expiration Date.





34

--------------------------------------------------------------------------------



2.3    Commitment Fees.
Accruing from the date hereof until the Expiration Date, the Borrower agrees to
pay to the Administrative Agent for the account of each Lender, according to its
Ratable Share, a nonrefundable commitment fee (the "Commitment Fee") equal to
the Applicable Commitment Fee Rate (computed on the basis of a year of three
hundred sixty five (365) or three hundred sixty six (366) days, as the case may
be, and actual days elapsed) multiplied by the average daily difference between
the amount of (i) the Revolving Credit Commitments and (ii) the Revolving
Facility Usage (provided, however, that solely in connection with determining
the share of each Lender in the Commitment Fee, the Revolving Facility Usage
with respect to the portion of the Commitment Fee allocated to PNC shall include
the full amount of the outstanding Swing Loans, and with respect to the portion
of the Commitment Fee allocated by the Administrative Agent to all of the
Lenders other than PNC, such portion of the Commitment Fee shall be calculated
(according to each such Lender's Ratable Share) as if the Revolving Facility
Usage excludes the outstanding Swing Loans); provided, however, that any
Commitment Fee accrued with respect to the Revolving Credit Commitment of a
Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Borrower
so long as such Lender shall be a Defaulting Lender except to the extent that
such Commitment Fee shall otherwise have been due and payable by the Borrower
prior to such time; and, provided, further, that no Commitment Fee shall accrue
with respect to the Revolving Credit Commitment of a Defaulting Lender so long
as such Lender shall be a Defaulting Lender. Subject to the proviso in the
directly preceding sentence, all Commitment Fees shall be payable in arrears on
each Payment Date in Dollars.
2.4    Termination or Reduction of Revolving Credit Commitments
The Borrower shall have the right, upon not less than three (3) Business Days'
notice to the Administrative Agent, to terminate the Revolving Credit
Commitments or, from time to time, to reduce the aggregate amount of the
Revolving Credit Commitments (ratably among the Lenders in proportion to their
Ratable Shares); provided that no such termination or reduction of Revolving
Credit Commitments shall be permitted if, after giving effect thereto and to any
prepayments of the Revolving Credit Loans made on the effective date thereof,
the Revolving Facility Usage would exceed the aggregate Revolving Credit
Commitments of the Lenders. Any such reduction shall be in an amount equal to
Twenty-Five Million and 00/100 Dollars ($25,000,000.00), or a whole multiple
thereof, and shall reduce permanently the Revolving Credit Commitments then in
effect. Any such reduction or termination shall be accompanied by prepayment of
the Notes, together with outstanding Commitment Fees, and the full amount of
interest accrued on the principal sum to be prepaid (and all amounts referred to
in Section 4.10 [Indemnity] hereof) to the extent necessary to cause the
aggregate Revolving Facility Usage after giving effect to such prepayments to be
equal to or less than the Revolving Credit Commitments as so reduced or
terminated. Any notice to reduce the Revolving Credit Commitments under this
Section 2.4 [Termination or Reduction of Revolving Credit Commitments] shall be
irrevocable.





35

--------------------------------------------------------------------------------



2.5
Revolving Credit Loan Requests; Swing Loan Requests.

2.5.1 Revolving Credit Loan Requests.
Except as otherwise provided herein, the Borrower may from time to time prior to
the Expiration Date request the Lenders to make Revolving Credit Loans, or renew
or convert the Interest Rate Option applicable to existing Revolving Credit
Loans pursuant to Section 3.2 [Interest Periods], by delivering to the
Administrative Agent, not later than 10:00 a.m., (i) three (3) Business Days
prior to the proposed Borrowing Date with respect to the making of Revolving
Credit Loans in Dollars to which the LIBOR Rate Option applies or the date of
conversion to or the renewal of the LIBOR Rate Option for any Loans in Dollars;
(ii) not later than 10:00 a.m., four (4) Business Days prior to the proposed
Borrowing Date with respect to the making of Optional Currency Loans or the date
of renewal of the LIBOR Rate Option for any Optional Currency Loan, and
(iii) the same Business Day of the proposed Borrowing Date with respect to the
making of a Revolving Credit Loan to which the Base Rate Option applies or the
last day of the preceding Interest Period with respect to the conversion to the
Base Rate Option for any Loan, of a duly completed request therefor
substantially in the form of Exhibit 2.5.1 or a request by telephone immediately
confirmed in writing by letter, facsimile or telex in such form (each, a
"Revolving Credit Loan Request"), it being understood that the Administrative
Agent may rely on the authority of any individual making such a telephonic
request without the necessity of receipt of such written confirmation. Each
Revolving Credit Loan Request shall be irrevocable and shall specify (A) the
proposed Borrowing Date, (B) the aggregate amount of the proposed Loans
comprising each Borrowing Tranche, which amount shall be in integral multiples
of One Million and 00/100 Dollars ($1,000,000.00) (or the Dollar Equivalent
thereof) and not less than Five Million and 00/100 Dollars ($5,000,000.00) (or
the Dollar Equivalent thereof) for each Borrowing Tranche under the LIBOR Rate
Option, and in integral multiples of Five Hundred Thousand and 00/100 Dollars
($500,000.00) and not less than the lesser of One Million and 00/100 Dollars
($1,000,000.00) or the maximum amount available for each Borrowing Tranche under
the Base Rate Option, (C) whether the LIBOR Rate Option or Base Rate Option
shall apply to the proposed Loans comprising the applicable Borrowing Tranche,
(D) the currency in which such Revolving Credit Loans shall be funded if the
Borrower elects the LIBOR Rate Option, and (E) in the case of a Borrowing
Tranche to which the LIBOR Rate Option applies, an appropriate Interest Period
for the Loans comprising such Borrowing Tranche.
Notwithstanding the requirement under this Section 2.5.1 [Revolving Credit Loan
Requests] that the Borrower deliver a Loan Request three (3) Business Days prior
to a proposed Borrowing Date with respect to the making of Revolving Credit
Loans to which the LIBOR Rate Option applies, the Lenders agree that the
Borrower may deliver a Loan Request on the same Business Day as the proposed
Borrowing Date with respect to a Revolving Credit Loan Request made on the
Closing Date







36

--------------------------------------------------------------------------------



2.5.2    Swing Loan Requests.
Except as otherwise provided herein, the Borrower may from time to time prior to
the Expiration Date request PNC to make Swing Loans by delivery to PNC not later
than 1:00 p.m. on the proposed Borrowing Date of a duly completed request
therefor substantially in the form of Exhibit 2.5.2 or a request by telephone
immediately confirmed in writing by letter, facsimile or telex, in such form
(each, a "Swing Loan Request"), it being understood that the Administrative
Agent may rely on the authority of any individual making such a telephonic
request without the necessity of receipt of such written confirmation.
Each Swing Loan Request shall be irrevocable and shall specify (i) the proposed
Borrowing Date and (ii) the principal amount of such Swing Loan, which shall be
in integral multiples of One Hundred Thousand and 00/100 Dollars ($100,000.00)
and not less than Five Hundred Thousand and 00/100 Dollars ($500,000.00).
2.6
Increase in Revolving Credit Commitments.

2.6.1
Increasing Lenders and New Lenders.

The Borrower may, at any time and from time to time after the Closing Date,
request that (1) the current Lenders increase their Revolving Credit Commitments
(any current Lender which elects to increase its Revolving Credit Commitment
shall be referred to as an "Increasing Lender") or (2) one or more new lenders
(each, a "New Lender") join this Agreement and provide a Revolving Credit
Commitment hereunder, subject to the following terms and conditions:
(i)    No Obligation to Increase. No current Lender shall be obligated to
increase its Revolving Credit Commitment and any increase in the Revolving
Credit Commitment by any current Lender shall be in the sole discretion of such
current Lender.
(ii)    Defaults. There shall exist no Event of Default or Potential Default on
the effective date of such increase after giving effect to such increase.
(iii)    Aggregate Revolving Credit Commitments. After giving effect to such
increase, the total Revolving Credit Commitments shall not exceed Four Hundred
Fifty Million and 00/100 Dollars ($450,000,000.00).
(iv)    Multiple Options. The Borrower may request an increase pursuant to this
Section 2.6 [Increase in Revolving Credit Commitments] up to three (3) times
after the Closing Date during the term of this Agreement; provided, however,
subject to the other terms of this Section 2.6 [Increase in Revolving Credit
Commitments], each such increase shall be in an amount equal to or greater than
Fifty Million and 00/100 Dollars ($50,000,000.00) (or, if less, the difference
of (a) One Hundred Fifty Million and 00/100 Dollars ($150,000,000.00) minus (b)
the aggregate increases in the Revolving Credit Commitments theretofore
requested).

37

--------------------------------------------------------------------------------



(v)    Resolutions; Opinion. The Loan Parties shall deliver to the
Administrative Agent on or before the effective date of such increase the
following documents in a form reasonably acceptable to the Administrative Agent:
(1) certifications of their corporate secretaries with attached resolutions
certifying that the increase in the Revolving Credit Commitment has been
approved by such Loan Parties, and (2) an opinion of counsel addressed to the
Administrative Agent and the Lenders addressing the authorization and execution
of the Loan Documents by, and enforceability of the Loan Documents against, the
Loan Parties.
(vi)    Notes and Other Documents. The Borrower shall execute and deliver (1) to
each Increasing Lender a replacement revolving credit Note reflecting the new
amount of such Increasing Lender's Revolving Credit Commitment after giving
effect to the increase (and any prior Note issued to such Increasing Lender
shall be deemed to be terminated and returned to the Borrower), (2) to each New
Lender a revolving credit Note reflecting the amount of such New Lender's
Revolving Credit Commitment and (3) an amendment or modification to this
Agreement providing for such increased or additional Revolving Credit
Commitments, to be executed by the Borrower, the Administrative Agent and any
Lenders (including any New Lender) agreeing to increase their existing Revolving
Credit Commitment or extend a new Revolving Credit Commitment, as the case may
be, along with such additional Loan Documents as shall be required by the
Administrative Agent in its reasonable discretion.
(vii)    Approval of New Lenders. Any New Lender shall be subject to the
approval of the Administrative Agent, which approval shall not be unreasonably
withheld.
(viii)    Increasing Lenders. Each Increasing Lender shall confirm its agreement
to increase its Revolving Credit Commitment pursuant to an acknowledgement in a
form acceptable to the Administrative Agent, signed by it and the Borrower and
delivered to the Administrative Agent at least five (5) days before the
effective date of such increase.
(ix)    New Lenders; Joinder. Each New Lender shall execute a lender joinder in
form and substance reasonably satisfactory to the Administrative Agent pursuant
to which such New Lender shall join and become a party to this Agreement and the
other Loan Documents with a Revolving Credit Commitment in the amount set forth
in such lender joinder.
2.6.2
Treatment of Outstanding Loans.

2.6.2.1    Repayment of Outstanding Loans; Borrowing of New Loans. On the
effective date of such increase, the Borrower shall repay all Loans then
outstanding, subject to the Borrower's indemnity obligations under Section 4.10
[Indemnity]; provided that it may borrow new Loans with a Borrowing Date on such
date. Each of the Lenders shall participate in any new Loans made on or after
such date in accordance with their respective Ratable Shares after giving effect
to the increase in Revolving Credit Commitments contemplated by this Section 2.6
[Increase in Revolving Credit Commitments].

38

--------------------------------------------------------------------------------



2.6.2.2    Outstanding Letters of Credit; Repayment of Outstanding Loans;
Borrowing of New Loans. On the effective date of such increase, each Increasing
Lender and each New Lender (i) will be deemed to have purchased a participation
in each then outstanding Letter of Credit equal to its Ratable Share of such
Letter of Credit and the participation of each other Lender in such Letter of
Credit shall be adjusted accordingly and (ii) will acquire, (and will pay to the
Administrative Agent, for the account of each Lender, in immediately available
funds, an amount equal to) its Ratable Share of all outstanding Participation
Advances.
2.7
Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Repayment of Swing
Loans.

2.7.1
Making Revolving Credit Loans.

The Administrative Agent shall, promptly after receipt by it of a Revolving
Credit Loan Request pursuant to Section 2.5.1 [Revolving Credit Loan Requests],
notify the Lenders of its receipt of such Revolving Credit Loan Request
specifying the information provided by the Borrower, including the currency in
which the Revolving Credit Loan is requested, and the apportionment among the
Lenders of the requested Revolving Credit Loans as determined by the
Administrative Agent in accordance with Section 2.2 [Nature of Lenders'
Obligations with Respect to Revolving Credit Loans]. Each Lender shall remit the
principal amount of each Revolving Credit Loan in Dollars or the requested
Optional Currency to the Administrative Agent such that the Administrative Agent
is able to, and the Administrative Agent shall, to the extent the Lenders have
made funds available to it for such purpose and subject to Section 6.2 [Each
Loan or Letter of Credit], fund such Revolving Credit Loans to the Borrower in
U.S. Dollars or the requested Optional Currency (as applicable) and immediately
available funds at the Principal Office prior to 2:00 p.m., on the applicable
Borrowing Date; provided that if any Lender fails to remit such funds to the
Administrative Agent in a timely manner, the Administrative Agent may elect in
its sole discretion to fund with its own funds, including funds in the requested
Optional Currency, the Revolving Credit Loans of such Lender on such Borrowing
Date, and such Lender shall be subject to the repayment obligation in Section
2.7.3 [Presumptions by the Administrative Agent].
2.7.2
Making Swing Loans.

So long as PNC elects to make Swing Loans, PNC shall, after receipt by it of a
Swing Loan Request pursuant to Section 2.5.2 [Swing Loan Requests], fund such
Swing Loan to the Borrower in U.S. Dollars in immediately available funds at the
Principal Office prior to 2:00 p.m. on the Borrowing Date.
2.7.3    Presumptions by the Administrative Agent.
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Loan that such Lender will not make available to the
Administrative Agent such Lender's share of such Loan, the Administrative Agent
may assume that such Lender has made such share available on such date in
accordance with Section 2.7.1 [Making Revolving Credit Loans] and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.

39

--------------------------------------------------------------------------------



In such event, if a Lender has not in fact made its share of the applicable Loan
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of a payment to be
made by such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation and (ii) in the case of a payment to be made by the
Borrower, the interest rate applicable to Loans under the Base Rate Option. If
such Lender pays its share of the applicable Loan to the Administrative Agent,
then the amount so paid shall constitute such Lender's Loan. Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make such payment to the Administrative Agent.
2.7.4
Repayment of Revolving Credit Loans.

The Borrower shall repay the Revolving Credit Loans together with all
outstanding interest thereon on the Expiration Date.
2.7.5
Borrowings to Repay Swing Loans.

PNC may, at its option, exercisable at any time for any reason whatsoever,
demand repayment of the Swing Loans, and each Lender shall make a Revolving
Credit Loan in an amount equal to such Lender's Ratable Share of the aggregate
principal amount of the outstanding Swing Loans, plus, if PNC so requests,
accrued interest thereon, provided that no Lender shall be obligated in any
event to make Revolving Credit Loans in excess of its Revolving Credit
Commitment minus its Ratable Share of the Letter of Credit Obligations.
Revolving Credit Loans made pursuant to the preceding sentence shall bear
interest at the Base Rate Option and shall be deemed to have been properly
requested in accordance with Section 2.5.1 [Revolving Credit Loan Requests]
without regard to any of the requirements of that provision. PNC shall provide
notice to the Lenders (which may be telephonic or written, facsimile or telex)
that such Revolving Credit Loans are to be made under this Section 2.7.5
[Borrowings to Repay Swing Loans] and of the apportionment among the Lenders,
and the Lenders shall be unconditionally obligated to fund such Revolving Credit
Loans (whether or not the conditions specified in Section 2.5.1 [Revolving
Credit Loan Requests] are then satisfied) by the time PNC so requests, which
shall not be earlier than 2:00 p.m. on the next Business Day after the date the
Lenders receive such notice from PNC.
2.7.6    Swing Loans Under Cash Management Agreements.
In addition to making Swing Loans pursuant to the foregoing provisions of
Section 2.7.2 [Making Swing Loans], without the requirement for a specific
request from the Borrower pursuant to Section 2.5.2 [Swing Loan Requests], PNC
may make Swing Loans to the Borrower in accordance with the provisions of the
agreements between the Borrower and PNC relating to the Borrower's deposit,
sweep and other accounts at PNC and related arrangements and agreements
regarding the management and investment of the Borrower's cash assets as in
effect from time to time (the "Cash Management Agreements") to the extent of the
daily aggregate net negative balance in the Borrower's accounts which are
subject to the provisions of the Cash Management Agreements.

40

--------------------------------------------------------------------------------



Swing Loans made pursuant to this Section 2.7.6 [Swing Loans Under Cash
Management Agreements] in accordance with the provisions of the Cash Management
Agreements shall (i) be subject to the limitations as to aggregate amount set
forth in Section 2.1.2 [Swing Loans], (ii) not be subject to the limitations as
to individual amount set forth in Section 2.5.2 [Swing Loan Requests], (iii) be
payable by the Borrower, both as to principal and interest, at the rates and
times set forth in the Cash Management Agreements (but in no event later than
the Expiration Date), (iv) not be made at any time after PNC has received
written notice of the occurrence of an Event of Default and so long as such
shall continue to exist, or, unless consented to by the Required Lenders, a
Potential Default and so long as such shall continue to exist, (v) if not repaid
by the Borrower in accordance with the provisions of the Cash Management
Agreements, be subject to each Lender's obligation pursuant to Section 2.7.5
[Borrowings to Repay Swing Loans], and (vi) except as provided in the foregoing
subsections (i) through (v), be subject to all of the terms and conditions of
this Section 2 [Revolving Credit and Swing Loan Facilities].
2.8
Notes.

The Obligation of the Borrower to repay the aggregate unpaid principal amount of
the Revolving Credit Loans and Swing Loans made to it by each Lender, together
with interest thereon, shall be evidenced by a revolving credit Note and a swing
loan Note dated the Closing Date payable to the order of such Lender in a face
amount equal to the Revolving Credit Commitment or Swing Loan Commitment, as
applicable, of such Lender.
2.9    Use of Proceeds.
The proceeds of the Loans shall be used (i) to pay fees and expenses in
connection with this transaction and the Reorganization, (ii) to refinance
Indebtedness outstanding under the Existing Credit Agreement, (iii) to provide
working capital, and (iv) for general corporate purposes, including retirement
or repayment of outstanding indebtedness, capital expenditures and Permitted
Acquisitions.
2.10    Letter of Credit Subfacility.
2.10.1    Issuance of Letters of Credit.
Borrower may at any time prior to the Expiration Date request the issuance of a
letter of credit (each, a "Letter of Credit"), which may be denominated in
either Dollars or an Alternate Currency, on behalf of itself or another Loan
Party or Subsidiary of any Loan Party, or the amendment or extension of an
existing Letter of Credit, by delivering or having such other Loan Party deliver
to the Issuing Lender (with a copy to the Administrative Agent) a completed
application and agreement for letters of credit, or request for such amendment
or extension, as applicable, in such form as the Issuing Lender may specify from
time to time by no later than 10:00 a.m. at least five (5) Business Days, or
such shorter period as may be agreed to by the Issuing Lender, in advance of the
proposed date of issuance. Each Letter of Credit shall be a Standby Letter of
Credit or a Commercial Letter of Credit.

41

--------------------------------------------------------------------------------



Promptly after receipt of any Letter of Credit application, the Issuing Lender
shall confirm with the Administrative Agent (by telephone or in writing) that
the Administrative Agent has received a copy of such Letter of Credit
application and if not, such Issuing Lender will provide Administrative Agent
with a copy thereof. Unless the Issuing Lender has received notice from any
Lender, Administrative Agent or any Loan Party, at least one day prior to the
requested date of issuance, amendment or extension of the applicable Letter of
Credit, that one or more applicable conditions in Section 6 [Conditions of
Lending and Issuance of Letters of Credit] is not satisfied, then, subject to
the terms and conditions hereof and in reliance on the agreements of the other
Lenders set forth in this Section 2.10 [Letter of Credit Subfacility], the
Issuing Lender or any of the Issuing Lender's Affiliates will issue a Letter of
Credit or agree to such amendment or extension, provided that each Letter of
Credit and all time drafts drawn under any Commercial Letter of Credit shall in
no event expire later than the Expiration Date (except that a Letter of Credit
may expire up to one year beyond the Expiration Date if such Letter of Credit
has been cash collateralized by the Borrower in an amount equal to one hundred
five percent (105%) of the face amount of such Letter of Credit on terms and
conditions acceptable to the Administrative Agent and the Issuing Lender, each
in its sole discretion, at least thirty (30) days prior to the Expiration Date)
and provided further that in no event shall (i) the Letter of Credit Obligations
exceed, at any one time, Twenty Million and 00/100 Dollars ($20,000,000.00) (the
"Letter of Credit Sublimit"), (ii) the Revolving Facility Usage exceed, at any
one time, the Revolving Credit Commitments or (iii) the aggregate Dollar
Equivalent principal amount of Optional Currency Loans plus the aggregate Dollar
Equivalent amount of all Letter of Credit Obligations denominated in Alternate
Currency shall not exceed the Optional Currency Sublimit. Each request by the
Borrower for the issuance, amendment or extension of a Letter of Credit shall be
deemed to be a representation by the Borrower that it shall be in compliance
with the preceding sentence and with Section 6 [Conditions of Lending and
Issuance of Letters of Credit] after giving effect to the requested issuance,
amendment or extension of such Letter of Credit. Promptly after its delivery of
any Letter of Credit or any amendment to a Letter of Credit to the beneficiary
thereof, the applicable Issuing Lender will also deliver to Borrower and
Administrative Agent a true and complete copy of such Letter of Credit or
amendment. Each of the Existing Letters of Credit shall be deemed to have been
issued hereunder on the Closing Date by PNC as the Issuing Lender. Each of the
Existing Letters of Credit shall be deemed to be a Letter of Credit for all
purposes of this Agreement.
Notwithstanding Section 2.10.1 [Issuance of Letters of Credit], no Issuing
Lender shall be under any obligation to issue any Letter of Credit if (i) any
order, judgment or decree of any Official Body or arbitrator shall by its terms
purport to enjoin or restrain such Issuing Lender from issuing the Letter of
Credit, or any Law applicable to such Issuing Lender or any request or directive
(whether or not having the force of law) from any Official Body with
jurisdiction over such Issuing Lender shall prohibit, or request that such
Issuing Lender refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon such Issuing Lender with
respect to the Letter of Credit any restriction, reserve or capital requirement
(for which such Issuing Lender is not otherwise compensated hereunder) not in
effect on the Closing Date, or shall impose upon such Issuing Lender any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such Issuing Lender in good faith deems material to it, or (ii) the
issuance of the Letter of Credit would violate one or more policies of such
Issuing Lender applicable to letters of credit generally.

42

--------------------------------------------------------------------------------



2.10.2    Letter of Credit Fees.
The Borrower shall pay in Dollars or, at the Administrative Agent’s option, the
Alternate Currency in which the applicable Letter of Credit is issued (a) (i) to
the Administrative Agent for the ratable account of the Lenders a fee with
respect to Standby Letters of Credit (the "Standby Letter of Credit Fee") equal
to the Applicable Standby Letter of Credit Fee Rate and (ii) to the
Administrative Agent for the ratable account of the Lenders a fee with respect
to Commercial Letters of Credit (the "Commercial Letter of Credit Fee") equal to
the Applicable Commercial Letter of Credit Fee Rate, and (b) to the Issuing
Lender for its own account a fronting fee equal to one hundred twenty five
thousandths of one percent (0.125%) per annum (in each case computed on the
basis of a year of three hundred sixty (360) days and actual days elapsed),
which fees shall, in each case, be computed on the daily average amount of the
respective Letter of Credit Obligations and shall be payable quarterly in
arrears on each Payment Date following issuance of each Letter of Credit. The
Borrower shall also pay in Dollars to the Issuing Lender for the Issuing
Lender's sole account the Issuing Lender's then in effect customary fees and
administrative expenses payable with respect to the Letters of Credit as the
Issuing Lender may generally charge or incur from time to time in connection
with the issuance, maintenance, amendment (if any), assignment or transfer (if
any), negotiation, and administration of Letters of Credit.
2.10.3    Disbursements, Reimbursement.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Issuing Lender a participation in such Letter of Credit and each drawing
thereunder in a Dollar Equivalent amount equal to such Lender's Ratable Share of
the maximum amount available to be drawn under such Letter of Credit and the
amount of such drawing, respectively.
2.10.3.1 In the event of any request for a drawing under a Letter of Credit by
the beneficiary or transferee thereof, the Issuing Lender will promptly notify
the Borrower and the Administrative Agent thereof. Provided that it shall have
received such notice, the Borrower shall reimburse (such obligation to reimburse
the Issuing Lender shall sometimes be referred to as a "Reimbursement
Obligation") the Issuing Lender prior to 12:00 noon time on each date that an
amount is paid by the Issuing Lender under any Letter of Credit (each such date,
a "Drawing Date") by paying to the Administrative Agent for the account of the
Issuing Lender an amount equal to the amount so paid by the Issuing Lender in
the same currency as paid, unless otherwise required by the Administrative Agent
or the Issuing Lender.
In the event the Borrower fails to reimburse the Issuing Lender (through the
Administrative Agent) for the full amount of any drawing under any Letter of
Credit by 12:00 noon on the Drawing Date, the Administrative Agent will promptly
notify each Lender thereof, and the Borrower shall be deemed to have requested
that Revolving Credit Loans in the Dollar Equivalent amount of such drawing be
made by the Lenders under the Base Rate Option to be disbursed on the Drawing
Date under such Letter of Credit, subject to the amount of the unutilized
portion of the Revolving Credit Commitment and subject to the conditions set
forth in Section 6.2 [Each Loan or Letter of Credit] other than any notice
requirements.

43

--------------------------------------------------------------------------------



Any notice given by the Administrative Agent or Issuing Lender pursuant to this
Section 2.10.3.1 [Disbursements, Reimbursements] may be oral if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.
2.10.3.2 Each Lender shall upon any notice pursuant to Section 2.10.3.1
[Disbursements, Reimbursements] make available to the Administrative Agent for
the account of the Issuing Lender an amount in Dollars in immediately available
funds equal to its Ratable Share of the amount of the drawing, whereupon the
participating Lenders shall (subject to Section 2.10.3 [Disbursements;
Reimbursement]) each be deemed to have made a Revolving Credit Loan under the
Base Rate Option to the Borrower in that amount. If any Lender so notified fails
to make available in Dollars to the Administrative Agent for the account of the
Issuing Lender the amount of such Lender's Ratable Share of such amount by no
later than 2:00 p.m. on the Drawing Date, then interest shall accrue on such
Lender's obligation to make such payment, from the Drawing Date to the date on
which such Lender makes such payment (i) at a rate per annum equal to the
Federal Funds Effective Rate during the first three (3) days following the
Drawing Date and (ii) at a rate per annum equal to the rate applicable to Loans
under the Revolving Credit Base Rate Option on and after the fourth (4th) day
following the Drawing Date. The Administrative Agent and the Issuing Lender will
promptly give notice (as described in Section 2.10.3.1 [Disbursements,
Reimbursements] above) of the occurrence of the Drawing Date, but failure of the
Administrative Agent or the Issuing Lender to give any such notice on the
Drawing Date or in sufficient time to enable any Lender to effect such payment
on such date shall not relieve such Lender from its obligation under this
Section 2.10.3.2 [Disbursements, Reimbursements].
2.10.3.3 With respect to any unreimbursed drawing that is not converted into
Revolving Credit Loans in Dollars under the Base Rate Option to the Borrower in
whole or in part as contemplated by Section 2.10.3.1 [Disbursements,
Reimbursements], because of the Borrower's failure to satisfy the conditions set
forth in Section 6.2 [Each Loan or Letter of Credit] other than any notice
requirements, or for any other reason, the Borrower shall be deemed to have
incurred from the Issuing Lender a borrowing in Dollars (each a "Letter of
Credit Borrowing") in the amount of such drawing (or for drawings in an
Alternate Currency, in the Dollar Equivalent amount of such drawing). Such
Letter of Credit Borrowing shall be due and payable on demand (together with
interest) and shall bear interest at the rate per annum applicable to the
Revolving Credit Loans under the Base Rate Option. Each Lender's payment to the
Administrative Agent for the account of the Issuing Lender pursuant to Section
2.10.3 [Disbursements, Reimbursement] shall be deemed to be a payment in respect
of its participation in such Letter of Credit Borrowing (each a "Participation
Advance") from such Lender in satisfaction of its participation obligation under
this Section 2.10.3.3 [Disbursements, Reimbursements].









44

--------------------------------------------------------------------------------



2.10.4    Repayment of Participation Advances.
2.10.4.1 Upon (and only upon) receipt by the Administrative Agent for the
account of the Issuing Lender of immediately available funds from the Borrower
(i) in reimbursement of any payment made by the Issuing Lender under the Letter
of Credit with respect to which any Lender has made a Participation Advance to
the Administrative Agent, or (ii) in payment of interest on such a payment made
by the Issuing Lender under such a Letter of Credit, the Administrative Agent on
behalf of the Issuing Lender will pay to each Lender, in the same funds as those
received by the Administrative Agent, the amount of such Lender's Ratable Share
of such funds, except the Administrative Agent shall retain for the account of
the Issuing Lender the amount of the Ratable Share of such funds of any Lender
that did not make a Participation Advance in respect of such payment by the
Issuing Lender.
2.10.4.2 If the Administrative Agent is required at any time to return to any
Loan Party, or to a trustee, receiver, liquidator, custodian, or any official in
any Insolvency Proceeding, any portion of any payment made by any Loan Party to
the Administrative Agent for the account of the Issuing Lender pursuant to this
Section 2.10.4.2 [Repayment of Participation Advances] in reimbursement of a
payment made under the Letter of Credit or interest or fee thereon, each Lender
shall, on demand of the Administrative Agent, forthwith return to the
Administrative Agent for the account of the Issuing Lender the amount of its
Ratable Share of any amounts so returned by the Administrative Agent plus
interest thereon from the date such demand is made to the date such amounts are
returned by such Lender to the Administrative Agent, at a rate per annum equal
to the Federal Funds Effective Rate (or, for any payment in an Optional
Currency, the Overnight Rate) in effect from time to time.
2.10.5    Documentation.
Each Loan Party agrees to be bound by the terms of the Issuing Lender's
application and agreement for letters of credit and the Issuing Lender's written
regulations and customary practices relating to letters of credit, though such
interpretation may be different from such Loan Party's own. In the event of a
conflict between such application or agreement and this Agreement, this
Agreement shall govern. It is understood and agreed that, except in the case of
gross negligence or willful misconduct, the Issuing Lender shall not be liable
for any error, negligence and/or mistakes, whether of omission or commission, in
following any Loan Party's instructions or those contained in the Letters of
Credit or any modifications, amendments or supplements thereto.
2.10.6    Determinations to Honor Drawing Requests.
In determining whether to honor any request for drawing under any Letter of
Credit by the beneficiary thereof, the Issuing Lender shall be responsible only
to determine that the documents and certificates required to be delivered under
such Letter of Credit have been delivered and that they comply on their face
with the requirements of such Letter of Credit.





45

--------------------------------------------------------------------------------



2.10.7    Nature of Participation and Reimbursement Obligations.
Each Lender's obligation in accordance with this Agreement to make the Revolving
Credit Loans or Participation Advances, as contemplated by Section 2.10.3
[Disbursements, Reimbursement], as a result of a drawing under a Letter of
Credit, and the Obligations of the Borrower to reimburse the Issuing Lender upon
a draw under a Letter of Credit, shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Section 2.10 [Letter of Credit Subfacility] under all circumstances,
including the following circumstances:
(i)    any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against the Issuing Lender or any of its Affiliates, the
Borrower or any other Person for any reason whatsoever, or which any Loan Party
may have against the Issuing Lender or any of its Affiliates, any Lender or any
other Person for any reason whatsoever;
(ii)    the failure of any Loan Party or any other Person to comply, in
connection with a Letter of Credit Borrowing, with the conditions set forth in
Section 2.1.1 [Revolving Credit and Swing Loan Commitments], Section 2.5.1
[Revolving Credit Loan Requests; Swing Loan Requests], Section 2.7.1 [Making
Revolving Credit Loans] or Section 6.2 [Each Loan or Letter of Credit] or as
otherwise set forth in this Agreement for the making of a Revolving Credit Loan,
it being acknowledged that such conditions are not required for the making of a
Letter of Credit Borrowing and the obligation of the Lenders to make
Participation Advances under Section 2.10.3 [Disbursements, Reimbursement];
(iii)    any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein or herein;
(iv)    any claim of breach of warranty that might be made by any Loan Party or
any Lender against any beneficiary of a Letter of Credit, or the existence of
any claim, set-off, recoupment, counterclaim, crossclaim, defense or other right
which any Loan Party or any Lender may have at any time against a beneficiary,
successor beneficiary any transferee or assignee of any Letter of Credit or the
proceeds thereof (or any Persons for whom any such transferee may be acting),
the Issuing Lender or its Affiliates or any Lender or any other Person, whether
in connection with this Agreement, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between any Loan
Party or Subsidiaries of a Loan Party and the beneficiary for which any Letter
of Credit was procured);
(v)    the lack of power or authority of any signer of (or any defect in or
forgery of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provision of services
relating to a Letter of Credit, in each case even if the Issuing Lender or any
of its Affiliates has been notified thereof;
(vi)    payment by the Issuing Lender or any of its Affiliates under any Letter
of Credit against presentation of a demand, draft or certificate or other
document which does not comply with the terms of such Letter of Credit;

46

--------------------------------------------------------------------------------



(vii)    the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;
(viii)    any failure by the Issuing Lender or any of its Affiliates to issue
any Letter of Credit in the form requested by any Loan Party, unless the Issuing
Lender has received written notice from such Loan Party of such failure within
three (3) Business Days after the Issuing Lender shall have furnished such Loan
Party and the Administrative Agent a copy of such Letter of Credit and such
error is material and no drawing has been made thereon prior to receipt of such
notice;
(ix)    any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Loan Party or
Subsidiaries of a Loan Party;
(x)    any breach of this Agreement or any other Loan Document by any party
thereto;
(xi)    the occurrence or continuance of an Insolvency Proceeding with respect
to any Loan Party;
(xii)    the fact that an Event of Default or a Potential Default shall have
occurred and be continuing;
(xiii)    the fact that the Expiration Date shall have passed or this Agreement
or the Commitments hereunder shall have been terminated; and
(xiv)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, that might, but for the provisions of this Section
2.10.7 [Nature of Participation and Reimbursement Obligations], constitute a
legal or equitable discharge of, or provide a right of setoff against,
Borrower's Obligations hereunder.
2.10.8    Indemnity.
The Loan Parties hereby agree to protect, indemnify, pay and save harmless the
Issuing Lender and any of its Affiliates that has issued a Letter of Credit from
and against any and all claims, demands, liabilities, damages, taxes, penalties,
interest, judgments, losses, costs, charges and expenses (including reasonable
fees, expenses and disbursements of counsel) which the Issuing Lender or any of
its Affiliates may incur or be subject to as a consequence, direct or indirect,
of the issuance of any Letter of Credit, other than as a result of the gross
negligence or willful misconduct of the Issuing Lender as determined by a final
non-appealable judgment of a court of competent jurisdiction.
2.10.9    Liability for Acts and Omissions.
As between any Loan Party and the Issuing Lender, or the Issuing Lender's
Affiliates, such Loan Party assumes all risks of the acts and omissions of, or
misuse of the Letters of Credit by, the respective beneficiaries of such Letters
of Credit.

47

--------------------------------------------------------------------------------



In furtherance and not in limitation of the foregoing, the Issuing Lender shall
not be responsible for any of the following, including any losses or damages to
any Loan Party or other Person or property relating therefrom:
(i) the form, validity, sufficiency, accuracy, genuineness or legal effect of
any document submitted by any party in connection with the application for an
issuance of any such Letter of Credit, even if it should in fact prove to be in
any or all respects invalid, insufficient, inaccurate, fraudulent or forged
(even if the Issuing Lender or its Affiliates shall have been notified thereof);
(ii) the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason;
(iii) the failure of the beneficiary of any such Letter of Credit, or any other
party to which such Letter of Credit may be transferred, to comply fully with
any conditions required in order to draw upon such Letter of Credit or any other
claim of any Loan Party against any beneficiary of such Letter of Credit, or any
such transferee, or any dispute between or among any Loan Party and any
beneficiary of any Letter of Credit or any such transferee;
(iv) errors, omissions, interruptions or delays in transmission or delivery of
any messages, by mail, cable, telegraph, telex or otherwise, whether or not they
be in cipher;
(v) errors in interpretation of technical terms;
(vi) any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under any such Letter of Credit or of the proceeds
thereof;
(vii) the misapplication by the beneficiary of any such Letter of Credit of the
proceeds of any drawing under such Letter of Credit; or
(viii) any consequences arising from causes beyond the control of the Issuing
Lender or any of its Affiliates, as applicable, including any act or omission of
any Official Body, and none of the above shall affect or impair, or prevent the
vesting of, any of the Issuing Lender's or its Affiliates’ rights or powers
hereunder.
Nothing in the preceding sentence shall relieve the Issuing Lender from
liability for the Issuing Lender's gross negligence or willful misconduct in
connection with actions or omissions described in such clauses (i) through
(viii) of such sentence.
In no event shall the Issuing Lender or its Affiliates be liable to any Loan
Party for any indirect, consequential, incidental, punitive, exemplary or
special damages or expenses (including without limitation attorneys' fees), or
for any damages resulting from any change in the value of any property relating
to a Letter of Credit. Without limiting the generality of the foregoing, the
Issuing Lender and each of its Affiliates

48

--------------------------------------------------------------------------------



(i) may rely on any oral or other communication believed in good faith by the
Issuing Lender or such Affiliate to have been authorized or given by or on
behalf of the applicant Loan Party for a Letter of Credit;
(ii) may honor any presentation if the documents presented appear on their face
substantially to comply with the terms and conditions of the relevant Letter of
Credit;
(iii) may honor a previously dishonored presentation under a Letter of Credit,
whether such dishonor was pursuant to a court order, to settle or compromise any
claim of wrongful dishonor, or otherwise, and shall be entitled to reimbursement
to the same extent as if such presentation had initially been honored, together
with any interest paid by the Issuing Lender or its Affiliate;
(iv) may honor any drawing that is payable upon presentation of a statement
advising negotiation or payment, upon receipt of such statement (even if such
statement indicates that a draft or other document is being delivered
separately), and shall not be liable for any failure of any such draft or other
document to arrive, or to conform in any way with the relevant Letter of Credit;
(v) may pay any paying or negotiating bank claiming that it rightfully honored
under the laws or practices of the place where such bank is located; and
(vi) may settle or adjust any claim or demand made on the Issuing Lender or its
Affiliate in any way related to any order issued at the applicant's request to
an air carrier, a letter of guarantee or of indemnity issued to a carrier or any
similar document (each an "Order") and honor any drawing in connection with any
Letter of Credit that is the subject of such Order, notwithstanding that any
drafts or other documents presented in connection with such Letter of Credit
fail to conform in any way with such Letter of Credit.
In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the Issuing Lender or its
Affiliates under or in connection with the Letters of Credit issued by it or any
documents and certificates delivered thereunder, if taken or omitted in good
faith, shall not put the Issuing Lender or its Affiliates under any resulting
liability to the Borrower or any Lender.
2.10.10 Issuing Lender Reporting Requirements.
Each Issuing Lender shall, on the first Business Day of each month, provide to
Administrative Agent and Borrower a schedule of the Letters of Credit issued by
it, in form and substance reasonably satisfactory to Administrative Agent,
showing the date of issuance of each Letter of Credit, the account party, the
original face amount (if any), the applicable Alternate Currency if not in
Dollars, and the expiration date of any Letter of Credit outstanding at any time
during the preceding month, and any other information relating to such Letter of
Credit that the Administrative Agent may request.







49

--------------------------------------------------------------------------------



2.11 Defaulting Lenders.
Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:
(i) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.3 [Commitment Fees];
(ii)    the Commitment and outstanding Loans of such Defaulting Lender shall not
be included in determining whether the Required Lenders have taken or may take
any action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 10.1 [Modifications, Amendments or Waivers]);
provided, that this clause (ii) shall not apply to the vote of a Defaulting
Lender in the case of an amendment, waiver or other modification requiring the
consent of such Lender or each Lender directly affected thereby;
(iii)    if any Swing Loans are outstanding or any Letter of Credit Obligations
exist at the time such Lender becomes a Defaulting Lender, then:
(A)    all or any part of the outstanding Swing Loans and Letter of Credit
Obligations of such Defaulting Lender shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Ratable Shares but
only to the extent that (x) the Revolving Facility Usage does not exceed the
total of all non-Defaulting Lenders' Revolving Credit Commitments, and (y) no
Potential Default or Event of Default has occurred and is continuing at such
time;
(B)    if the reallocation described in clause (A) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such outstanding Swing
Loans, and (y) second, cash collateralize for the benefit of the Issuing Lender
the Borrower's obligations corresponding to such Defaulting Lender's Letter of
Credit Obligations (after giving effect to any partial reallocation pursuant to
clause (A) above) in a deposit account held at the Administrative Agent for so
long as such Letter of Credit Obligations are outstanding;
(C)    if the Borrower cash collateralizes any portion of such Defaulting
Lender's Letter of Credit Obligations pursuant to clause (B) above, the Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.10.2 [Letter of Credit Fees] with respect to such Defaulting Lender's
Letter of Credit Obligations during the period such Defaulting Lender's Letter
of Credit Obligations are cash collateralized;
(D)    if the Letter of Credit Obligations of the non-Defaulting Lenders are
reallocated pursuant to clause (A) above, then the fees payable to the Lenders
pursuant to Section 2.10.2 [Letter of Credit Fees] shall be adjusted in
accordance with such non-Defaulting Lenders' Ratable Share; and

50

--------------------------------------------------------------------------------



(E)    if all or any portion of such Defaulting Lender's Letter of Credit
Obligations are neither reallocated nor cash collateralized pursuant to clause
(A) or (B) above, then, without prejudice to any rights or remedies of the
Issuing Lender or any other Lender hereunder, all Letter of Credit Fees payable
under Section 2.10.2 [Letter of Credit Fees] with respect to such Defaulting
Lender's Letter of Credit Obligations shall be payable to the Issuing Lender
(and not to such Defaulting Lender) until and to the extent that such Letter of
Credit Obligations are reallocated and/or cash collateralized; and
(iv)    so long as such Lender is a Defaulting Lender, PNC shall not be required
to fund any Swing Loans and the Issuing Lender shall not be required to issue,
amend or increase any Letter of Credit, unless the Issuing Lender is satisfied
that the related exposure and the Defaulting Lender's then outstanding Letter of
Credit Obligations will be 100% covered by the Revolving Credit Commitments of
the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrower in accordance with Section 2.11(iii) [Defaulting Lenders], and
participating interests in any newly made Swing Loan or any newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.11(iii)(A) [Defaulting Lenders] (and such
Defaulting Lender shall not participate therein).
If (i) a Bankruptcy Event with respect to a parent company of any Lender shall
occur following the date hereof and for so long as such event shall continue, or
(ii) PNC or the Issuing Lender has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, PNC shall not be required to fund
any Swing Loan and the Issuing Lender shall not be required to issue, amend or
increase any Letter of Credit, unless PNC or the Issuing Lender, as the case may
be, shall have entered into arrangements with the Borrower or such Lender,
reasonably satisfactory to PNC or the Issuing Lender, as the case may be, to
defease any risk to it in respect of such Lender hereunder.
In the event that the Administrative Agent, the Borrower, PNC and the Issuing
Lender agree in writing that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the
Administrative Agent will so notify the parties hereto, and the Ratable Share of
the Swing Loans and Letter of Credit Obligations of the Lenders shall be
readjusted to reflect the inclusion of such Lender's Commitment, and on such
date such Lender shall purchase at par such of the Loans of the other Lenders
(other than Swing Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Ratable Share.
2.12    Utilization of Commitments in Optional Currencies.
2.12.1    Periodic Computations of Dollar Equivalent Amounts of Revolving Credit
Loans that are Optional Currency Loans and Letters of Credit Outstanding;
Repayment in Same Currency.
For purposes of determining utilization of the Revolving Credit Commitments, the
Administrative Agent will determine the Dollar Equivalent amount of

51

--------------------------------------------------------------------------------



(i) the proposed Revolving Credit Loans that are Optional Currency Loans and
Letters of Credit to be denominated in an Alternate Currency as of the requested
Borrowing Date or date of issuance thereof, as the case may be,
(ii) the outstanding Letter of Credit Obligations denominated in an Alternate
Currency as of the last Business Day of each month,
(iii) the outstanding Revolving Credit Loans denominated in an Optional Currency
as of the end of each Interest Period and
(iv) any Revolving Credit Loan, Letter of Credit Obligation, fee, payment or
other obligation under this Agreement or any other Loan Document on any date on
which the Administrative Agent reasonably determines it is necessary or
advisable to make such computation in its sole discretion (each such date under
clauses (i) through (iv) is referred to as a "Computation Date").
Unless otherwise provided in this Agreement or agreed to by the Administrative
Agent and the Borrower, each Revolving Credit Loan and Reimbursement Obligation
shall be repaid or prepaid in the same currency in which the Loan or
Reimbursement Obligation was made.
2.12.2    Notices From Lenders That Optional Currencies Are Unavailable to Fund
New Loans.
The Lenders shall be under no obligation to make the Revolving Credit Loans
requested by the Borrower which are denominated in an Optional Currency if any
Lender notifies the Administrative Agent by 5:00 p.m. four (4) Business Days
prior to the Borrowing Date for such Revolving Credit Loans that such Lender
cannot provide its Ratable Share of such Revolving Credit Loans in such Optional
Currency. In the event the Administrative Agent timely receives a notice from a
Lender pursuant to the preceding sentence, the Administrative Agent will notify
the Borrower no later than 12:00 noon three (3) Business Days prior to the
Borrowing Date for such Revolving Credit Loans that the Optional Currency is not
then available for such Revolving Credit Loans, and the Administrative Agent
shall promptly thereafter notify the Lenders of the same and the Lenders shall
not make such Revolving Credit Loans requested by the Borrower under its
Revolving Credit Loan Request.
2.12.3    Notices From Lenders That Optional Currencies Are Unavailable to Fund
Renewals of the LIBOR Rate Option.
If the Borrower delivers a Revolving Credit Loan Request requesting that the
Lenders renew the LIBOR Rate Option with respect to an outstanding Borrowing
Tranche of Revolving Credit Loans denominated in an Optional Currency, the
Lenders shall be under no obligation to renew such LIBOR Rate Option if any
Lender delivers to the Administrative Agent a notice by 5:00 p.m. four (4)
Business Days prior to the effective date of such renewal that such Lender
cannot continue to provide Revolving Credit Loans in such Optional Currency.

52

--------------------------------------------------------------------------------



In the event the Administrative Agent timely receives a notice from a Lender
pursuant to the preceding sentence, the Administrative Agent will notify the
Borrower no later than 12:00 noon three (3) Business Days prior to the renewal
date that the renewal of such Revolving Credit Loans in such Optional Currency
is not then available, and the Administrative Agent shall promptly thereafter
notify the Lenders of the same. If the Administrative Agent shall have so
notified the Borrower that any such continuation of such Revolving Credit Loans
in such Optional Currency is not then available, any notice of renewal with
respect thereto shall be deemed withdrawn, and such Loans shall be redenominated
into Loans in Dollars at the Base Rate Option or LIBOR Rate Option, at the
Borrower's option (subject, in the case of the LIBOR Rate Option, to compliance
with Section 2.7.1 [Making Revolving Credit Loans, Etc.] and Section
3.1[Interest Rate Options]), with effect from the last day of the Interest
Period with respect to any such Loans. The Administrative Agent will promptly
notify the Borrower and the Lenders of any such redenomination, and in such
notice, the Administrative Agent will state the aggregate Dollar Equivalent
amount of the redenominated Revolving Credit Loans in an Optional Currency as of
the applicable Computation Date with respect thereto and such Lender's Ratable
Share thereof.
2.12.4    European Monetary Union.
(i)    Payments In Euro Under Certain Circumstances. If (i) any Optional
Currency ceases to be lawful currency of the nation issuing the same and is
replaced by the Euro or (ii) any Optional Currency and the Euro are at the same
time recognized by any governmental authority of the nation issuing such
currency as lawful currency of such nation and the Administrative Agent or the
Required Lenders shall so request in a notice delivered to the Borrower, then
any amount payable hereunder by any party hereto in such Optional Currency shall
instead be payable in the Euro and the amount so payable shall be determined by
translating the amount payable in such Optional Currency to the Euro at the
exchange rate established by that nation for the purpose of implementing the
replacement of the relevant Optional Currency by the Euro (and the provisions
governing payments in Optional Currencies in this Agreement shall apply to such
payment in the Euro as if such payment in the Euro were a payment in an Optional
Currency). Prior to the occurrence of the event or events described in clause
(i) or (ii) of the preceding sentence, each amount payable hereunder in any
Optional Currency will, except as otherwise provided herein, continue to be
payable only in that currency.
(ii)    Additional Compensation Under Certain Circumstances. The Borrower
agrees, at the request of any Lender, to compensate such Lender for any loss,
cost, expense or reduction in return that such Lender shall reasonably determine
shall be incurred or sustained by such Lender as a result of the replacement of
any Optional Currency by the Euro and that would not have been incurred or
sustained but for the transactions provided for herein. A certificate of any
Lender setting forth such Lender's determination of the amount or amounts
necessary to compensate such Lender shall be delivered to the Borrower and shall
be conclusive absent manifest error so long as such determination is made on a
reasonable basis. The Borrower shall pay such Lender the amount shown as due on
any such certificate within thirty (30) days after receipt thereof.

53

--------------------------------------------------------------------------------



(iii)    Requests for Additional Optional Currencies. The Borrower may deliver
to the Administrative Agent a written request that Revolving Credit Loans
hereunder also be permitted to be made and Letters of Credit permitted to be
issued in any other lawful currency (other than Dollars), in addition to the
currencies specified in the definition of "Optional Currency" herein, provided
(A) such written request must be delivered to the Administrative Agent not later
than (i) four (4) Business Days prior to the date on which the Borrowers intend
to request a Revolving Credit Loan denominated in the new currency, or (ii) five
(5) Business Days on which the Loan Parties intend a Letter of Credit to be
issued in the new currency, and (B) that such currency must be freely traded in
the offshore interbank foreign exchange markets, freely transferable, freely
convertible into Dollars and available to the Lenders or the Issuing Lender, as
applicable, in the Relevant Interbank Market. The Administrative Agent will
promptly notify the Lenders or the Issuing Lender, as applicable, of any such
request promptly after the Administrative Agent receives such request. The
Administrative Agent will promptly notify the Borrower of the acceptance or
rejection by the Administrative Agent and each of the Lenders or the Issuing
Lender, as applicable, of the Borrower's request. The requested currency shall
be approved as an Optional Currency hereunder only if the Administrative Agent
and all of the Lenders or the Issuing Lender, as applicable, approve of the
Borrower's request.
3    INTEREST RATES
3.1
Interest Rate Options.

The Borrower shall pay interest in respect of the outstanding unpaid principal
amount of (a) Loans denominated in Dollars as selected by it from the Base Rate
Option or LIBOR Rate Option set forth in Section 3.1.1(i) [Revolving Credit Base
Rate Option] or Section 3.1.1(ii) [Revolving Credit LIBOR Rate Option], and (b)
Optional Currency Loans pursuant to the LIBOR Rate Option set forth in Section
3.1.1(ii) [Revolving Credit LIBOR Rate Option]; it being understood that,
subject to the provisions of this Agreement, the Borrower may select different
Interest Rate Options and different Interest Periods to apply simultaneously to
the Loans comprising different Borrowing Tranches and may convert to or renew
one or more Interest Rate Options with respect to all or any portion of the
Loans comprising any Borrowing Tranche; provided that there shall not be at any
one time outstanding more than eight (8) Borrowing Tranches in the aggregate
among all of the Loans (including a Borrowing Tranche to which the Base Rate
Option Applies); and provided further that if an Event of Default or Potential
Default exists and is continuing, the Borrower may not request, convert to, or
renew the LIBOR Rate Option for any Loans and the Required Lenders may demand
that all existing Borrowing Tranches bearing interest under the LIBOR Rate
Option shall be converted immediately to the Base Rate Option as to Loans
advanced in Dollars and to Loans bearing interest at the Overnight Rate plus the
Applicable Margin for LIBOR Rate Loans as to any Loans advanced in an Optional
Currency, subject to the obligation of the Borrower to pay any indemnity under
Section 4.10 [Indemnity] in connection with such conversion.

54

--------------------------------------------------------------------------------



If at any time the designated rate applicable to any Loan made by any Lender
exceeds such Lender's highest lawful rate, the rate of interest on such Lender's
Loan shall be limited to such Lender's highest lawful rate. Interest on the
principal amount of each Optional Currency Loan shall be paid by the Borrower in
such Optional Currency. Notwithstanding any provisions to the contrary contained
in this Agreement or any other Loan Document, the Borrower shall not be required
to pay, and the Lenders shall not be permitted to collect, any amount of
interest in excess of the maximum amount of interest permitted by applicable Law
("Excess Interest"). If any Excess Interest is provided for or determined by a
court of competent jurisdiction to have been provided for in this Agreement or
in any other Loan Document, then, in such event:
(1) the provisions of this subsection shall govern and control;
(2) the Borrower shall not be obligated to pay any Excess Interest; (3) any
Excess Interest that the Lenders may have received hereunder shall be, at the
option of the Required Lenders, (a) applied as a credit against the outstanding
principal balance of the Obligations or accrued and unpaid interest (not to
exceed the maximum amount permitted by Law), (b) refunded to the payor thereof,
or (c) any combination of the foregoing; (4) the interest rates provided for
herein shall be automatically reduced to the maximum lawful rate allowed from
time to time under applicable Law, and this Agreement and the other Loan
Documents shall be deemed to have been and shall be reformed and modified to
reflect such reduction; and (5) the Borrower shall have no action against the
Administrative Agent or any Lender for any damages arising out of the payment or
collection of any Excess Interest (other than to enforce this Section 3.1
[Interest Rate Options]).
3.1.1    Revolving Credit Interest Rate Options.
The Borrower shall have the right to select from the following Interest Rate
Options applicable to the Revolving Credit Loans denominated in Dollars and
Optional Currency Loans, as applicable:
(i)    Revolving Credit Base Rate Option: A fluctuating rate per annum
applicable to Loans denominated in Dollars (computed on the basis of a year of
three hundred sixty-five (365) or three hundred sixty-six (366) days, as the
case may be, and actual days elapsed) equal to the Base Rate plus the Applicable
Margin, such interest rate to change automatically from time to time effective
as of the effective date of each change in the Base Rate; or
(ii)    Revolving Credit LIBOR Rate Option: A rate per annum applicable to Loans
denominated in Dollars and Optional Currency Loans (computed on the basis of (a)
in the case of Loans denominated in Dollars and Euro, a year of three hundred
sixty (360) days and actual days elapsed and (b) in the case of Loans
denominated in British Pounds Sterling and Australian Dollars, a year of three
hundred sixty-five (365) or three hundred sixty-six (366) days, as the case may
be, and actual days elapsed) equal to the LIBOR Rate plus the Applicable Margin.







55

--------------------------------------------------------------------------------



3.1.2    Swing Loan Interest Rate.
Each Swing Loan shall bear interest at a rate per annum equal to (i) the Base
Rate (computed on the basis of a year of three hundred sixty-five (365) or three
hundred sixty-six (366) days, as the case may be, and actual days elapsed) plus
the Applicable Margin, such interest rate to change automatically from time to
time effective as of the effective date of each change in the Base Rate, (ii) an
interest rate per annum (computed on the basis of a year of three hundred sixty
(360) days and actual days elapsed) as agreed to by PNC and the Borrower from
time to time, or (iii) if applicable, at the applicable rate set forth in any
Cash Management Agreement.
3.1.3    Rate Quotations.
The Borrower may call the Administrative Agent on or before the date on which a
Loan Request is to be delivered to receive an indication of the rates then in
effect, but it is acknowledged that such projection shall not be binding on the
Administrative Agent or the Lenders nor affect the rate of interest which
thereafter is actually in effect when the election is made.
3.2
Interest Periods.

At any time when the Borrower shall select, convert to or renew a LIBOR Rate
Option, the Borrower shall notify the Administrative Agent thereof by delivering
the appropriate Loan Request to the Administrative Agent (i) at least three (3)
Business Days prior to the effective date of such LIBOR Rate Option with respect
to a Loan denominated in Dollars, and (ii) at least four (4) Business Days prior
to the effective date of such LIBOR Rate Option with respect to an Optional
Currency Loan. The notice shall specify an Interest Period during which such
Interest Rate Option shall apply. Notwithstanding the preceding sentence, the
following provisions shall apply to any selection of, renewal of, or conversion
to a LIBOR Rate Option:
3.2.1    Amount of Borrowing Tranche.
Each Borrowing Tranche of Loans under the LIBOR Rate Option shall be in integral
multiples of One Million and 00/100 Dollars ($1,000,000.00) and not less than
Five Million and 00/100 Dollars ($5,000,000.00) (or in each case, the Dollar
Equivalent thereof); and
3.2.2    Renewals.
In the case of the renewal of a LIBOR Rate Option at the end of an Interest
Period, the first day of the new Interest Period shall be the last day of the
preceding Interest Period, without duplication in payment of interest for such
day.
3.2.3    No Conversion of Optional Currency Loans.
Notwithstanding anything to the contrary herein, no Optional Currency Loan may
be converted into a Loan with a different Interest Rate Option or a Loan
denominated in a different currency unless otherwise permitted herein.



56

--------------------------------------------------------------------------------



3.3    Interest After Default.
To the extent permitted by Law, upon the occurrence of an Event of Default and
until such time such Event of Default shall have been cured or waived, and at
the discretion of the Administrative Agent or upon written demand by the
Required Lenders to the Administrative Agent:
3.3.1    Interest Rate.
The rate of interest for each Loan otherwise applicable pursuant to Section 3.1
[Interest Rate Options] shall be increased by two percent (2.0%) per annum;
3.3.2    Letter of Credit Fees.
The Letter of Credit Fees otherwise applicable pursuant to Section 2.10.2
[Letter of Credit Fees], shall be increased by two percent (2.0%) per annum;
3.3.3    Other Obligations.
Each other Obligation hereunder if not paid when due shall bear interest at a
rate per annum equal to the sum of the rate of interest applicable under the
Revolving Credit Base Rate Option plus an additional two percent (2.0%) per
annum from the time such Obligation becomes due and payable and until it is Paid
in Full; and
3.3.4    Acknowledgment.
The Borrower acknowledges that the increase in rates referred to in this
Section 3.3 [Interest After Default] reflects, among other things, the fact that
such Loans or other amounts have become a substantially greater risk given their
default status and that the Lenders are entitled to additional compensation for
such risk; and all such interest shall be payable by Borrower upon demand by
Administrative Agent.
3.4    LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available.
3.4.1    Unascertainable.
If on any date on which a LIBOR Rate would otherwise be determined, the
Administrative Agent shall have determined that:
(i)    adequate and reasonable means do not exist for ascertaining such LIBOR
Rate, or
(ii)    a contingency has occurred which materially and adversely affects the
Relevant Interbank Market relating to the LIBOR Rate, the Administrative Agent
shall have the rights specified in Section 3.4.3 [Administrative Agent's and
Lender's Rights].
3.4.2    Illegality; Increased Costs; Deposits Not Available.
If at any time any Lender shall have determined that:

57

--------------------------------------------------------------------------------



(iii)    the making, maintenance or funding of any Loan to which a LIBOR Rate
Option applies has been made impracticable or unlawful by compliance by such
Lender in good faith with any Law or any interpretation or application thereof
by any Official Body or with any request or directive of any such Official Body
(whether or not having the force of Law), or
(iv)    such LIBOR Rate Option will not adequately and fairly reflect the cost
to such Lender of the establishment or maintenance of any such Loan, or
(v)    after making all reasonable efforts, deposits of the relevant amount in
Dollars or in the Optional Currency, as applicable, for the relevant Interest
Period for a Loan, or to banks generally, to which a LIBOR Rate Option applies,
respectively, are not available to such Lender with respect to such Loan, or to
banks generally, in the Relevant Interbank Market,
then the Administrative Agent shall have the rights specified in Section 3.4.3
[Administrative Agent's and Lender's Rights].
3.4.3    Administrative Agent's and Lender's Rights.
In the case of any event specified in Section 3.4.1 [Unascertainable] above, the
Administrative Agent shall promptly so notify the Lenders and the Borrower
thereof, and in the case of an event specified in Section 3.4.2 [Illegality;
Increased Costs; Deposits Not Available] above, such Lender shall promptly so
notify the Administrative Agent and endorse a certificate to such notice as to
the specific circumstances of such notice, and the Administrative Agent shall
promptly send copies of such notice and certificate to the other Lenders and the
Borrower. Upon such date as shall be specified in such notice (which shall not
be earlier than the date such notice is given), the obligation of (A) the
Lenders, in the case of such notice given by the Administrative Agent, or
(B) such Lender, in the case of such notice given by such Lender, to allow the
Borrower to select, convert to or renew a LIBOR Rate Option or select an
Optional Currency, as applicable, shall be suspended until the Administrative
Agent shall have later notified the Borrower, or such Lender shall have later
notified the Administrative Agent, of the Administrative Agent's or such
Lender's, as the case may be, determination that the circumstances giving rise
to such previous determination no longer exist. If at any time the
Administrative Agent makes a determination under Section 3.4.1 [Unascertainable]
and the Borrower has previously notified the Administrative Agent of its
selection of, conversion to or renewal of a LIBOR Rate Option and such Interest
Rate Option has not yet gone into effect, such notification shall be deemed to
provide for the selection of, conversion to or renewal of the Base Rate Option
otherwise available with respect to such Loans. If any Lender notifies the
Administrative Agent of a determination under Section 3.4.2 [Illegality;
Increased Costs; Deposits Not Available], the Borrower shall, subject to the
Borrower's indemnification Obligations under Section 4.10 [Indemnity], as to any
Loan of the Lender to which a LIBOR Rate Option applies, on the date specified
in such notice either (i) as applicable, convert such Loan to the Base Rate
Option otherwise available with respect to such Loan or select a different
Optional Currency or Dollars or (ii) prepay such Loan in accordance with
Section 4.6 [Voluntary Prepayments]. Absent due notice from the Borrower of
conversion or prepayment, such Loan shall automatically be converted to the Base
Rate Option otherwise available with respect to such Loan upon such specified
date.



58

--------------------------------------------------------------------------------



3.5    Selection of Interest Rate Options.
If the Borrower fails to select a new Interest Period to apply to any Borrowing
Tranche of Loans under the LIBOR Rate Option at the expiration of an existing
Interest Period applicable to such Borrowing Tranche in accordance with the
provisions of Section 3.2 [Interest Periods], the Borrower shall be deemed to
have converted such Borrowing Tranche to the Base Rate Option commencing upon
the last day of the existing Interest Period.
4    PAYMENTS
4.1    Payments.
All payments and prepayments to be made in respect of principal, interest,
Commitment Fees, Letter of Credit Fees, Administrative Agent's Fee or other fees
or amounts due from the Borrower hereunder shall be payable prior to 11:00 a.m.
on the date when due without presentment, demand, protest or notice of any kind,
all of which are hereby expressly waived by the Borrower, and without set-off,
counterclaim or other deduction of any nature, and an action therefor shall
immediately accrue. Such payments shall be made to the Administrative Agent at
the Principal Office for the account of PNC with respect to the Swing Loans and
for the ratable accounts of the Lenders with respect to the Revolving Credit
Loans in immediately available funds, and the Administrative Agent shall
promptly distribute such amounts to the Lenders, as applicable, in immediately
available funds; provided that in the event payments are received by 11:00 a.m.
by the Administrative Agent with respect to the Revolving Credit Loans and such
payments are not distributed to the Lenders on the same day received by the
Administrative Agent, the Administrative Agent shall pay the Lenders interest at
the Federal Funds Effective Rate in the case of Loans or other amounts due in
Dollars, or the Overnight Rate in the case of Loans or other amounts due in an
Optional Currency, with respect to the amount of such payments for each day held
by the Administrative Agent and not distributed to the Lenders. The
Administrative Agent's and each Lender's statement of account, ledger or other
relevant record shall, in the absence of manifest error, be conclusive as the
statement of the amount of principal of and interest on the Loans and other
amounts owing under this Agreement (including the Equivalent Amounts of the
applicable currencies where such computations are required) and shall be deemed
an "account stated". All payments of principal and interest made in respect of
the Loans must be repaid in the same currency (whether Dollars or the applicable
Optional Currency) in which such Loan was made (subject to the Borrower’s
indemnity obligations under Section 4.8 [Increased Costs[ and Section 4.10
[Indemnity]) and all Reimbursement Obligations with respect to each Letter of
Credit shall be made in the same currency (whether Dollars or the applicable
Alternate Currency) in which such Letter of Credit was issued.









59

--------------------------------------------------------------------------------



4.2    Pro Rata Treatment of Lenders.
Each borrowing of Revolving Credit Loans shall be allocated to each Lender
according to its Ratable Share, and each selection of, conversion to or renewal
of any Interest Rate Option and each payment or prepayment by the Borrower with
respect to principal, interest, Commitment Fees, Letter of Credit Fees, or other
fees (except for the Administrative Agent's Fee and the Issuing Lender’s
fronting fee) or amounts due from the Borrower hereunder to the Lenders with
respect to the Commitments and Loans, shall (except as otherwise may be provided
with respect to a Defaulting Lender and except as provided in Section 3.4.3
[Administrative Agent's and Lender's Rights] in the case of an event specified
in Section 3.4 [LIBOR Rate Unascertainable; Etc.], Section 4.6.2 [Replacement of
a Lender] or 4.8 [Increased Costs; Indemnity]) be payable ratably among the
Lenders entitled to such payment in accordance with the amount of principal,
interest, Commitment Fees, Letter of Credit Fees and other fees or amounts then
due or payable such Lenders as set forth in this Agreement.
Notwithstanding any of the foregoing, each borrowing or payment or pre-payment
by the Borrower of principal, interest, fees or other amounts from the Borrower
with respect to Swing Loans shall be made by or to PNC according to Article 2
[Revolving Credit and Swing Loan Facilities].
4.3    Sharing of Payments by Lenders.
If any Lender shall, by exercising any right of setoff, counterclaim or banker's
lien, by receipt of voluntary payment, by realization upon security, or by any
other non-pro rata source, obtain payment in respect of any principal of or
interest on any of its Loans or other obligations hereunder resulting in such
Lender's receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other such obligations greater than the pro-rata
share of the amount such Lender is entitled thereto, then the Lender receiving
such greater proportion shall (a) notify the Administrative Agent of such fact,
and (b) purchase (for cash at face value) participations in the Loans and such
other obligations of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:
(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, together with
interest or other amounts, if any, required by Law (including court order) to be
paid by the Lender or the holder making such purchase; and
(ii)    the provisions of this Section 4.3 [Sharing of Payments by Lenders]
shall not be construed to apply to (x) any payment made by the Loan Parties
pursuant to and in accordance with the express terms of the Loan Documents or
(y) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or Participation Advances to any
assignee or participant, other than to the Borrower or any Subsidiary thereof
(as to which the provisions of this Section 4.3 [Sharing of Payments by Lenders]
shall apply).

60

--------------------------------------------------------------------------------



Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.
4.4    Presumptions by Administrative Agent.
Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Lender hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or the Issuing Lender,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Lender, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the Issuing Lender, with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate (or, for payments in
an Optional Currency, the Overnight Rate) and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
4.5    Interest Payment Dates.
Interest on Loans to which the Base Rate Option applies shall be due and payable
in arrears on each Payment Date. Interest on Loans to which the LIBOR Rate
Option applies shall be due and payable on the last day of each Interest Period
for those Loans and, if such Interest Period is longer than three (3) Months,
also on the 90th day of such Interest Period. Interest on mandatory prepayments
of principal under Section 4.7 [Mandatory Prepayments for Currency Fluctuations]
shall be due on the date such mandatory prepayment is due. Interest on the
principal amount of each Loan or other monetary Obligation shall be due and
payable on demand after such principal amount or other monetary Obligation
becomes due and payable (whether on the stated Expiration Date, upon
acceleration or otherwise).
4.6    Voluntary Prepayments.
4.6.1    Right to Prepay.
The Borrower shall have the right at its option from time to time to prepay the
Loans in whole or part without premium or penalty (except as provided in
Section 4.6.2 [Replacement of a Lender] below or in Section 4.8 [Increased
Costs] and Section 4.10[Indemnity]. Whenever the Borrower desires to prepay any
part of the Loans, it shall provide a prepayment notice to the Administrative
Agent by 1:00 p.m. at least one (1) Business Day prior to the date of prepayment
of the Revolving Credit Loans denominated in Dollars and at least four (4)
Business Days prior to the date of prepayment of any Optional Currency Loans or
no later than 11:00 a.m. on the date of prepayment of Swing Loans, setting forth
the following information:

61

--------------------------------------------------------------------------------



(i)    the date, which shall be a Business Day, on which the proposed prepayment
is to be made;
(ii)    the currency in which such prepayment shall be made;
(iii)    if such prepayment is to be made in Dollars, a statement indicating the
application of the prepayment between the Swing Loans and the Revolving Credit
Loans;
(iv)    if such prepayment is to be made in Dollars, a statement indicating the
application of the prepayment between Loans to which the Base Rate Option
applies and Loans to which the LIBOR Rate Option applies; and
(v)    the total principal amount of such prepayment, which (i) with respect to
Revolving Credit Loans shall be in integral multiples of One Million and 00/100
Dollars ($1,000,000.00) and not less than Five Million and 00/100 Dollars
($5,000,000.00) (or in each case, the Dollar Equivalent thereof) for each
Borrowing Tranche to which the LIBOR Rate Option applies and in integral
multiples of One Million and 00/100 Dollars ($1,000,000.00) and not less than
the lesser of Five Million and 00/100 Dollars ($5,000,000.00) or the outstanding
principal amount of Revolving Credit Loans to which the Base Rate Option applies
and (ii) with respect to Swing Loans, in integral multiples of One Hundred
Thousand and 00/100 Dollars ($100,000.00) and not less than the lesser of Five
Hundred Thousand and 00/100 Dollars ($500,000.00) or the outstanding principal
amount of the Swing Loans.
All prepayment notices shall be irrevocable. The principal amount of the Loans
for which a prepayment notice is given, together with interest on such principal
amount except with respect to Loans to which the Base Rate Option applies, shall
be due and payable on the date specified in such prepayment notice as the date
on which the proposed prepayment is to be made.
Except as provided in Section 3.4.3 [Administrative Agent's and Lender's
Rights], if the Borrower prepays a Loan but fails to specify the applicable
Borrowing Tranche which the Borrower is prepaying, the prepayment shall be
applied first to Revolving Credit Loans to which the Base Rate Option applies,
then to Revolving Credit Loans which are not Optional Currency Loans to which
the LIBOR Rate Option applies, then to Optional Currency Loans, then to Swing
Loans.
Any prepayment hereunder shall be subject to the Borrower's Obligation to
indemnify the Lenders under Section 4.10 [Indemnity]. Prepayments shall be made
in the currency in which such Loan was made unless otherwise directed by the
Administrative Agent.











62

--------------------------------------------------------------------------------



4.6.2    Replacement of a Lender.
In the event any Lender (i) gives notice under Section 3.4 [LIBOR Rate
Unascertainable, Etc.], (ii) requests compensation under Section 4.8 [Increased
Costs], or requires the Borrower to pay any Indemnified Taxes or additional
amount to any Lender or any Official Body for the account of any Lender pursuant
to Section 4.9 [Taxes], (iii) is a Defaulting Lender, (iv) becomes subject to
the control of an Official Body (other than normal and customary supervision),
or (v) is a Non-Consenting Lender referred to in Section 10.1 [Modifications,
Amendments or Waivers] then in any such event the Borrower may, at its sole
expense, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.8
[Successors and Assigns]), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:
(i)    the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 10.8 [Successors and Assigns];
(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and Participation Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 4.10 [Indemnity])
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts);
(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 4.8.1 [Increased Costs Generally] or payments
required to be made pursuant to Section 4.9 [Taxes], such assignment will result
in a reduction in such compensation or payments thereafter; and
(iv)    such assignment does not conflict with applicable Law.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
4.6.3    Designation of a Different Lending Office.
If any Lender requests compensation under Section 4.8 [Increased Costs], or the
Borrower is or will be required to pay any Indemnified Taxes or additional
amounts to any Lender or any Official Body for the account of any Lender
pursuant to Section 4.9 [Taxes], then such Lender shall (at the request of the
Borrower) use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the
reasonable judgment of such Lender, such designation or assignment

63

--------------------------------------------------------------------------------



(i) would eliminate or reduce amounts payable pursuant to Section 4.8 [Increased
Costs] or Section 4.9 [Taxes], as the case may be, in the future, and
(ii) would not subject such Lender to any material unreimbursed cost or expense
and would not otherwise be materially disadvantageous to such Lender. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.
4.7    Mandatory Prepayments for Currency Fluctuations.
If on any Computation Date, the aggregate Dollar Equivalent amount of Optional
Currency Loans exceeds one hundred five percent (105%) of the Optional Currency
Sublimit as a result of a change in the exchange rates between one or more
Optional Currencies and Dollars, then the Administrative Agent shall notify the
Borrower of the same and the Borrower shall pay or prepay (subject to the
Borrower's indemnity obligations under Sections 4.8 [Increased Costs] and
Section 4.10 [Indemnity]) the Optional Currency Loans within one (1) Business
Day after receiving such notice in an amount such that the aggregate Dollar
Equivalent amount of Optional Currency Loans shall not exceed the Optional
Currency Sublimit after giving effect to such payments or prepayments.
Notwithstanding the foregoing, if on any Computation Date the Revolving Facility
Usage is equal to or greater than the Revolving Credit Commitments as a result
of a change in exchange rates between one or more Optional Currencies and
Dollars, then the Administrative Agent shall notify the Borrower of the same and
the Borrower shall pay or prepay (subject to the Borrower's indemnity
obligations under Sections 4.8 [Increased Costs] and Section 4.10 [Indemnity])
within one (1) Business Day after receiving such notice in an amount such that
the Revolving Facility Usage shall not exceed the aggregate Revolving Credit
Commitments after giving effect to such payments or prepayments. All prepayments
required pursuant to the immediately preceding sentence shall first be applied
among the Interest Rate Options to the principal amount of the Revolving Credit
Loans subject to the Base Rate Option, then to Revolving Credit Loans
denominated in Dollars and subject to a LIBOR Rate Option, then to Optional
Currency Loans.
4.8    Increased Costs.
4.8.1    Increased Costs Generally.
If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the LIBOR Rate) or the
Issuing Lender;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (ii) through (iv) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

64

--------------------------------------------------------------------------------



(iii)    impose on any Lender, the Issuing Lender or the Relevant Interbank
Market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender or any Letter of Credit or participation
therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, the Issuing Lender or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender, the
Issuing Lender or other Recipient hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender, the Issuing Lender or other
Recipient, the Borrower will pay to such Lender, the Issuing Lender or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Lender, as the case may be, for such
additional costs incurred or reduction suffered.
4.8.2    Capital Requirements.
If any Lender or the Issuing Lender determines that any Change in Law affecting
such Lender or the Issuing Lender or any lending office of such Lender or such
Lender's or the Issuing Lender's holding company, if any, regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender's or the Issuing Lender's capital or on the capital of
such Lender's or the Issuing Lender's holding company, if any, as a consequence
of this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swing Loans held by, such Lender, or the
Letters of Credit issued by the Issuing Lender, to a level below that which such
Lender or the Issuing Lender or such Lender's or the Issuing Lender's holding
company could have achieved but for such Change in Law (taking into
consideration such Lender's or the Issuing Lender's policies and the policies of
such Lender's or the Issuing Lender's holding company with respect to capital
adequacy and liquidity), then from time to time the Borrower will pay to such
Lender or the Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Lender or such Lender's or
the Issuing Lender's holding company for any such reduction suffered.
4.8.3    Certificates for Reimbursement; Repayment of Outstanding Loans;
Borrowing of New Loans.
A certificate of a Lender or the Issuing Lender setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Lender or its holding
company, as the case may be, as specified in Sections 4.8.1 [Increased Costs
Generally] or 4.8.2 [Capital Requirements] and delivered to the Borrower shall
be conclusive absent manifest error. The Borrower shall pay such Lender or the
Issuing Lender, as the case may be, the amount shown as due on any such
certificate within thirty (30) days after receipt thereof.





65

--------------------------------------------------------------------------------



4.8.4    Delay in Requests.
Failure or delay on the part of any Lender or the Issuing Lender to demand
compensation pursuant to this Section 4.8 [Increased Costs] shall not constitute
a waiver of such Lender's or the Issuing Lender's right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender or the Issuing Lender pursuant to this Section 4.8 [Increased Costs] for
any increased costs incurred or reductions suffered more than nine (9) months
prior to the date that such Lender or the Issuing Lender, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender's or the Issuing Lender's intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine (9) month period
referred to above shall be extended to include the period of retroactive effect
thereof).
4.9    Taxes.
4.9.1    Defined Terms.
For purposes of this Section 4.9 [Taxes], the term "Lender" includes the Issuing
Lender and the term "applicable Law" includes FATCA.
4.9.2    Payments Free of Taxes.
Any and all payments by or on account of any obligation of any Loan Party under
any Loan Document shall be without deduction or withholding for any Taxes,
except as required by applicable Law. If any applicable Law (as determined in
the good faith discretion of an applicable Withholding Agent) requires the
deduction or withholding of any Tax from any such payment by a Withholding
Agent, then the applicable Withholding Agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Official Body in accordance with applicable Law and, if
such Tax is an Indemnified Tax, then the sum payable by the applicable Loan
Party shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 4.9 [Taxes]) the applicable
Recipient receives an amount equal to the sum it would have received had no such
deduction or withholding been made.
4.9.3    Payment of Other Taxes by the Loan Parties.
The Loan Parties shall timely pay to the relevant Official Body in accordance
with applicable Law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.









66

--------------------------------------------------------------------------------



4.9.4    Indemnification by the Loan Parties.
The Loan Parties shall jointly and severally indemnify each Recipient, within
thirty(30) days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 4.9 [Taxes]) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Official Body. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.
4.9.5    Indemnification by the Lenders.
Each Lender shall severally indemnify the Administrative Agent, within thirty
(30) days after demand therefor, for (i) any Indemnified Taxes attributable to
such Lender (but only to the extent that any Loan Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of any of the Loan Parties to do so), (ii) any Taxes
attributable to such Lender's failure to comply with the provisions of Section
10.8.4 [Participations] relating to the maintenance of a Participant Register,
and (iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Official Body. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 4.9.5 [Indemnification by the
Lenders].
4.9.6    Evidence of Payments.
As soon as practicable after any payment of Taxes by any Loan Party to an
Official Body pursuant to this Section 4.9 [Taxes], such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Official Body evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
4.9.7    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.

67

--------------------------------------------------------------------------------



In addition, any Lender, if reasonably requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 4.9.7(ii)(A),
(ii)(B) and (ii)(D) below) shall not be required if in the Lender's reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(i)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the "interest" article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the "business profits" or "other income" article of such tax treaty;
(ii)    executed originals of IRS Form W-8ECI;
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 4.9.7(A) to the effect that such Foreign
Lender is not (A) a "bank" within the meaning of Section 881(c)(3)(A) of the
Code, (B) a "10 percent shareholder" of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a "controlled foreign corporation"
described in Section 881(c)(3)(C) of the Code (a "U.S. Tax Compliance
Certificate") and (y) executed originals of IRS Form W-8BEN; or

68

--------------------------------------------------------------------------------



(iv)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 4.9.7(B) or
Exhibit 4.9.7(C), IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 4.9.7(D) on
behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender's obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), "FATCA" shall include any amendments made to FATCA after the date of
this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

69

--------------------------------------------------------------------------------



4.9.8    Treatment of Certain Refunds.
If any party determines, in its sole discretion exercised in good faith, that it
has received a refund of any Taxes as to which it has been indemnified pursuant
to this Section 4.9 [Taxes] (including by the payment of additional amounts
pursuant to this Section 4.9 [Taxes]), it shall pay to the indemnifying party an
amount equal to such refund (but only to the extent of indemnity payments made
under this Section 4.9 [Taxes] with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) of such indemnified
party and without interest (other than any interest paid by the relevant
Official Body with respect to such refund). Such indemnifying party, upon the
request of such indemnified party incurred in connection with obtaining such
refund, shall repay to such indemnified party the amount paid over pursuant to
this Section 4.9.8 [Treatment of Certain Refunds] (plus any penalties, interest
or other charges imposed by the relevant Official Body) in the event that such
indemnified party is required to repay such refund to such Official Body.
Notwithstanding anything to the contrary in this Section 4.9.8 [Treatment of
Certain Refunds]), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this Section 4.9.8 [Treatment of
Certain Refunds] the payment of which would place the indemnified party in a
less favorable net after-Tax position than the indemnified party would have been
in if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.
4.9.9    Survival.
Each party's obligations under this Section 4.9 [Taxes] shall survive the
resignation of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all Obligations.
4.10    Indemnity.
In addition to the compensation or payments required by Section 4.8 [Increased
Costs] or Section 4.9 [Taxes], the Borrower shall indemnify each Lender against
all liabilities, losses or expenses (excluding any anticipated profits, but
including any foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan, from
fees payable to terminate the deposits from which such funds were obtained or
from the performance of any foreign exchange contract) which such Lender
sustains or incurs as a consequence of any:
(i)    payment, prepayment, conversion or renewal of any Loan to which a LIBOR
Rate Option applies on a day other than the last day of the corresponding
Interest Period (whether or not such payment or prepayment is mandatory,
voluntary or automatic and whether or not such payment or prepayment is then
due),

70

--------------------------------------------------------------------------------



(ii)    attempt by the Borrower to revoke (expressly, by later inconsistent
notices or otherwise) in whole or part any Loan Requests under Section 2.5
[Revolving Credit Loan Requests; Swing Loan Requests] or Section 3.2 [Interest
Periods] or notice relating to prepayments under Section 4.6 [Voluntary
Prepayments], or
(iii)    default by the Borrower in the performance or observance of any
covenant or condition contained in this Agreement or any other Loan Document,
including any failure of the Borrower to pay when due (by acceleration or
otherwise) any principal, interest, Commitment Fee or any other amount due
hereunder.
If any Lender sustains or incurs any such loss or expense, it shall from time to
time notify the Borrower of the amount determined in good faith by such Lender
(which determination may include such assumptions, allocations of costs and
expenses and averaging or attribution methods as such Lender shall deem
reasonable) to be necessary to indemnify such Lender for such loss or expense.
Such notice shall set forth in reasonable detail the basis for such
determination. Such amount shall be due and payable by the Borrower to such
Lender thirty (30) days after such notice is given.
4.11    Settlement Date Procedures.
In order to minimize the transfer of funds between the Lenders and the
Administrative Agent, the Borrower may borrow, repay and reborrow Swing Loans
and PNC may make Swing Loans as provided in Section 2.1.2 [Swing Loans] hereof
during the period between Settlement Dates. The Administrative Agent shall
notify each Lender of its Ratable Share of the total of the Revolving Credit
Loans (each a "Required Share"). On such Settlement Date, each Lender shall pay
to the Administrative Agent the amount equal to the difference between its
Required Share and its Revolving Credit Loans, and the Administrative Agent
shall pay to each Lender its Ratable Share of all payments made by the Borrower
to the Administrative Agent with respect to the Revolving Credit Loans. The
Administrative Agent shall also effect settlement in accordance with the
foregoing sentence on the proposed Borrowing Dates for Revolving Credit Loans
and on any mandatory prepayment date as provided for herein and may at its
option effect settlement on any other Business Day. These settlement procedures
are established solely as a matter of administrative convenience, and nothing
contained in this Section 4.11 [Settlement Date Procedures] shall relieve the
Lenders of their obligations to fund Revolving Credit Loans on dates other than
a Settlement Date pursuant to Section 2.1.1 [Revolving Credit Loans; Optional
Currency Loans]. The Administrative Agent may at any time at its option for any
reason whatsoever require each Lender to pay immediately to the Administrative
Agent such Lender's Ratable Share of the outstanding Revolving Credit Loans and
each Lender may at any time require the Administrative Agent to pay immediately
to such Lender its Ratable Share of all payments made by the Borrower to the
Administrative Agent with respect to the Revolving Credit Loans.

71

--------------------------------------------------------------------------------



4.12    Currency Conversion Procedures for Judgments.
If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in any currency (the "Original Currency") into
another currency (the "Other Currency"), the parties hereby agree, to the
fullest extent permitted by Law, that the rate of exchange used shall be that at
which in accordance with normal lending procedures each Lender could purchase
the Original Currency with the Other Currency after any premium and costs of
exchange on the Business Day preceding that on which final judgment is given.
4.13    Indemnity in Certain Events.
The obligation of Borrower in respect of any sum due from Borrower to any Lender
hereunder shall, notwithstanding any judgment in an Other Currency, whether
pursuant to a judgment or otherwise, be discharged only to the extent that, on
the Business Day following receipt by any Lender of any sum adjudged to be so
due in such Other Currency, such Lender may in accordance with normal lending
procedures purchase the Original Currency with such Other Currency. If the
amount of the Original Currency so purchased is less than the sum originally due
to such Lender in the Original Currency, the Borrower agrees, as a separate
obligation and notwithstanding any such judgment or payment, to indemnify such
Lender against such loss.
5    REPRESENTATIONS AND WARRANTIES
5.1    Representations and Warranties.
The Loan Parties, jointly and severally, represent and warrant to the
Administrative Agent and each of the Lenders as follows:
5.1.1    Organization and Qualification; Power and Authority; Compliance With
Laws; Title to Properties; Event of Default.
Each Loan Party and each Subsidiary of each Loan Party
(i) is a corporation, partnership or limited liability company duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization,
(ii) has the lawful power to own or lease its properties and to engage in the
business it presently conducts or proposes to conduct,
(iii) except where the failure to do so would not constitute a Material Adverse
Change, is duly licensed or qualified and in good standing in each jurisdiction
where the property owned or leased by it or the nature of the business
transacted by it or both makes such licensing or qualification necessary,

72

--------------------------------------------------------------------------------



(iv) has full power to enter into, execute, deliver and carry out this
Agreement, the other Loan Documents to which it is a party, to incur the
Indebtedness contemplated by the Loan Documents and to perform its Obligations
under the Loan Documents to which it is a party and the Note Purchase
Agreements, as applicable, and all such actions have been duly authorized by all
necessary proceedings on its part,
(v) is in compliance in all material respects with all applicable Laws
(including Environmental Laws) applicable to it except where the failure to do
so would not constitute a Material Adverse Change, and
(vi) has good and marketable title to or valid leasehold interest in all
properties, assets and other rights which it purports to own or lease or which
are reflected as owned or leased on its books and records, free and clear of all
Liens and encumbrances except Permitted Liens and except for such defects in
title as could not reasonably be expected to constitute a Material Adverse
Change.
No Event of Default or Potential Default exists or is continuing.
5.1.2    Subsidiaries and Owners; Investment Companies.
Schedule 5.1.2 states, as of the Closing Date (i) the name of each of the
Borrower's Subsidiaries, its jurisdiction of organization and the amount,
percentage and type of equity interests in such Subsidiary (the "Subsidiary
Equity Interests"), (ii) the name of each holder of an equity interest in each
such Subsidiary, the amount, percentage and type of such equity interest, and
(iii) any options, warrants or other rights outstanding to purchase any such
equity interests referred to in clause (i) or (iii). The Borrower and each
Subsidiary of the Borrower has good and marketable title to all of the
Subsidiary Equity Interests it purports to own, free and clear in each case of
any Lien (other than Permitted Liens or, in the case of any Foreign Subsidiary,
any restriction imposed by local Law) and all such Subsidiary Equity Interests
have been validly issued, fully paid and nonassessable. None of the Loan Parties
or Subsidiaries of any Loan Party is an "investment company" registered or
required to be registered under the Investment Company Act of 1940 or under the
"control" of an "investment company" as such terms are defined in the Investment
Company Act of 1940.
5.1.3    Validity and Binding Effect.
This Agreement and each of the other Loan Documents
(i) has been duly and validly executed and delivered by the applicable Loan
Party or Loan Parties party thereto, and
(ii) constitutes, or will constitute, legal, valid and binding obligations of
each Loan Party which is or will be a party thereto, enforceable against such
Loan Party in accordance with its terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally or by equitable principles relating to
enforceability.





73

--------------------------------------------------------------------------------



5.1.4    No Conflict; Material Agreements; Consents.
Neither the execution and delivery of this Agreement or the other Loan Documents
by any Loan Party nor the consummation of the transactions herein or therein
contemplated or compliance with the terms and provisions hereof or thereof by
any of them will
(i) contravene or breach any of the terms and conditions of the certificate of
incorporation, bylaws, certificate of limited partnership, partnership
agreement, certificate of formation, limited liability company agreement or
other organizational documents of any Loan Party,
(ii) contravene or violate any Law to which any Loan Party or any of its
Subsidiaries is subject or
(iii) constitute a default under or result in a breach of any material agreement
or instrument or order, writ, judgment, injunction or decree to which any Loan
Party or any of its Subsidiaries is a party or by which it or any of its
Subsidiaries is bound or to which it is subject, or result in the creation or
enforcement of any Lien, charge or encumbrance whatsoever upon any property of
any Loan Party or any of its Subsidiaries.
There is no default under such material agreement (referred to above) and none
of the Loan Parties or their Subsidiaries is bound by any contractual
obligation, or subject to any restriction in any organization document, or any
requirement of Law which could reasonably be expected to result in a Material
Adverse Change. No consent, approval, exemption, order or authorization of, or a
registration or filing with, any Official Body or any other Person is required
by any Law or any agreement in connection with the execution, delivery and
carrying out of this Agreement and the other Loan Documents and/or the
Reorganization other than those obtained and in full force and effect.
5.1.5    Litigation.
Except as disclosed in the Borrower's Annual Reports or Quarterly Reports filed
with the Securities and Exchange Commission prior to the Closing Date, which
such documents are filed for public availability on the EDGAR website, there are
no actions, suits, proceedings or investigations pending or, to the knowledge of
any Loan Party, threatened against such Loan Party or any Subsidiary of such
Loan Party at law or in equity before any Official Body which individually or in
the aggregate could reasonably be expected to result in a Material Adverse
Change. None of the Loan Parties or any Subsidiaries of any Loan Party is in
violation of any order, writ, injunction or any decree of any Official Body
which could reasonably be expected to result in a Material Adverse Change.











74

--------------------------------------------------------------------------------



5.1.6    Financial Statements.
(i)    Historical Statements. The Borrower has delivered to the Administrative
Agent copies of its audited consolidated year-end financial statements for and
as of the end of the fiscal year ended December 31, 2013 (all such annual
statements being collectively referred to as the "Statements"). The Statements
were compiled from the books and records maintained by the Borrower's
management, are correct and complete in all material respects and fairly
represent in all material respects the consolidated financial condition of the
Borrower and its Subsidiaries as of their dates and the results of operations
for the fiscal periods then ended and have been prepared in accordance with GAAP
consistently applied, subject (in the case of the interim statements) to the
absence of footnotes required by GAAP and normal year-end audit adjustments.
(ii)    Financial Projections. The Borrower has delivered to the Administrative
Agent projected financial consolidated statements of the Borrower and its
Subsidiaries for the period from the Closing Date through December 31, 2017
derived from various assumptions of the Borrower's management (the
"Projections"). The Projections represent a reasonable range of possible results
in light of the history of the business, present and foreseeable conditions and
the intentions of the Loan Parties’ management, it being understood that (i)
such projections are not to be viewed as facts or a guarantee of performance and
are subject to significant uncertainties and contingencies, many of which are
beyond the Borrower's control, and (ii) no assurance can be given that any
particular financial projections will be realized, actual results during the
period(s) covered by any such projections may differ from the projected results,
and such differences may be material.
(iii)    Absence of Material Adverse Change. Since December 31, 2013, no
Material Adverse Change has occurred.
5.1.7    Margin Stock.
None of the Loan Parties or any Subsidiaries of any Loan Party engages or
intends to engage principally, or as one of its important activities, in the
business of extending credit for the purpose, immediately, incidentally or
ultimately, of purchasing or carrying margin stock (within the meaning of
Regulation U, T or X as promulgated by the Board of Governors of the Federal
Reserve System). No part of the proceeds of any Loan has been or will be used,
immediately, incidentally or ultimately, to purchase or carry any margin stock
or to extend credit to others for the purpose of purchasing or carrying any
margin stock or which is inconsistent with the provisions of the regulations of
the Board of Governors of the Federal Reserve System.
None of the Loan Parties or any Subsidiary of any Loan Party holds or intends to
hold margin stock in such amounts that more than twenty five percent (25%) of
the reasonable value of the assets of any Loan Party or Subsidiary of any Loan
Party are or will be represented by margin stock.







75

--------------------------------------------------------------------------------



5.1.8    Full Disclosure.
Neither this Agreement nor any other Loan Document, nor any certificate,
statement, agreement or other documents furnished to the Administrative Agent or
any Lender in connection herewith or therewith (other than the Projections and
information of a general and economic nature or industry-specific nature),
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained herein and therein, in
light of the circumstances under which they were made, not misleading.
5.1.9
Taxes.

All federal, state, local and other material income tax returns required to have
been filed with respect to each Loan Party and each Subsidiary of each Loan
Party have been filed, and payment or adequate provision has been made for the
payment of all taxes, fees, assessments and other governmental charges which
have or may become due pursuant to said returns or to assessments received,
except to the extent that such taxes, fees, assessments and other charges are
being contested in good faith by appropriate proceedings diligently conducted
and for which such reserves or other appropriate provisions, if any, as shall be
required by GAAP shall have been made.
5.1.10
Patents, Trademarks, Copyrights, Licenses, Etc.

Each Loan Party and each Subsidiary of each Loan Party owns or possesses all
material patents, trademarks, service marks, trade names, copyrights, licenses,
registrations, franchises, permits and rights necessary to own and operate its
properties and to carry on its business as presently conducted and planned to be
conducted by such Loan Party or Subsidiary, without known possible, alleged or
actual conflict with the rights of others, except to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Change.
5.1.11
Insurance.

The properties of each Loan Party and each of its Subsidiaries are insured
pursuant to policies and other bonds which are valid and in full force and
effect and which provide adequate coverage from reputable and financially sound
insurers in amounts sufficient to insure the assets and risks of each such Loan
Party and Subsidiary, subject to customary deductibles and self-insurance
retention programs, in accordance with prudent business practice in the industry
of such Loan Parties and Subsidiaries.
5.1.12
ERISA Compliance.

(i)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Borrower, nothing has occurred which would prevent, or cause
the loss of, such qualification. The Borrower and each ERISA Affiliate have made
all required contributions to each Plan subject to Section 412 of the Code, and
no application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

76

--------------------------------------------------------------------------------



(ii)    Except as disclosed in Schedule 5.1.12, (a) no ERISA Event has occurred
or is reasonably expected to occur; (b) no Pension Plan has any unfunded pension
liability (i.e. excess of benefit liabilities over the current value of that
Pension Plan's assets, determined in accordance with the assumptions used for
funding the Pension Plan for the applicable plan year); (c) neither the Borrower
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not delinquent under Section 4007 of ERISA); (d) neither the
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (e) neither the Borrower
nor any ERISA Affiliate has engaged in a transaction that could be subject to
Sections 4069 or 4212(c) of ERISA.
5.1.13
[Reserved].

5.1.14
Senior Debt Status.

The Obligations of each Loan Party under this Agreement, the Notes, the Guaranty
Agreements and each of the other Loan Documents to which any Loan Party is a
party do rank and will rank at least pari passu in priority of payment with all
other Indebtedness of such Loan Party except Indebtedness of such Loan Party to
the extent secured by Permitted Liens.
5.1.15
Solvency.

Before and after giving effect to the initial Loans hereunder, the Loan Parties,
taken as a whole, are Solvent.
5.1.16
Anti-Terrorism Laws.

(i) No Covered Entity is a Sanctioned Person, (ii) no Covered Entity, either in
its own right or, to its knowledge, through any third party, (A) has any of its
assets in a Sanctioned Country or in the possession, custody or control of a
Sanctioned Person in violation of any Anti-Terrorism Law; (B) does business in
or with, or derives any of its income from investments in or transactions with,
any Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism
Law; or (C) engages in any dealings or transactions prohibited by any
Anti-Terrorism Law and (iii) the Borrower has implemented and maintains in
effect policies and procedures designed to ensure compliance by the Borrower,
its Subsidiaries and their respective directors, officers, employees and agents
with Anti-Terrorism Laws and applicable sanctions, and the Borrower, its
Subsidiaries and their respective officers and employees and to the knowledge of
the Borrower its directors and agents, are in compliance with Anti-Terrorism
Laws and applicable sanctions in all material respects.
6    CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT
The obligation of each Lender to make Loans and of the Issuing Lender to issue
Letters of Credit hereunder is subject to the performance by each of the Loan
Parties of its Obligations to be performed hereunder at or prior to the making
of any such Loans or issuance of such Letters of Credit and to the satisfaction
of the following further conditions:



77

--------------------------------------------------------------------------------



6.1
First Loans and Letters of Credit.

6.1.1
Deliveries.

On the Closing Date or such later date as agreed to by the Administrative Agent,
the Administrative Agent shall have received each of the following in form and
substance reasonably satisfactory to the Administrative Agent:
(i)    A closing certificate of the Borrower signed by an Authorized Officer as
to (a) accuracy in all material respects (or with respect to Representations and
Warranties subject to a materiality qualifier, in all respects) of
representations and warranties contained in the Loan Documents made by the Loan
Parties, (b) compliance with covenants under the Loan Documents, and (c) absence
of an Event of Default or Potential Default.
(ii)    A certificate dated the Closing Date and signed by the Secretary or an
Assistant Secretary, of each Loan Party, certifying as appropriate as to: (a)
all action taken by such Loan Party in connection with this Agreement and the
other Loan Documents; (b) the names of the Authorized Officers authorized to
sign the Loan Documents on behalf of such Loan Party and their true signatures;
and (c) copies of its organizational documents as in effect on the Closing Date
certified by the appropriate state official where such documents are filed in a
state office together with certificates from the appropriate state officials,
dated not more than sixty (60) days prior to the Closing Date, as to the
continued existence and good standing of such Loan Party in such Loan Party's
jurisdiction of organization and each state in which it is registered to do
business as a foreign entity; provided, however, that with respect to MSACL such
foreign jurisdictions shall be limited to (1) North Carolina, (2) Vermont, (3)
Kentucky, (4) Colorado and (5) California.
(iii)    This Agreement and each of the other Loan Documents signed by an
Authorized Officer.
(iv)    A written opinion of counsel for the Loan Parties, dated the Closing
Date for the benefit of the Administrative Agent and each Lender and in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.
(v)    Evidence that adequate insurance required to be maintained under this
Agreement is in full force and effect, in form and substance reasonably
satisfactory to the Administrative Agent and its counsel naming the
Administrative Agent as additional insured.
(vi)    Financial projections of the Borrower and its Subsidiaries for fiscal
year 2014 through fiscal year 2017, in form and substance acceptable to the
Administrative Agent;
(vii)    Evidence, in form and substance reasonably satisfactory to the
Administrative Agent, that all regulatory approvals and licenses have been
received with respect to, and the absence of any legal or regulatory
prohibitions or restrictions to (i) the adoption of the holding company
structure and the Reorganization (other than the Foreign Reorganization), and
(ii) the execution of and performance under the Loan Documents by the Loan
Parties;
(viii)    A Lien search in acceptable scope and with results to the reasonable
satisfaction of the Administrative Agent;

78

--------------------------------------------------------------------------------



(ix)    Final executed copies of the 2006 Note Purchase Agreement and 2010 Note
Purchase Agreement, along with any other requisite documentation, if any, to
confirm that no default under any note, credit agreement or other document
governing existing indebtedness of any Loan Party has occurred or shall occur as
a result of the consummation of the Credit Facility or the Reorganization;
(x)    Final executed copies of the all agreements, documents and instruments
necessary to effectuate the Reorganization (other than the Foreign
Reorganization), all of which shall be reasonably satisfactory in form and
substance to the Agent and the transactions contemplated by such documentation
shall be consummated simultaneously with the making of the initial Loan; and
(xi)    Closing Date Compliance Certificate evidencing that the Borrower’s Net
Leverage Ratio as of December 31, 2013 is greater than 1.00 to 1.00 but less
than 1.50 to 1.00.
(xii)    Evidence that there is no litigation, investigation or proceeding
before or by any arbitrator or Official Body which is continuing or threatened
against any Loan Party or against the officers or directors of any Loan Party
(1) in connection with this Agreement and the other Loan Documents or (2) which
could reasonably be expected to result in a Material Adverse Change;
(xiii)    All documentation and other information required by bank regulatory
authorities under applicable “know-your-customer” and anti-money laundering
rules and regulations, including the USA Patriot Act; and
(xiv)    Such other documents in connection with such transactions as the
Administrative Agent or its counsel may reasonably request.
6.1.2
Payment of Fees.

The Borrower shall have paid all fees payable on or before the Closing Date as
required by this Agreement, the Administrative Agent’s Letter or any other Loan
Document.
6.2
Each Loan or Letter of Credit.

At the time of making any Loans or issuing any Letters of Credit and after
giving effect to the proposed extensions of credit: (i) the representations and
warranties of the Loan Parties shall then be true and correct in all material
respects (without duplication of any materiality qualifier contained therein)
except (a) to the extent that such representations and warranties specifically
refer to an earlier date, in which case they shall be true and correct as of
such earlier date and (b) for purposes of this Section 6.2 [Each Loan or Letter
of Credit], the representations and warranties contained in Sections 5.1.6(i)
[Historical Statements] and (iii) [Accuracy of Financial Statements] shall be
deemed to refer to the most recent statements furnished pursuant to Sections
7.3.1 [Quarterly Financial Statements] and 7.3.2 [Annual Financial Statements],
respectively; (ii) no Event of Default or Potential Default shall have occurred
and be continuing; (iii) the making of the Loans or issuance, extension or
increase of such Letter of Credit shall not contravene any Law applicable to any
Loan Party or Subsidiary of any Loan Party or any of the Lenders; and (iv) the
Borrower shall have delivered to the Administrative Agent a duly executed and
completed Loan Request or to the Issuing Lender an application for a Letter of
Credit, as the case may be.



79

--------------------------------------------------------------------------------



7    COVENANTS
The Loan Parties, jointly and severally, covenant and agree that until Payment
in Full, the Loan Parties shall comply at all times with the following
covenants:
7.1
Affirmative Covenants.

7.1.1
Preservation of Existence, Etc.

Each Loan Party shall, and shall cause each of its Subsidiaries to, maintain its
legal existence as a corporation, partnership or limited liability company, as
the case may be, and its license or qualification and good standing in each
jurisdiction in which its ownership or lease of property or the nature of its
business makes such license or qualification necessary, except as otherwise
expressly permitted in Section 7.2.5 [Liquidations, Mergers, Consolidations,
Acquisitions] and except, in the case of good standing, where such failure could
not reasonably be expected to result in a Material Adverse Change.
7.1.2
Payment of Liabilities, Including Taxes, Etc.

Each Loan Party shall, and shall cause each of its Subsidiaries to, duly pay and
discharge all liabilities to which it is subject or which are asserted against
it, promptly as and when the same shall become due and payable, including all
taxes, assessments and governmental charges upon it or any of its properties,
assets, income or profits, prior to the date on which penalties attach thereto,
except to the extent that (i) such liabilities, including taxes, assessments or
charges, are being contested in good faith and by appropriate and lawful
proceedings diligently conducted and for which such reserve or other appropriate
provisions, if any, as shall be required by GAAP shall have been made or (ii)
the failure to pay any such liability would not constitute an Event of Default
and would not reasonably be expected to result in a Material Adverse Change.
7.1.3
Maintenance of Insurance.

Each Loan Party shall, and shall cause each of its Subsidiaries to, insure its
properties and assets against loss or damage by fire and such other insurable
hazards as such assets are commonly insured (including fire, extended coverage,
property damage, workers' compensation, public liability and business
interruption insurance) and against other risks (including errors and omissions)
in such amounts as similar properties and assets are insured by prudent
companies in similar circumstances carrying on similar businesses, and with
reputable and financially sound insurers, including self-insurance to the extent
deemed prudent by the Borrower’s board of directors.
7.1.4
Maintenance of Properties and Leases.

Each Loan Party shall, and shall cause each of its Subsidiaries to, maintain in
good repair, working order and condition (ordinary wear and tear excepted) in
accordance with the general practice of other businesses of similar character
and size, all of those properties necessary to operate its business, and from
time to time, such Loan Party or Subsidiary will make or cause to be made all
appropriate repairs, renewals or replacements thereof, except where the failure
to do so could not reasonably be expected to result in a Material Adverse
Change.



80

--------------------------------------------------------------------------------



7.1.5    Visitation Rights.
Subject to (y) the rights of tenants and (z) applicable health and safety laws,
and except to the extent disclosure could reasonably be expected to contravene
attorney client privilege or similar protection or violate any confidentiality
or privacy obligation or otherwise contravene applicable Law, each Loan Party
shall, and shall cause each of its Subsidiaries to, permit any of the officers
or authorized employees or representatives of the Administrative Agent or any of
the Lenders to visit and inspect any of its properties and to examine and make
excerpts from its books and records and discuss its business affairs, finances
and accounts with its officers, all in such detail and at such times and as
often as any of the Lenders may reasonably request, provided that each Lender
shall provide the Borrower and the Administrative Agent with reasonable notice
prior to any visit or inspection; provided, further, that (i) absent an Event of
Default, the Loan Parties shall only be required to pay for one (1) such visit
and inspection in any twelve (12) month period and (ii) when an Event of Default
exists the Administrative Agent or any Lender (or any of their representatives
or independent contractors) may do any of the foregoing at the expense of the
Loan Parties at any time during normal business hours without advance notice. In
the event any Lender desires to conduct an audit of any Loan Party, such Lender
shall make a reasonable effort to conduct such audit contemporaneously with any
audit to be performed by the Administrative Agent.
7.1.6
Keeping of Records and Books of Account.

The Borrower shall, and shall cause each Subsidiary of the Borrower to, maintain
and keep proper books of record and account which enable the Borrower and its
Subsidiaries to issue consolidated financial statements in accordance with GAAP
and as otherwise required by applicable Laws of any Official Body having
jurisdiction over the Borrower or any Subsidiary of the Borrower, and in which
full, true and correct entries shall be made in all material respects of all its
dealings and business and financial affairs.
7.1.7
Compliance with Laws; Use of Proceeds.

Each Loan Party shall, and shall cause each of its Subsidiaries to, comply with
all applicable Laws, including all Environmental Laws, in all respects; provided
that it shall not be deemed to be a violation of this Section 7.1.7 [Compliance
with Laws; Use of Proceeds] if any failure to comply with any Law would not
reasonably be expected to result in a Material Adverse Change. The Loan Parties
will use the Letters of Credit and the proceeds of the Loans only in accordance
with Section 2.9 [Use of Proceeds] and as permitted by applicable Law.
7.1.8
Further Assurances.

Each Loan Party shall, from time to time, at its expense, do such other acts and
things as the Administrative Agent may reasonably request from time to time in
order to exercise and enforce its rights and remedies thereunder.







81

--------------------------------------------------------------------------------



7.1.9    Anti-Terrorism Laws.
None of the Loan Parties is or shall be (i) a Person with whom any Lender is
restricted from doing business under Executive Order No. 13224 or any other
Anti-Terrorism Law, (ii) engaged in any business involved in making or receiving
any contribution of funds, goods or services to or for the benefit of such a
Person or in any transaction that evades or avoids, or has the purpose of
evading or avoiding, the prohibitions set forth in any Anti-Terrorism Law, or
(iii) otherwise in violation of any Anti-Terrorism Law. The Loan Parties shall
provide to the Lenders any certifications or information that a Lender requests
to confirm compliance by the Loan Parties with Anti-Terrorism Laws. The Borrower
will maintain in effect and enforce policies and procedures designed to ensure
compliance in all material respects by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Terrorism Laws.
7.1.10    Keepwell.
Each Qualified ECP Loan Party hereby jointly and severally absolutely,
unconditionally and irrevocably (a) guarantees the prompt payment and
performance of all Swap Obligations owing by each non-Qualified ECP Loan Party
(it being understood and agreed that this guarantee is a guaranty of payment and
not of collection) and (b) undertakes to provide such funds or other support as
may be needed from time to time by each other Loan Party in order for such Loan
Party to honor its guaranty obligations under this Agreement, or other Loan
Documents, in each case, in respect of Swap Obligations of a Loan Party
(provided, however, that each Qualified ECP Loan Party shall only be liable
under this Section 7.1.10 [Keepwell] for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this
Section 7.1.10 [Keepwell], or otherwise under this Agreement or any Loan
Document, as it relates to such other Loan Parties, voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Loan Party under this
Section 7.1.10 [Keepwell] shall remain in full force and effect until
performance in full of the Obligations and termination of this Agreement and the
other Loan Documents. The Qualified ECP Loan Parties intend that this
Section 7.1.10 [Keepwell] constitutes, and this Section 7.1.10 [Keepwell] shall
be deemed to constitute, a "keepwell, support, or other agreement" for the
benefit of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.
7.1.11
Most Favored Lender.

If at any time after the Closing Date any of the Note Purchase Agreements shall
include any financial covenant, undertaking, restriction, event of default or
other provision (or any thereof shall be amended or otherwise modified) that
provides for limitations on or measures of indebtedness, interest expense, fixed
charges, net worth, stockholders’ equity or total assets, changes in control of
the Borrower or transfers of interests in assets of the Borrower or any
Subsidiary (however expressed and whether stated as a ratio, as a fixed
threshold, as an event of default or otherwise) and such covenant, undertaking,
restriction, event of default or provision is not contained in this Agreement or
would be more beneficial to the Lenders than any analogous covenant,
undertaking, restriction, event of default or provision contained in this
Agreement (any such covenant, undertaking, restriction, event of default or
provision, an "Additional Covenant"), then the Borrower shall provide a Most
Favored Lender Notice to the Administrative Agent.

82

--------------------------------------------------------------------------------



Thereupon, unless waived in writing by the Required Lenders within five (5)
Business Days of receipt of such notice, such Additional Covenant (including any
associated cure period) shall be deemed automatically incorporated by reference
into this Agreement, mutatis mutandis, as if set forth fully herein, without any
further action required on the part of any Person, effective as of the date when
such Additional Covenant became effective under the applicable Note Purchase
Agreement.
Thereafter, upon the request of the Administrative Agent, the Borrower shall
enter into any additional agreement or amendment to this Agreement reasonably
requested by the Administrative Agent evidencing any of the foregoing.
Notwithstanding anything contained in this Section 7.1.11 [Most Favored Lender]
to the contrary, in no event shall any amendment to the covenant levels set
forth in any covenant contained in any of the Note Purchase Agreements as of the
Closing Date be deemed to constitute an Additional Covenant for purposes of this
Section 7.1.11 [Most Favored Lender].
Any Additional Covenant (including any associated cure period) incorporated into
this Agreement pursuant to this Section 7.1.11 [Most Favored Lender] (herein
referred to as an "Incorporated Covenant") (i) shall be deemed automatically
amended herein to reflect any subsequent amendments made to such Additional
Covenant (including any associated cure period) under the applicable Note
Purchase Agreement; provided that if any Potential Default or an Event of
Default then exists (including in respect of such Incorporated Covenant) and the
amendment of such Additional Covenant would result in such Additional Covenant
being less restrictive on the Borrower, such Incorporated Covenant shall only be
deemed automatically amended at such time as no Potential Default or Event of
Default then exists) and (ii) shall be deemed automatically deleted from this
Agreement at such time as such Additional Covenant is deleted or otherwise
removed from the applicable Note Purchase Agreement or the applicable Note
Purchase Agreement shall have been terminated, all commitments thereunder
cancelled and all liabilities existing thereunder paid in full (other than
unasserted contingent liabilities and obligations); provided that, if a
Potential Default or an Event of Default then exists (including in respect of
such Incorporated Covenant), such Incorporated Covenant shall only be deemed
automatically deleted from this Agreement at such time as no Potential Default
or Event of Default then exists. Upon the request of the Borrower, the
Administrative Agent and the Lenders shall (at the Borrower’s sole cost and
expense) enter into any additional agreement or amendment to this Agreement
requested by the Borrower evidencing the amendment or deletion of any such
Incorporated Covenant in accordance with the terms hereof. If any Person party
to any of the Note Purchase Agreements receives any remuneration, fee or other
compensation as consideration for any amendment, waiver, modification, deletion
or termination of any Additional Covenant that constitutes an Incorporated
Covenant hereunder, such amendment, waiver, modification, deletion or
termination shall not become effective under this Agreement unless the
Administrative Agent and the Lenders shall have received equivalent
remuneration, fees or other compensation.
For the avoidance of doubt, all of the existing financial covenants in Section
7.2.14 [Minimum Fixed Charges Coverage Covenant] and Section 7.2.16 [Maximum
Leverage Ratio] as of the date of this Agreement shall remain in this Agreement
regardless of whether any Additional Covenants are incorporated into this
Agreement.



83

--------------------------------------------------------------------------------



7.2
Negative Covenants.

7.2.1
Indebtedness.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, at any time create, incur, assume or suffer to exist any Indebtedness,
except:
(i)    Indebtedness under the Loan Documents;
(ii)    Existing Indebtedness as set forth on Schedule 7.2.1 (including any
extensions, refinancings or renewals thereof; provided there is no increase in
the amount thereof or other significant change in the terms thereof that would
otherwise be materially less favorable to the Loan Parties and their
Subsidiaries, taken as a whole (other than fees, expenses, interest accrual and
premiums incurred in connection with any such refinancing);
(iii)    Indebtedness under the Note Purchase Agreements and the Notes (as
defined in the Note Purchase Agreements (other than the Shelf Notes (as defined
in the 2010 Note Purchase Agreement)) in an aggregate principal amount not to
exceed the principal amount outstanding on the Closing Date (but not including
the One Hundred Seventy-Five Million and 00/100 Dollar ($175,000,000.00) Private
Shelf Facility in the 2010 Note Purchase Agreement), the 2006 Note Purchase
Guarantees and the 2010 Note Purchase Agreement Guarantees, as the same may be
extended, renewed or refinanced;
(iv)    Indebtedness of a Loan Party to another Loan Party which is subordinated
pursuant to the Intercompany Subordination Agreement;
(v)    Indebtedness of a Loan Party to an Excluded Subsidiary, provided such
Indebtedness to Excluded Subsidiaries does not exceed One Hundred Million and
00/100 Dollars ($100,000,000.00) in the aggregate for all such Indebtedness to
all such Excluded Subsidiaries at any time outstanding;
(vi)    Indebtedness incurred with respect to Purchase Money Security Interests
and capitalized leases;
(vii)    Any (a) Currency Agreement, (b) Lender Provided Interest Rate Hedge or
Lender Provided Commodity Hedge, (c) Interest Rate Hedge approved by the
Administrative Agent or (d) Indebtedness under any Other Lender Provided
Financial Services Product; provided, however, the Loan Parties and their
Subsidiaries shall enter into any Currency Agreement, Lender Provided Interest
Rate Hedge, Lender Provided Commodity Hedge or any other Interest Rate Hedge
only for hedging (rather than speculative) purposes;
(viii)    Indebtedness of an Excluded Subsidiary to an Excluded Subsidiary;
(ix)    Guaranties permitted by Section 7.2.3 [Guaranties] and transactions
permitted by Section 7.2.4 [Loans and Investments];

84

--------------------------------------------------------------------------------



(x)    Any Indebtedness not otherwise permitted in items (i) through (ix) above
which does not exceed Twenty Million and 00/100 Dollars ($20,000,000.00) in the
aggregate at any time outstanding, provided that the documentation relating to
such Indebtedness does not result in covenants materially more restrictive,
taken as a whole, on the Loan Parties than those set forth in the Loan Documents
and provided further that such Indebtedness shall only be permitted to be
secured as and to the extent permitted under clause (xiii) under the definition
of "Permitted Liens" in Section 1.1 [Certain Definitions]; and
(xi)    Any unsecured Indebtedness not otherwise permitted in items (i) through
(x) above which does not exceed Two Hundred Thirty Million and 00/100 Dollars
($230,000,000.00) in the aggregate at any time outstanding, provided that the
documentation relating to such Indebtedness does not result in covenants
materially more restrictive, taken as a whole, on the Loan Parties than those
set forth in the Loan Documents.
7.2.2
Liens.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, at any time create, incur, assume or suffer to exist any Lien on any of its
property or assets, tangible or intangible, now owned or hereafter acquired, or
agree or become liable to do so, except Permitted Liens. Notwithstanding the
foregoing, no Loan Party shall, and no Loan Party shall permit any Subsidiary
to, grant any Liens securing Indebtedness outstanding under or pursuant to any
of the Note Purchase Agreements unless and until the Obligations shall be
substantially concurrently secured equally and ratably with such Indebtedness
pursuant to documentation in form and substance satisfactory to the
Administrative Agent.
7.2.3
Guaranties.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, at any time, directly or indirectly, become or be liable in respect of any
Guaranty, or assume, guarantee, become surety for, endorse or otherwise agree,
become or remain directly or contingently liable upon or with respect to any
obligation or liability of any other Person, except for (i) Guaranties of
Indebtedness of the Loan Parties and their respective Subsidiaries permitted
under Section 7.2.1 [Indebtedness], (ii) Guaranties that are in existence on the
Closing Date and set forth on Schedule 7.2.3 (including any extensions or
renewals thereof; provided there is no increase in the amount thereof or other
significant change in the terms thereof unless otherwise specified on Schedule
7.2.3), and (iii) any unsecured Guaranty (including, but not limited to,
Guarantees of leases (other than Capitalized Leases) or of other obligations
that do not constitute Indebtedness, in each case entered into in the ordinary
course of business) not otherwise permitted in items (i) and (ii) above which
does not exceed Twenty Million and 00/100 Dollars ($20,000,000.00) in the
aggregate at any time outstanding.









85

--------------------------------------------------------------------------------



7.2.4
Loans and Investments.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, at any time make or suffer to remain outstanding any loan or advance to, or
purchase, acquire or own any stock, bonds, notes or securities of, or any
partnership interest (whether general or limited) or limited liability company
interest in, or any other investment or interest in, or make any capital
contribution to, any other Person, or agree, become or remain liable to do any
of the foregoing, except:
(i)    trade credit extended on usual and customary terms in the ordinary course
of business;
(ii)    advances to employees to meet expenses incurred by such employees in the
ordinary course of business;
(iii)    Permitted Investments;
(iv)    loans, advances and investments in other Loan Parties;
(v)    Permitted Acquisitions;
(vi)    Investments in the Borrower and its Subsidiaries in connection with the
Foreign Reorganization;
(vii)    loans, advances and investments by Excluded Subsidiaries in other
Excluded Subsidiaries;
(viii)    transactions permitted under Section 7.2.1 [Indebtedness]; and
(ix)    loans, advances and investments not otherwise permitted in items (i)
through (vii) above in Excluded Subsidiaries and Joint Ventures in an amount,
measured at the time any such loan, advance or investment is made, which shall
not exceed One Hundred Million and 00/100 Dollars ($100,000,000.00) in the
aggregate at any one time outstanding.
7.2.5
Liquidations, Mergers, Consolidations, Acquisitions.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, dissolve, liquidate or wind-up its affairs, or become a party to any merger
or consolidation, or acquire by purchase, lease or otherwise all or
substantially all of the assets or capital stock of any other Person; provided
that
(i)    any Loan Party other than the Borrower may consolidate or merge into
another Loan Party which is wholly-owned by one or more of the other Loan
Parties;
(ii)    the Foreign Reorganization may be consummated;
(iii)    any Loan Party or any Subsidiary of a Loan Party may acquire, whether
by purchase or by merger,
(A) all or substantially all of the ownership interests of another Person or
(B) all or substantially all of the assets of another Person or of a business or
division of another Person (each a "Permitted Acquisition"), provided that, each
of the following requirements is met:

86

--------------------------------------------------------------------------------



(C) if a Loan Party is acquiring the ownership interests in such Person, such
Person shall, unless not required by Section 7.2.8 [Subsidiaries, Partnerships
and Joint Ventures], execute a Guarantor Joinder and such other documents
required by Section 10.13 [Joinder of Guarantors] and join this Agreement as a
Guarantor pursuant to Section 10.13 [Joinder of Guarantors] within thirty (30)
days after the date of such Permitted Acquisition (or such later date as agreed
to by the Administrative Agent in its reasonable discretion);
(D)    no Potential Default or Event of Default shall exist immediately prior to
and after giving effect to such Permitted Acquisition; and
(E)    in the case of a merger or consolidation involving a Loan Party, a Loan
Party shall be the continuing and surviving entity; and
(iv)    an Excluded Subsidiary that is not a Material Subsidiary may dissolve,
liquidate and wind-up its affairs, so long as such dissolution, liquidation, or
winding-up could not reasonably be expected to result in a Material Adverse
Change.
7.2.6
Dispositions of Assets or Subsidiaries.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to make any Asset Disposition, except (i) Asset Dispositions where the
Disposition Value of the property subject to such Asset Disposition, together
with the aggregate Disposition Value of all property of the Borrower and its
Subsidiaries that was subject of an Asset Disposition during the then current
fiscal year of the Borrower, would not exceed ten percent (10.0%) of
Consolidated Net Tangible Assets determined as of the end of the then most
recently ended fiscal year of the Borrower; provided that, immediately after
giving effect to such Asset Disposition, no Event of Default or Potential
Default would exist, and (ii) Asset Dispositions in connection with the Foreign
Reorganization.
7.2.7
Affiliate Transactions.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, enter into or carry out any transaction with any Affiliate of any Loan Party
(including purchasing property or services from or selling property or services
to any Affiliate of any Loan Party or other Person) unless (i) such transaction
is consummated in connection with the Foreign Reorganization, (ii) such
transaction involves the provision of corporate services by MSAW to the Borrower
and its Subsidiaries, (iii) such transaction is solely between Loan Parties, or
(iv) such transaction is not otherwise prohibited by this Agreement, is entered
into in the ordinary course of business upon fair and reasonable arms-length
terms and conditions which are fully disclosed to the Administrative Agent and
is in accordance with all applicable Law.
7.2.8
Subsidiaries, Partnerships and Joint Ventures.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to own or create directly or indirectly any Subsidiaries other than
(i) any Subsidiary which has joined this Agreement as Guarantor on the Closing
Date,
(ii) any Excluded Subsidiary as of the Closing Date;

87

--------------------------------------------------------------------------------



(iii) any Domestic Subsidiary created, acquired or otherwise formed after the
Closing Date in compliance with this Agreement (including, without limitation,
Section 7.2.4 [Loans and Investments]so long as either
(A) such Domestic Subsidiary joins this Agreement as a Guarantor pursuant to
Section 10.13 [Joinder of Guarantors ], or
(B) such Domestic Subsidiary is listed as an Excluded Subsidiary on Schedule
1.1(S) pursuant to an update to such schedule provided by the Borrower to the
Administrative Agent within thirty (30) days after the creation, acquisition or
formation of such Domestic Subsidiary, or such later date as consented to by the
Administrative Agent in its reasonable discretion and approved by the
Administrative Agent and the Required Lenders and
(iv) any Foreign Subsidiary created, acquired or otherwise formed after the
Closing Date in compliance with this Agreement (including, without limitation,
Section 7.2.4 [Loans and Investments]). Except as permitted pursuant to Section
7.2.4 [Loans and Investments] hereof, each of the Loan Parties shall not become
or agree to become a party to a Joint Venture.
7.2.9
Continuation of or Change in Business.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, engage in any business other than the development, manufacturing, sales and
administration of safety products and related items, substantially as conducted
and operated by such Loan Party or Subsidiary during the present fiscal year and
businesses substantially related, incidental or ancillary thereto.
7.2.10
Fiscal Year.

The Borrower shall not, and shall not permit any Subsidiary of the Borrower to,
change its fiscal year from the twelve month period beginning January 1 and
ending December 31.
7.2.11
[Reserved].

7.2.12
Changes in Organizational Documents.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, amend in any respect its certificate or articles of incorporation (including
any provisions or resolutions relating to capital stock), by-laws, certificate
of limited partnership, partnership agreement, certificate of formation, limited
liability company agreement or other organizational documents in the event such
change would be materially adverse to the Lenders, without obtaining the prior
written consent of the Required Lenders; provided, however, that the Loan
Parties may permit any of its Subsidiaries to amend in any respect its
certificate or articles of incorporation (including any provisions or
resolutions relating to capital stock), by-laws, certificate of limited
partnership, partnership agreement, certificate of formation, limited liability
company agreement or other organizational documents if such amendment is
required (i) to effectuate the transactions contemplated by the Foreign
Reorganization or (ii) to effectuate a Permitted Acquisition (provided such
Subsidiary shall remain wholly-owned by the Borrower).
7.2.13
[Reserved].


88

--------------------------------------------------------------------------------



7.2.14
Minimum Fixed Charges Coverage Ratio.

The Loan Parties shall not permit the Fixed Charges Coverage Ratio, calculated
as of the end of each fiscal quarter for the period equal to the four (4)
consecutive fiscal quarters then ended, to be less than one hundred fifty
percent (150%).
7.2.15
[Reserved].

7.2.16
Maximum Leverage Ratio.

The Loan Parties shall not permit the Leverage Ratio calculated as of the end of
each fiscal quarter for the period equal to the four (4) consecutive fiscal
quarters then ended, to be greater than 3.25 to 1.0.
7.2.17
[Reserved].

7.2.18
Amendment, Etc. of Indebtedness.

Each of the Loan Parties covenants and agrees that it shall not amend, modify or
change in any manner any term or condition of any Indebtedness, including, but
not limited to any of the Note Purchase Agreements, except for (a) any
refinancing, refunding, renewal or extension thereof permitted by Section 7.2.1
[Indebtedness] or (b) changes and amendments which (i) do not materially and
adversely affect the rights and privileges or the interests of the
Administrative Agent or any of the Lenders under the Loan Documents and (ii) are
not materially more restrictive on the Loan Parties, taken as a whole, than
those set forth in this Agreement.
7.2.19
Anti-Terrorism Laws.

(i) No Covered Entity will become a Sanctioned Person, (ii) no Covered Entity,
either in its own right or through any third party, will (A) have any of its
assets in a Sanctioned Country or in the possession, custody or control of a
Sanctioned Person in violation of any Anti-Terrorism Law; (B) do business in or
with, or derive any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
(C) engage in any dealings or transactions prohibited by any Anti-Terrorism Law
or (D) use or request any Loan or Letter of Credit to fund any operations in,
finance any investments or activities in, or, make any payments to, a Sanctioned
Country or Sanctioned Person in violation of any Anti-Terrorism Law, (iii)the
funds used to repay the Obligations will not be derived from any unlawful
activity, (iv) each Covered Entity shall comply with all Anti-Terrorism Laws and
(v) the Borrower shall promptly notify the Agent in writing upon the occurrence
of a Reportable Compliance Event.
7.3
Reporting Requirements.

The Borrower will furnish or cause to be furnished to the Administrative Agent
(and the Administrative Agent shall provide to each of the Lenders):

89

--------------------------------------------------------------------------------



7.3.1
Quarterly Financial Statements.

As soon as available and in any event within forty-five (45) calendar days after
the end of each of the first three (3) fiscal quarters in each fiscal year,
financial statements of the Borrower, consisting of a consolidated balance sheet
as of the end of such fiscal quarter and related consolidated statements of
income, stockholders' equity and cash flows for the fiscal quarter then ended
and the fiscal year through that date, all in reasonable detail and certified
(subject to normal year-end audit adjustments) by an Authorized Officer of the
Borrower as having been prepared in accordance with GAAP, consistently applied,
and setting forth in comparative form the respective financial statements for
the corresponding date and period in the previous fiscal year.
7.3.2
Annual Financial Statements.

As soon as available and in any event within ninety (90) days after the end of
each fiscal year of the Borrower, financial statements of the Borrower
consisting of a consolidated balance sheet as of the end of such fiscal year,
and related consolidated statements of income, stockholders' equity and cash
flows for the fiscal year then ended, all in reasonable detail and setting forth
in comparative form the financial statements as of the end of and for the
preceding fiscal year, and certified by Pricewaterhouse Coopers LLP or such
other firm of independent certified public accountants of nationally recognized
standing selected by the Borrower and reasonably satisfactory to the
Administrative Agent. The certificate or report of accountants shall be free of
qualifications (other than any consistency qualification that may result from a
change in the method used to prepare the financial statements as to which such
accountants concur, and provided that to the extent the components of such
consolidated financial statements relating to a prior fiscal period are
separately audited by different independent public accounting firms, the audit
report of any such accounting firm may contain a qualification or exception as
to scope of such consolidated financial statements as they relate to such
components) and shall not indicate the occurrence or existence of any event,
condition or contingency which would materially impair the prospect of payment
or performance of any covenant, agreement or duty of any Loan Party under any of
the Loan Documents.
7.3.3
Certificate of the Borrower.

Concurrently with the financial statements of the Borrower furnished to the
Administrative Agent and to the Lenders pursuant to Sections 7.3.1 [Quarterly
Financial Statements] and Section 7.3.2 [Annual Financial Statements], a
certificate (each a "Compliance Certificate") of the Borrower signed by an
Authorized Officer of the Borrower, in substantially the form of Exhibit 7.3.3.
7.3.4
Notices

7.3.4.1    Default. Promptly after any officer of any Loan Party has learned of
the occurrence of an Event of Default or Potential Default, a certificate signed
by an Authorized Officer setting forth the details of such Event of Default or
Potential Default and the action which such Loan Party proposes to take with
respect thereto.
7.3.4.2    Litigation. Promptly after the commencement thereof, notice of all
actions, suits, proceedings or investigations before or by any Official Body or
any other Person against any Loan Party or Subsidiary of any Loan Party which,
involve a claim or series of claims which could reasonably be expected to result
in a Material Adverse Change.

90

--------------------------------------------------------------------------------



7.3.4.3    [Reserved].
7.3.4.4    Erroneous Financial Information. Promptly in the event that the
Borrower or its accountants conclude or advise that any previously issued
financial statement, audit report or interim review should no longer be relied
upon or that disclosure should be made or action should be taken to prevent
future reliance.
7.3.4.5    ERISA Event. Promptly upon the occurrence of any ERISA Event.
7.3.4.6    Other Reports. Promptly upon their becoming available to the
Borrower:
(i)    Annual Budget. The annual budget and any forecasts or projections of the
Borrower, to be supplied not later than March 1 of the fiscal year to which any
of the foregoing may be applicable;
(ii)    SEC Reports; Shareholder Communications. Reports, including Forms 10-K,
10-Q and 8-K, registration statements and prospectuses and other shareholder
communications, filed by the Borrower with the Securities and Exchange
Commission and not posted to the EDGAR website; and
(iii)    Other Information. Such other reports and information as any of the
Lenders may from time to time reasonably request.
Documents required to be delivered pursuant Section 7.3.1 [Quarterly Financial
Statements], Section 7.3.2 [Annual Financial Statements] and Section 7.3.4.6
[Other Reports] may be delivered electronically and, if so delivered (to the
extent that the Borrower is required to file Annual Reports or Quarterly Reports
with the Securities and Exchange Commission), shall be deemed to have been
delivered on the date on which such documents are filed for public availability
on the EDGAR website; provided that the Borrower shall (i) notify (which may be
by facsimile or electronic mail) the Administrative Agent of the filing of any
such documents, and (2) provide to the Agent by electronic mail electronic
versions (i.e., soft copies) of such documents. Notwithstanding anything to the
contrary contained herein, in every instance the Borrower shall be required to
provide paper copies of the compliance certificate required by Section 7.3.3 [
Certificate of the Borrower] to the Administrative Agent.
7.3.5
IFRS Reconciliations.

Following the Borrower's election to use IFRS in preparing the financial
statements referred to herein, (i) concurrently with any delivery of financial
statements under Section 7.3.1 [Quarterly Financial Statements] or Section 7.3.2
[Annual Financial Statements] hereof, deliver a reconciliation between such
statements prepared using IFRS and GAAP and (ii) if requested by the Required
Lenders, provide financial statements under Section 7.3.1 [Quarterly Financial
Statements] and/or Section 7.3.2 [Annual Financial Statements] hereof, prepared
in accordance with both IFRS and GAAP.







91

--------------------------------------------------------------------------------



8    DEFAULT
8.1
Events of Default.

An Event of Default shall mean the occurrence or existence of any one or more of
the following events or conditions (whatever the reason therefor and whether
voluntary, involuntary or effected by operation of Law):
8.1.1
Payments Under Loan Documents.

The Borrower shall fail to pay (i) any principal of any Loan (including
scheduled installments, mandatory prepayments or the payment due at maturity),
Reimbursement Obligation or Letter of Credit or Obligation or any interest on
any Loan, Reimbursement Obligation or Letter of Credit Obligation on the date
which such principal or interest becomes due in accordance with the terms hereof
or (ii) any other amount owing hereunder or under the other Loan Documents on
the date on which such principal, interest or other amount becomes due in
accordance with the terms hereof or thereof and such failure continues for five
(5) days;
8.1.2
Breach of Warranty.

Any representation or warranty made at any time by any of the Loan Parties
herein or by any of the Loan Parties in any other Loan Document, or in any
certificate, other instrument or statement furnished pursuant to the provisions
hereof or thereof, shall prove to have been false or misleading in any material
respect as of the time it was made or furnished;
8.1.3
Breach of Negative Covenants, Visitation Rights or Anti-Terrorism Laws.

Any of the Loan Parties shall default in the observance or performance of any
(i) covenant contained in Section 7.1.5 [Visitation Rights], Section 7.1.9
[Anti-Terrorism Laws] or Section 7.2 [Negative Covenants] or (ii) any Additional
Covenant incorporated into this Agreement pursuant to Section 7.1.11 [Most
Favored Lender] and such default is not remedied prior to the expiration of the
associated cure period for such Additional Covenant;
8.1.4
Breach of Other Covenants.

Any of the Loan Parties shall default in the observance or performance of any
other covenant, condition or provision hereof or of any other Loan Document and
such default shall continue unremedied for a period of thirty (30) days;
8.1.5
[Reserved].

8.1.6
Defaults in Other Agreements or Indebtedness.

A default or event of default shall occur at any time under:

92

--------------------------------------------------------------------------------



(a) the terms of any other agreement involving borrowed money or the extension
of credit or any other Indebtedness under which any Loan Party or Subsidiary of
any Loan Party may be obligated as a borrower or guarantor in excess of
Twenty-Five Million and 00/100 Dollars ($25,000,000.00) in the aggregate, and
such breach, default or event of default consists of the failure to pay (beyond
any period of grace permitted with respect thereto, whether waived or not) any
Indebtedness when due (whether at stated maturity, by acceleration or otherwise)
or if such breach or default permits or causes the acceleration of any
Indebtedness (whether or not such right shall have been waived) or the
termination of any commitment to lend, or
(b) any Lender Provided Interest Rate Hedge, Lender Provided Commodity Hedge or
Lender Provided Foreign Currency Agreement;
8.1.7
Final Judgments or Orders.

Any final judgments or orders for the payment of money in excess of Twenty-Five
Million and 00/100 Dollars ($25,000,000.00) in the aggregate in excess of any
valid and binding third party insurance coverage not in dispute shall be entered
against any Loan Party by a court having jurisdiction in the premises, which
judgment is not discharged, vacated, bonded or stayed pending appeal within a
period of thirty (30) days from the date of entry;
8.1.8
Loan Document Unenforceable.

Any of the Loan Documents shall cease to be legal, valid and binding agreements
enforceable against the party executing the same or such party's successors and
assigns (as permitted under the Loan Documents) in accordance with the
respective terms thereof or shall in any way be terminated (except in accordance
with its terms) or become or be declared ineffective or inoperative or shall in
any way be challenged or contested or cease to give or provide the respective
rights, titles, interests, remedies, powers or privileges intended to be created
thereby;
8.1.9
Proceedings Against Assets.

Any of the Loan Parties' or any of their Material Subsidiaries' assets are
attached, seized, levied upon or subjected to a writ or distress warrant; or
such come within the possession of any receiver, trustee, custodian or assignee
for the benefit of creditors and the same is not cured within sixty (60) days
thereafter;
8.1.10
Events Relating to Plans and Benefit Arrangements.

(i) An ERISA Event occurs with respect to a Pension Plan or Multiemployer Plan
which has resulted or could reasonably be expected to result in liability of the
Borrower under Title IV of ERISA to the Pension Plan, Multiemployer Plan or the
PBGC which could reasonably be expected to result in a Material Adverse Change,
or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan which could reasonably be expected to result in a Material Adverse Change;





93

--------------------------------------------------------------------------------



8.1.11
Change of Control.

Any Person or group of Persons (within the meaning of Sections 13(d) or 14(a) of
the Securities Exchange Act of 1934, as amended) shall have acquired beneficial
ownership of (within the meaning of Rule 13d-3 promulgated by the Securities and
Exchange Commission under said Act) fifty percent (50%) or more of the issued
and outstanding voting capital stock of the Borrower;
8.1.12
Relief Proceedings.

(i) A Relief Proceeding shall have been instituted against any Loan Party or
Material Subsidiary of a Loan Party and such Relief Proceeding shall remain
undismissed and in effect for a period of thirty (30) consecutive days or such
court shall enter a decree or order granting any of the relief sought in such
Relief Proceeding, (ii) any Loan Party or Subsidiary of a Loan Party institutes,
or takes any action in furtherance of, a Relief Proceeding, or (iii) the Loan
Parties, taken as a whole, cease to be Solvent or any Loan Party or any
Subsidiary of a Loan Party admits in writing its inability to pay its debts as
they mature or ceases operation of its present business.
8.2
Consequences of Event of Default.

8.2.1
Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings.

If an Event of Default specified under Section 8.1.1 [Payments Under Loan
Documents through and including Section 8.1.11 [Change of Control] shall occur
and be continuing, the Lenders and the Administrative Agent shall be under no
further obligation to make Loans and the Issuing Lender shall be under no
obligation to issue Letters of Credit and the Administrative Agent may, and upon
the request of the Required Lenders, shall (i) by written notice to the
Borrower, declare the unpaid principal amount of the Notes then outstanding and
all interest accrued thereon, any unpaid fees and all other Indebtedness of the
Borrower to the Lenders hereunder and thereunder to be forthwith due and
payable, and the same shall thereupon become and be immediately due and payable
to the Administrative Agent for the benefit of each Lender without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived, and (ii) require the Borrower to, and the Borrower shall
thereupon, deposit in a non-interest-bearing account with the Administrative
Agent, as cash collateral for its Obligations, an amount equal to one hundred
five percent (105%) of the maximum amount currently or at any time thereafter
available to be drawn on all outstanding Letters of Credit, and the Borrower
hereby pledges to the Administrative Agent and the Lenders, and grants to the
Administrative Agent and the Lenders a security interest in, all such cash as
security for such Obligations; and
8.2.2
Bankruptcy, Insolvency or Reorganization Proceedings.

If an Event of Default specified under Section 8.1.12 [Relief Proceedings] shall
occur, the Lenders shall be under no further obligations to make Loans hereunder
and the Issuing Lender shall be under no obligation to issue Letters of Credit
and the unpaid principal amount of the Loans then outstanding and all interest
accrued thereon, any unpaid fees and all other Indebtedness of the Borrower to
the Lenders hereunder and thereunder shall be immediately due and payable,
without presentment, demand, protest or notice of any kind, all of which are
hereby expressly waived; and



94

--------------------------------------------------------------------------------



8.2.3
Set-off.

If an Event of Default shall have occurred and be continuing, each Lender, the
Issuing Lender, and each of their respective Affiliates and any participant of
such Lender or Affiliate which has agreed in writing to be bound by the
provisions of Section 4.3 [Sharing of Payments by Lenders] is hereby authorized
at any time and from time to time, to the fullest extent permitted by applicable
Law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the Issuing
Lender or any such Affiliate or participant to or for the credit or the account
of any Loan Party against any and all of the Obligations of such Loan Party now
or hereafter existing under this Agreement or any other Loan Document to such
Lender, the Issuing Lender, Affiliate or participant, irrespective of whether or
not such Lender, Issuing Lender, Affiliate or participant shall have made any
demand under this Agreement or any other Loan Document and although such
Obligations of the Borrower or such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender or the Issuing Lender different
from the branch or office holding such deposit or obligated on such
Indebtedness. The rights of each Lender, the Issuing Lender and their respective
Affiliates and participants under this Section 8.2 [Consequences of Event of
Default] are in addition to other rights and remedies (including other rights of
setoff) that such Lender, the Issuing Lender or their respective Affiliates and
participants may have. Each Lender and the Issuing Lender agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application; and
8.2.4
Suits, Actions, Proceedings.

If an Event of Default shall occur and be continuing, and whether or not the
Administrative Agent shall have accelerated the maturity of the Loans pursuant
to any of the foregoing provisions of this Section 8.2 [Consequences of Event of
Default], the Administrative Agent or any Lender, if owed any amount with
respect to the Loans, may proceed to protect and enforce its rights by suit in
equity, action at law and/or other appropriate proceeding, whether for the
specific performance of any covenant or agreement contained in this Agreement or
the other Loan Documents, including as permitted by applicable Law the obtaining
of the ex parte appointment of a receiver, and, if such amount shall have become
due, by declaration or otherwise, proceed to enforce the payment thereof or any
other legal or equitable right of the Administrative Agent or such Lender; and
8.2.5
Application of Proceeds.

From and after the date on which the Administrative Agent has taken any action
pursuant to this Section 8.2 [Consequences of Event of Default] and until
Payment in Full, any and all proceeds received by the Administrative Agent from
the exercise of any remedy by the Administrative Agent, shall be applied as
follows:
(i)    first, to reimburse the Administrative Agent and the Lenders for
out-of-pocket costs, expenses and disbursements, including reasonable attorneys'
and paralegals' fees and legal expenses, incurred by the Administrative Agent or
the Lenders in connection with the collection of any Obligations of any of the
Loan Parties under any of the Loan Documents;

95

--------------------------------------------------------------------------------



(ii)    second, to the repayment of all Obligations then due and unpaid of the
Loan Parties to the Lenders or their Affiliates incurred under this Agreement or
any of the other Loan Documents or agreements evidencing any Lender Provided
Interest Rate Hedge, Lender Provided Commodity Hedge, Lender Provided Foreign
Currency Agreement, or Other Lender Provided Financial Service Product, whether
of principal, interest, fees, expenses or otherwise and to cash collateralize
the Letter of Credit Obligations, in such manner as the Administrative Agent may
determine in its discretion; and
(iii)    the balance, if any, as required by Law.
Notwithstanding the foregoing, amounts received from any Loan Party that is not
an Eligible Contract Participant shall not be applied to any Excluded Swap
Obligations owing to any Lender providing a Lender Provided Interest Rate Hedge,
Lender Provided Commodity Hedge or Lender Provided Foreign Currency Agreement
(it being understood, that in the event that any amount is applied to
Obligations other than Excluded Swap Obligations as a result of this sentence,
the Administrative Agent shall make such adjustments as it determines are
appropriate to distributions pursuant to this Section 8.2.5 [Application of
Proceeds] from amounts received from Eligible Contract Participants to ensure,
as nearly as possible, that the proportional aggregate recoveries with respect
to Obligations described in above paragraphs of this Section 8.2.5 [Application
of Proceeds] by Lenders providing Lender Provided Interest Rate Hedges, Lender
Provided Commodity Hedge or Lender Provided Foreign Currency Agreement that are
the holders of any Excluded Swap Obligations are the same as the proportional
aggregate recoveries with respect to other Obligations pursuant to the above
paragraphs of this Section 8.2.5 [Application of Proceeds].
9    THE ADMINISTRATIVE AGENT
9.1
Appointment and Authority.

Each of the Lenders and the Issuing Lender hereby irrevocably appoints PNC to
act on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article 9 are solely for
the benefit of the Administrative Agent, the Lenders and the Issuing Lender, and
neither the Borrower nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions.
9.2
Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
"Lender" or "Lenders" shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.



96

--------------------------------------------------------------------------------



9.3
Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Potential Default or Event of Default has occurred and is
continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 10.1 [Modifications, Amendments or Waivers]
and Section 8.2 [Consequences of Event of Default]) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Potential Default or Event of Default
unless and until notice describing such Potential Default or Event of Default is
given to the Administrative Agent by the Borrower, a Lender or the Issuing
Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Potential Default or Event of
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article 6
[Conditions of Lending and Issuance of Letters of Credit] or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.







97

--------------------------------------------------------------------------------



9.4
Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the Issuing Lender, the Administrative Agent may presume that
such condition is satisfactory to such Lender or the Issuing Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Lender prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
9.5
Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article 9 [The Administrative Agent] shall apply
to any such sub-agent and to the Related Parties of the Administrative Agent and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.
9.6
Resignation of Administrative Agent.

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the Issuing Lender and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, with approval from the
Borrower (so long as no Event of Default has occurred and is continuing), to
appoint a successor, such approval not to be unreasonably withheld or delayed.
If no such successor shall have been so appointed by the Required Lenders and
shall have accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the Issuing Lender,
appoint a successor Administrative Agent; provided that if the Administrative
Agent shall notify the Borrower and the Lenders that no qualifying Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and
(i) the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the Issuing Lender under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and

98

--------------------------------------------------------------------------------



(ii) all payments, communications and determinations provided to be made by, to
or through the Administrative Agent shall instead be made by or to each Lender
and the Issuing Lender directly, until such time as the Required Lenders appoint
a successor Administrative Agent as provided for above in this Section 9.6
[Resignation of Administrative Agent].
Upon the acceptance of a successor's appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this Section
9.6 [Resignation of Administrative Agent]).
The fees payable by the Borrower to a successor Administrative Agent shall be
the same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After the retiring Administrative Agent's
resignation hereunder and under the other Loan Documents, the provisions of this
Article 9 [The Administrative Agent] and Section 10.3 [Expenses; Indemnity;
Damage Waiver] shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.
If PNC resigns as Administrative Agent under this Section 9.6 [Resignation of
Administrative Agent], PNC shall also resign as an Issuing Lender. Upon the
appointment of a successor Administrative Agent hereunder, such successor shall
(i) succeed to all of the rights, powers, privileges and duties of PNC as the
retiring Issuing Lender and Administrative Agent and PNC shall be discharged
from all of its respective duties and obligations as Issuing Lender and
Administrative Agent under the Loan Documents, and (ii) issue letters of credit
in substitution for the Letters of Credit issued by PNC, if any, outstanding at
the time of such succession or make other arrangement reasonably satisfactory to
PNC to effectively assume the obligations of PNC with respect to such Letters of
Credit.
9.7
Non-Reliance on Administrative Agent and Other Lenders.

Each Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
9.8
No Other Duties, etc.

Anything herein to the contrary notwithstanding, the lead arranger and
syndication agent, to the extent applicable, listed on the cover page hereof
shall not have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents.
9.9
Administrative Agent's Fee.

The Borrower shall pay to the Administrative Agent a nonrefundable fee (the
"Administrative Agent's Fee") under the terms of a letter (the "Administrative
Agent's Letter") between the Borrower and Administrative Agent, as amended from
time to time, which Administrative Agent’s Letter supersedes the Administrative
Agent’s Letter (as defined in the Existing Credit Agreement).



99

--------------------------------------------------------------------------------



9.10
Authorization to Release Guarantors.

The Lenders and Issuing Lenders authorize the Administrative Agent to release
any Guarantor from its obligations under the Guaranty Agreement if the ownership
interests in such Guarantor are sold or otherwise disposed of or transferred to
persons other than Loan Parties or Subsidiaries of the Loan Parties in a
transaction permitted under Section 7.2.6 [Disposition of Assets or
Subsidiaries] or Section 7.2.5 [Liquidations, Mergers, Consolidations,
Acquisitions].
9.11
No Reliance on Administrative Agent's Customer Identification Program.

Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Administrative Agent to
carry out such Lender's, Affiliate's, participant's or assignee's customer
identification program, or other obligations required or imposed under or
pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
"CIP Regulations"), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with any of
the Loan Parties, their Affiliates or their agents, the Loan Documents or the
transactions hereunder or contemplated hereby: (i) any identity verification
procedures, (ii) any recordkeeping, (iii) comparisons with government lists,
(iv) customer notices or (v) other procedures required under the CIP Regulations
or such other Laws.
10    MISCELLANEOUS
10.1
Modifications, Amendments or Waivers.

With the written consent of the Required Lenders (or as expressly contemplated
by Section 2.6 [Increase in Revolving Credit Commitments]), the Administrative
Agent, acting on behalf of all the Lenders, and the Borrower, on behalf of the
Loan Parties, may from time to time enter into written agreements amending or
changing any provision of this Agreement or any other Loan Document or the
rights of the Lenders or the Loan Parties hereunder or thereunder, or may grant
written waivers or consents hereunder or thereunder. Any such agreement, waiver
or consent made with such written consent shall be effective to bind all the
Lenders and the Loan Parties; provided, that no such agreement, waiver or
consent may be made which will:
10.1.1
Increase of Commitment.

Increase the amount of the Revolving Credit Commitment of any Lender hereunder
without the consent of such Lender;
10.1.2
Extension of Payment; Reduction of Principal Interest or Fees; Modification of
Terms of Payment.

Whether or not any Loans are outstanding, extend the Expiration Date or the time
for payment of principal or interest of any Loan (excluding the due date of any
mandatory prepayment of a Loan), the Commitment Fee or any other fee payable to
any Lender, or reduce the principal amount of or the rate of interest borne by
any Loan or reduce the Commitment Fee or any other fee payable to any Lender,
the Commitment Fee or any other fee payable to any Lender, without the consent
of each Lender directly affected thereby;
10.1.3
Release of Guarantor.

Except as contemplated by Section 9.10 [Authorization to Release Guarantors],
release any Guarantor from its Obligations under the Guaranty Agreement without
the consent of all Lenders (other than any Defaulting Lender); or

100

--------------------------------------------------------------------------------



10.1.4
Miscellaneous.

Amend Section 4.2 [Pro Rata Treatment of Lenders], Section 9.3 [Exculpatory
Provisions, Etc.] or Section 4.3 [Sharing of Payments by Lenders] or this
Section 10.1 [Modification, Amendments or Waivers], alter any provision
regarding the pro rata treatment of the Lenders or requiring all Lenders to
authorize the taking of any action or reduce any percentage specified in the
definition of Required Lenders, in each case without the consent of all of the
Lenders (other than any Defaulting Lender); provided that no agreement, waiver
or consent which would modify the interests, rights or obligations of the
Administrative Agent or the Issuing Lender may be made without the written
consent of such Administrative Agent or Issuing Lender, as applicable, and
provided, further that, if in connection with any proposed waiver, amendment or
modification referred to in Sections 10.1.1 [Increase of Commitment] through
10.1.4 [Miscellaneous] above, the consent of the Required Lenders is obtained
but the consent of one or more of such other Lenders whose consent is required
is not obtained (each a "Non-Consenting Lender"), then the Borrower shall have
the right to replace any such Non-Consenting Lender with one or more replacement
Lenders pursuant to Section 4.6.2 [Replacement of a Lender]. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender, and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.
10.2
No Implied Waivers; Cumulative Remedies.

No course of dealing and no delay or failure of the Administrative Agent or any
Lender in exercising any right, power, remedy or privilege under this Agreement
or any other Loan Document shall affect any other or future exercise thereof or
operate as a waiver thereof, nor shall any single or partial exercise thereof
preclude any further exercise thereof or of any other right, power, remedy or
privilege. The rights and remedies of the Administrative Agent and the Lenders
under this Agreement and any other Loan Documents are cumulative and not
exclusive of any rights or remedies which they would otherwise have.
10.3
Expenses; Indemnity; Damage Waiver.

10.3.1
Costs and Expenses.

The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates (including the reasonable fees, charges and disbursements of
one (1) counsel for the Administrative Agent and one (1) local counsel in each
relevant jurisdiction), and shall pay all fees and time charges and
disbursements for attorneys who may be employees of the Administrative Agent, in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated),
(ii) all reasonable out-of-pocket expenses incurred by the Issuing Lender in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder,

101

--------------------------------------------------------------------------------



(iii) all out-of-pocket expenses incurred by the Administrative Agent, any
Lender or the Issuing Lender (including the fees, charges and disbursements of
any counsel for the Administrative Agent, any Lender or the Issuing Lender), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section 10.3 [Expenses, Indemnity, Damage Waiver], or (B) in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit, and
(iv) subject to Section 7.1.5 [Visitation Rights], all reasonable out-of-pocket
expenses of the Administrative Agent's regular employees and agents engaged
periodically to perform audits of the Loan Parties' books, records and business
properties.
10.3.2    Indemnification by the Borrower.
The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Lender and the Issuing Lender, and each Related Party of any of
the foregoing Persons (each such Person being called an "Indemnitee") against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower or any other Loan
Party arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance or
non-performance by the parties hereto of their respective obligations hereunder
or thereunder or the consummation of the transactions contemplated hereby or
thereby,
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the Issuing Lender to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) breach of representations, warranties or covenants of the Borrower under
the Loan Documents, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, including any such items or losses relating to
or arising under Environmental Laws, whether based on contract, tort or any
other theory, whether brought by a third party or by the Borrower or any other
Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence, bad faith or
willful misconduct of such Indemnitee, (y) result from a claim brought by the
Borrower or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee's obligations hereunder or under any other Loan Document, if
the Borrower or such Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction or
(z) result from any dispute solely among such Indemnitees that do not involve
any act or omission by the Borrower or any of its Subsidiaries and which are not
claims against PNC or its Affiliates, solely in its capacity as Administrative
Agent.

102

--------------------------------------------------------------------------------



To the extent an Indemnitee is legally permitted to do so, such Indemnitee shall
provide the Borrower with prompt notice of any such claim, investigation,
litigation or proceeding. This Section 10.3.2 [Indemnification by the Borrower]
shall not apply with respect to Taxes other than any Taxes that represent
losses, claims, damages, etc. arising from any non-Tax claim.
10.3.3
Reimbursement by Lenders.

To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required under Sections 10.3.1 [Costs and Expenses] or 10.3.2
[Indemnification by the Borrower] to be paid by it to the Administrative Agent
(or any sub-agent thereof), the Issuing Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the Issuing Lender or such Related Party, as the case
may be, such Lender's Ratable Share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or the Issuing
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or Issuing
Lender in connection with such capacity.
10.3.4
Waiver of Consequential Damages, Etc.

To the fullest extent permitted by applicable Law, no party hereto shall assert,
and each party hereto hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof. No Indemnitee
referred to in Section 10.3.2 [Indemnification by Borrower] shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.
10.3.5
Payments.

All amounts due under this Section 10.3 [Expenses, Indemnity; Damage Waiver]
shall be payable not later than thirty (30) days after demand therefor.
10.4
Holidays.

Whenever payment of a Loan to be made or taken hereunder shall be due on a day
which is not a Business Day such payment shall be due on the next Business Day
(except as provided in Section 3.2 [Interest Periods]) and such extension of
time shall be included in computing interest and fees, except that the Loans
shall be due on the Business Day preceding the Expiration Date if the Expiration
Date is not a Business Day. Whenever any payment or action to be made or taken
hereunder (other than payment of the Loans) shall be stated to be due on a day
which is not a Business Day, such payment or action shall be made or taken on
the next following Business Day, and such extension of time shall not be
included in computing interest or fees, if any, in connection with such payment
or action.
10.5
Notices; Effectiveness; Electronic Communication.






103

--------------------------------------------------------------------------------



10.5.1
Notices Generally.

Except in the case of notices and other communications expressly permitted to be
given by telephone (and except as provided in Section 10.5.2 [Electronic
Communications]), all notices and other communications provided for herein shall
be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier (i) if to a Lender,
to it at its address set forth in its administrative questionnaire, or (ii) if
to any other Person, to it at its address set forth on Schedule 1.1(B).
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 10.5.2 [Electronic Communications], shall be effective as
provided in such Section.
10.5.2
Electronic Communications.

Notices and other communications to the Lenders and the Issuing Lender hereunder
may be delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender or the Issuing Lender if such Lender or the Issuing Lender, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications. Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender's receipt of
an acknowledgement from the intended recipient (such as by the "return receipt
requested" function, as available, return e-mail or other written
acknowledgement); provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
10.5.3
Change of Address, Etc.

Any party hereto may change its e-mail address, address or telecopier number for
notices and other communications hereunder by notice to the other parties
hereto.
10.6
Severability.

The provisions of this Agreement are intended to be severable. If any provision
of this Agreement shall be held invalid or unenforceable in whole or in part in
any jurisdiction, such provision shall, as to such jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without in any manner
affecting the validity or enforceability thereof in any other jurisdiction or
the remaining provisions hereof in any jurisdiction.





104

--------------------------------------------------------------------------------



10.7
Duration; Survival.

All representations and warranties of the Loan Parties contained herein or made
in connection herewith shall survive the execution and delivery of this
Agreement, the completion of the transactions hereunder and Payment In Full. All
covenants and agreements of the Borrower contained herein relating to the
payment of principal, interest, premiums, additional compensation or expenses
and indemnification, including those set forth in the Notes, Section 4
[Payments] and Section 10.3 [Expenses; Indemnity; Damage Waiver], shall survive
Payment In Full. All other covenants and agreements of the Loan Parties shall
continue in full force and effect from and after the date hereof and until
Payment In Full.
10.8
Successors and Assigns.

10.8.1
Successors and Assigns Generally.

The provisions of this Agreement shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns permitted
hereby, except that neither the Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of Section 10.8.2
[Assignments by Lenders], (ii) by way of participation in accordance with the
provisions of Section 10.8.4 [Participations], or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of Section 10.8.6
[Certain Pledges; Successors and Assigns Generally] (and any other attempted
assignment or transfer by any party hereto shall be null and void); provided,
however, no Lender may assign or otherwise transfer any of its rights or
obligations hereunder to a Foreign Lender without the prior consent of the
Borrower (such consent to not be unreasonably withheld, conditioned or delayed).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in Section 10.8.4
[Participations] and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
10.8.2
Assignments by Lenders.

Any Lender may at any time assign to one or more assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender's Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

105

--------------------------------------------------------------------------------



(B)    in any case not described in clause (i)(A) of this Section 10.8.2
[Assignments by Lenders], the aggregate amount of the Commitment (which for this
purpose includes Loans outstanding thereunder) or, if the applicable Commitment
is not then in effect, the principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption Agreement with respect to such assignment is delivered
to the Administrative Agent or, if "Trade Date" is specified in the Assignment
and Assumption Agreement, as of the Trade Date) shall not be less than Five
Million and 00/100 Dollars ($5,000,000.00), in the case of any assignment in
respect of the Revolving Credit Commitment of the assigning Lender, unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consent (each such consent not to be
unreasonably withheld or delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.
(iii)    Required Consents. No consent shall be required for any assignment
except for the consent of the Administrative Agent (which shall not be
unreasonably withheld or delayed) and:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof; and
(B)    the consent of the Issuing Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).
(iv)    Assignment and Assumption Agreement. The parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption Agreement, together with a processing and recordation fee of Three
Thousand Five Hundred and 00/100 Dollars ($3,500.00) (provided that no such fee
shall be payable in connection with an assignment from a Lender to an Affiliate
of such Lender), and the assignee, if it is not a Lender, shall deliver to the
Administrative Agent an administrative questionnaire provided by the
Administrative Agent.
(v)    No Assignment to Borrower. No such assignment shall be made to the
Borrower or any of the Borrower's Affiliates or Subsidiaries.
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

106

--------------------------------------------------------------------------------



Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.8.3 [Register], from and after the effective date specified in
each Assignment and Assumption Agreement, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption Agreement, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption Agreement, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption Agreement covering all of the assigning Lender's
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Section 3.4
[LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available], Section 4.8 [Increased Costs], and Section 10.3 [Expenses,
Indemnity; Damage Waiver] with respect to facts and circumstances occurring
prior to the effective date of such assignment. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 10.8.2 [Assignments by Lenders] shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 10.8.4 [Participations].
10.8.3
Register.

The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain a record of the names and addresses of the Lenders, and
the Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time. Such register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is in such register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. Such register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.
10.8.4
Participations.

Any Lender may at any time, without the consent of, or notice to, the Borrower
or the Administrative Agent, sell participations to any Person (other than a
natural person or the Borrower or any of the Borrower's Affiliates or
Subsidiaries) (each, a "Participant") in all or a portion of such Lender's
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender's
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Lenders,
and the Issuing Lender shall continue to deal solely and directly with such
Lender in connection with such Lender's rights and obligations under this
Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
(other than as is already provided for herein) to any amendment, modification or
waiver with respect to Section 10.1.1 [Increase of Commitment], Section 10.1.2
[Extension of Payment, Etc.], or Section 10.1.3 [Release of Guarantor]) that
affects such Participant.

107

--------------------------------------------------------------------------------



The Borrower agrees that each Participant shall be entitled to the benefits of
Section 3.4 [LIBOR Rate Unascertainable, Etc.], Section 4.8 [Increased Costs],
Section 4.10 [Indemnity] and Section 4.9 [Taxes] (subject to the requirements
and limitations therein, including the requirements under Section 4.9.7 [Status
of Lenders] (it being understood that the documentation required under Section
4.9.7 [Status of Lenders] shall be delivered to the participating Lender)) to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 10.8.2 [Assignments by Lenders]; provided that
such Participant (A) agrees to be subject to the provisions of Section 4.6.2
[Replacement of a Lender] and Section 4.6.3 [Designation of a Different Lending
Office] as if it were an assignee under Section 10.8.2 [Assignments by Lenders];
and (B) shall not be entitled to receive any greater payment under Section 4.8
[Increased Costs] or Section 4.9 [Taxes], with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrower's request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 4.6.2 [Replacement of a Lender] and Section 4.6.3
[Designation of Different Lending Office] with respect to any Participant. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 8.2.3 [Set-off] as though it were a Lender; provided that
such Participant agrees to be subject to Section 4.3 [Sharing of Payments by
Lenders] as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant's interest in the
Loans or other obligations under the Loan Documents (the "Participant
Register"); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant's interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
10.8.5
Limitations upon Participant Rights Successors and Assigns Generally.

A Participant shall not be entitled to receive any greater payment under Section
4.8 [Increased Costs], Section 4.9 [Taxes] or Section 10.3 [Expenses; Indemnity;
Damage Waiver] than the applicable Lender would have been entitled to receive
with respect to the participation sold to such Participant, unless the sale of
the participation to such Participant is made with the Borrower's prior written
consent. A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 4.9 [Taxes] unless the Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 4.9.7 [Status of
Lenders] as though it were a Lender.







108

--------------------------------------------------------------------------------



10.8.6
Certain Pledges; Successors and Assigns Generally.

Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.
10.9
Confidentiality.

10.9.1
General.

Each of the Administrative Agent, the Lenders and the Issuing Lender agrees to
maintain the confidentiality of the Information, except that Information may be
disclosed (i) to its Affiliates and to its and its Affiliates' respective
partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (ii) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (iii) to the extent required by applicable Laws or regulations
or by any subpoena or similar legal process, (iv) to any other party hereto,
(v) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(vi) subject to an agreement containing provisions substantially the same as
those of this Section 10.9 [Confidentiality], to (A) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (B) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (vii) with the consent of the Borrower, or
(viii) to the extent such Information (Y) becomes publicly available other than
as a result of a breach of this Section 10.9 [Confidentiality] or (Z) becomes
available to the Administrative Agent, any Lender, the Issuing Lender or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrower or other Loan Parties. Any Person required to maintain the
confidentiality of Information as provided in this Section 10.9
[Confidentiality] shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
10.9.2
Sharing Information With Affiliates of the Lenders.

Each Loan Party acknowledges that from time to time financial advisory,
investment banking and other services may be offered or provided to the Borrower
or one or more of its Affiliates (in connection with this Agreement or
otherwise) by any Lender or by one or more Subsidiaries or Affiliates of such
Lender and each of the Loan Parties hereby authorizes each Lender to share any
information delivered to such Lender by such Loan Party and its Subsidiaries
pursuant to this Agreement to any such Subsidiary or Affiliate subject to the
provisions of Section 10.9.1 [General].











109

--------------------------------------------------------------------------------



10.10
Counterparts; Integration; Effectiveness.

10.10.1 Counterparts; Integration; Effectiveness.
This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents, and any separate letter agreements with respect to
fees payable to the Administrative Agent, constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof including any prior confidentiality agreements and commitments.
Except as provided in Section 6 [Conditions Of Lending And Issuance Of Letters
Of Credit], this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or e-mail shall be effective as
delivery of a manually executed counterpart of this Agreement.
10.11
CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS;
WAIVER OF JURY TRIAL.

10.11.1
Governing Law.

This Agreement shall be deemed to be a contract under the Laws of the
Commonwealth of Pennsylvania without regard to its conflict of laws principles.
Each Letter of Credit issued under this Agreement shall be subject either to the
rules of the Uniform Customs and Practice for Documentary Credits, as most
recently published by the International Chamber of Commerce (the "ICC") at the
time of issuance ("UCP") or the rules of the International Standby Practices
(ICC Publication Number 590) ("ISP98"), as determined by the Issuing Lender, and
each Commercial Letter of Credit shall be subject to UCP, and in each case to
the extent not inconsistent therewith, the Laws of the Commonwealth of
Pennsylvania without regard to is conflict of laws principles.
10.11.2 SUBMISSION TO JURISDICTION.
THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS,
FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF
THE COMMONWEALTH OF PENNSYLVANIA SITTING IN ALLEGHENY COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE WESTERN DISTRICT OF PENNSYLVANIA, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH PENNSYLVANIA STATE COURT OR, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.

110

--------------------------------------------------------------------------------



EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING LENDER MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.
10.11.3
WAIVER OF VENUE.

THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN THIS SECTION 10.11 [CHOICE OF LAW, ETC.]. EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT AND AGREES NOT ASSERT ANY SUCH DEFENSE.
10.11.4 SERVICE OF PROCESS.
EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 10.5 [NOTICES; EFFECTIVENESS; ELECTRONIC
COMMUNICATION]. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
10.11.5 WAIVER OF JURY TRIAL.
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, ADMINISTRATIVE AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.11 [CHOICE OF LAW, ETC.].
10.12
USA Patriot Act Notice.

Each Lender that is subject to the USA Patriot Act and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies Loan Parties that
pursuant to the requirements of the USA Patriot Act, it is required to obtain,
verify and record information that identifies the Loan Parties, which
information includes the name and address of Loan Parties and other information
that will allow such Lender or Administrative Agent, as applicable, to identify
the Loan Parties in accordance with the USA Patriot Act.

111

--------------------------------------------------------------------------------



10.13
Joinder of Guarantors.

Any Subsidiary of any Loan Party which is required to join this Agreement as a
Guarantor pursuant to Section 7.2.8 [Subsidiaries, Partnerships and Joint
Ventures] and which has not yet done so shall execute and deliver to the
Administrative Agent (i) a Guarantor Joinder in substantially the form attached
hereto as Exhibit 1.1(G)(1) pursuant to which it shall join as a Guarantor each
of the documents to which the Guarantors are parties; and (ii) documents in the
forms described in Section 6.1 [First Loans and Letters of Credit] modified as
appropriate to relate to such Subsidiary. The Loan Parties shall deliver such
Guarantor Joinder and related documents to the Administrative Agent within
thirty (30) days after the date of (a) the filing of such Subsidiary's articles
of incorporation if the Subsidiary is a corporation, (b) the filing of its
certificate of limited partnership if it is a limited partnership or (c) if it
is an entity other than a limited partnership or corporation, its organization,
or such later date as consented to by the Administrative Agent in its reasonable
discretion.
10.14
Amendment and Restatement.

This Agreement amends and restates in its entirety the Existing Credit
Agreement. All references to the "Agreement" contained in the Loan Documents
delivered in connection with the Existing Credit Agreement or this Agreement
shall, and shall be deemed to, refer to this Agreement. Notwithstanding the
amendment and restatement of the Existing Credit Agreement by this Agreement,
the Obligations of the Borrower and the other Loan Parties outstanding as of the
Closing Date under the Existing Credit Agreement and the Loan Documents as
defined and entered into in conjunction with the Existing Credit Agreement shall
remain outstanding and shall constitute continuing Obligations without novation,
but subject to any changes in the provisions governing the same under this
Agreement and the other Loan Documents as defined in this Agreement. Such
Obligations shall in all respects be continuing and this Agreement shall not be
deemed to evidence or result in a novation or repayment and reborrowing of such
Obligations.
10.15
No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees that: (i)
(A) the arranging and other services regarding this Agreement provided by the
Lenders are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Lenders, on the other hand, (B) the
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) the Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) each
of the Lenders is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any of
its Affiliates, or any other Person and (B) no Lender has any obligation to the
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) each of the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower and its Affiliates, and no Lender has any obligation to
disclose any of such interests to the Borrower or its Affiliates. To the fullest
extent permitted by law, the Borrower hereby waives and releases any claims that
it may have against each of the Lenders with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.



112

--------------------------------------------------------------------------------















[INTENTIONALLY LEFT BLANK]



113

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement the day and year first above written.
 
BORROWER:


WITNESS:




By:  /s/  
Name: Richard Roda
MSA SAFETY INCORPORATED


By:   /s/ 
Name: Douglas K. McClaine
Title: Vice President, Secretary and General Counsel


 
GUARANTORS:


WITNESS:




By:  /s/  
Name: Richard Roda
MSA WORLDWIDE, LLC


By:  /s/ 
Name: Douglas K. McClaine
Title: Vice President, Secretary and General Counsel
 
 
WITNESS:




By:  /s/  
Name: Richard Roda
MINE SAFETY APPLIANCES COMPANY LLC




By: /s/  
Name: Nishan J. Vartanian    
Title: President      
 
 
WITNESS:




By:  /s/  
Name: Richard Roda
MSA ADVANCED DETECTION, LLC




By: /s/  
Name: Nishan J. Vartanian    
Title: President  


 
 
WITNESS:




By:  /s/  
Name: Richard Roda
GENERAL MONITORS TRANSNATIONAL, LLC




By: /s/  
Name: Douglas K. McClaine    
Title: Vice President, Secretary and General Counsel 







--------------------------------------------------------------------------------





WITNESS:




By:  /s/  
Name: Richard Roda
GENERAL MONITORS, INC.




By: /s/  
Name: Stacy McMahan
Title: Vice President, Treasurer and Assistant Secretary
 
 
WITNESS:




By:  /s/  
Name: Richard Roda
MSA INTERNATIONAL, INC.




By: /s/ 
Name: George Steggles
Title: President 


 
 
WITNESS:




By:  /s/  
Name: Richard Roda
MSA SAFETY DEVELOPMENT, LLC




By: /s/ 
Name: Stacy McMahan
Title: Vice President
 
 
WITNESS:




By:  /s/  
Name: Richard Roda
MSA TECHNOLOGY, LLC




By: /s/  
Name: Stacy McMahan
Title: Vice President
 
 
WITNESS:




By:  /s/  
Name: Richard Roda
MSA INNOVATION, LLC




By: /s/ 
Name: Stacy McMahan
Title: Vice President







--------------------------------------------------------------------------------




 
AGENTS AND LENDERS:


 
PNC BANK, NATIONAL ASSOCIATION, as a Lender and as Administrative Agent




By:  /s/ 
Name: Tracy J. DeCock
Title: Senior Vice President











--------------------------------------------------------------------------------






 
JPMORGAN CHASE BANK, N.A., as a Lender and as Syndication Agent




By:  /s/  
Name:  Anthony Galea 
Title:  Vice President











--------------------------------------------------------------------------------






 
THE HUNTINGTON NATIONAL BANK, as a Lender




By:  /s/ 
Name:  Michael Kiss  
Title:  Vice President











--------------------------------------------------------------------------------






 
BANK OF AMERICA, N.A., as a Lender




By:  /s/ 
Name: Beth A. Henry
Title: Vice President











--------------------------------------------------------------------------------






 
HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender




By:  /s/ 
Name:  Christopher S. Helveci  
Title:  Sr. Vice President  











--------------------------------------------------------------------------------






 
FIRST NIAGARA BANK, N.A., as a Lender




By:  /s/ 
Name:  Dan Riefner 
Title:  First Vice President 











--------------------------------------------------------------------------------






 
FIRST COMMONWEALTH BANK, as a Lender




By:  /s/ 
Name: Neil Corry-Roberts
Title: Senior Vice President











--------------------------------------------------------------------------------




SCHEDULE 1.1(A)
PRICING GRID

VARIABLE PRICING AND FEES BASED ON NET LEVERAGE RATIO (ALL PRICING AND FEES
EXPRESSED IN BASIS POINTS)






Level








Net Leverage Ratio




Standby Letter of Credit Fee




Commercial Letter of Credit Fee




Revolving Credit Base Rate Spread


Revolving Credit LIBOR Rate Spread






Commitment Fee
I
< 1.00 to 1.00
75.0
37.5
0.0
75.0
15.0
II
≥1.00 to 1.00
but
< 1.50 to 1.00
100.0
50.0
0.0
100.0
17.5
III
≥1.50 to 1.00
but
< 2.00 to 1.00
125.0
62.5
25.0
125.0
20.0
IV
≥2.00 to 1.00
but
< 2.50 to 1.00
150.0
75.0
50.0
150.0
22.5
V
≥2.50 to 1.00
175.0
87.5
75.0
175.0
25.0



For purposes of determining the Applicable Margin, the Applicable Commitment
Fee, the Applicable Standby Letter of Credit Fee Rate and the Applicable
Commercial Letter of Credit Fee Rate:
(a)    The Applicable Margin, the Applicable Commitment Fee Rate, the Applicable
Standby Letter of Credit Fee Rate and the Applicable Commercial Letter of Credit
Fee Rate for the period commencing on the Closing Date through the day
immediately preceding the first (1st) Adjustment Date, shall be based on Level
II of the Pricing Grid above.
(b)    The Applicable Margin, the Applicable Commitment Fee Rate, the Applicable
Standby Letter of Credit Fee Rate and the Applicable Commercial Letter of Credit
Fee Rate shall be recomputed as of the end of each fiscal quarter ending after
the Closing Date based on the Net Leverage Ratio as of such quarter end. Any
increase or decrease in the Applicable Margin, the Applicable Commitment Fee
Rate, the Applicable Standby Letter of Credit Fee Rate or the Applicable
Commercial Letter of Credit Fee Rate computed as of a quarter end shall be
effective on the date on which the Compliance Certificate evidencing such
computation is due to be delivered under Section 7.3.3 [Certificate of Borrower]
(each, an "Adjustment Date"). If a Compliance Certificate is not delivered when
due in accordance with such Section 7.3.3 [Certificate of the Borrower], then
the rates in Level V shall apply as of the first Business Day after the date on
which such Compliance Certificate was required to have been delivered and shall
remain in effect until the date on which such Compliance Certificate is
delivered.



SCHEDULE 1.1(A) - 1

--------------------------------------------------------------------------------



(c)    If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Net Leverage Ratio as calculated by the
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the Net Leverage Ratio would have resulted in higher pricing for such period,
the Borrower shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders, promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to the Borrower under the
Bankruptcy Code of the United States, automatically and without further action
by the Administrative Agent, any Lender or the Issuing Lender), an amount equal
to the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period.
This paragraph shall not limit the rights of the Administrative Agent, any
Lender or the Issuing Lender, as the case may be, under Section 2.10 [Letter of
Credit Subfacility] or Section 3.3 [Interest After Default] or Article 8
[Default]. The Borrower's obligations under this paragraph shall survive the
termination of the Commitments and the repayment of all other Obligations
hereunder.





SCHEDULE 1.1(A) - 2

--------------------------------------------------------------------------------




SCHEDULE 1.1(B)
COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES
 
Part 1 - Commitments of Lenders and Addresses for Notices to Lenders
Lender
Amount of Commitment for Revolving Credit Loans


Ratable Share
Name: PNC Bank, National Association
Address: Three PNC Plaza
225 Fifth Avenue, 4th Floor
Pittsburgh, PA 15222
Attention: Tracy DeCock
Telephone: 412-762-9999
Telecopy: 412-762-4718


With a copy to:


Name: PNC Agency Services
Address: Firstside Center
500 First Avenue, 5th Floor
Pittsburgh, Pennsylvania 15219
Attention: Rini Davis
Telephone: 412-762-7638
Facsimile: 412-705-2006
$105,000,000.00
35.000000000%
 
 
 
Name: JPMorgan Chase Bank, N.A.
Address: 270 Park Avenue, 43rd Floor
New York, NY 10017
Attention: Anthony Galea
Telephone: 212-622-8804
Telecopy: 866-682-7113




$45,000,000.00
15.000000000%
 
 
 
Name: The Huntington National Bank
Address: 41 South High Street (HC 0735)
Columbus, OH 43215
Attention: Chad A. Lowe
Telephone: 614-480-5810
Telecopy: 877-274-8593


$40,000,000.00
13.33333333
%
 
 
 


SCHEDULE 1.1(B) - 1

--------------------------------------------------------------------------------



Name: Bank of America, N.A.
Address: 1600 John F. Kennedy Boulevard
Suite 1100
Philadelphia, PA 19106
Attention: Andrew M. Richards
Telephone: 267-675-0385
Telecopy: 312-453-2967


$40,000,000.00
13.33333333
%
 
 
 
Name: HSBC Bank USA, National Association
Address: 1 HSBC Center
Commercial Banking, Lobby Level
Buffalo, New York 14203
Attention: Frank M. Eassa
Telephone: 716-841-7506
Telecopy: 212-642-1888


$30,000,000.00
10
%
 
 
 
Name: First Niagara Bank, N.A.
Address: 11 Stanwix Street, 16th Floor
Pittsburgh, Pennsylvania 15222
Attention: Debra Riefner
Telephone: 412-807-2783
Telecopy: 412-953-5121


$20,000,000.00
6.666666670%
 
 
 
Name: First Commonwealth Bank
Address: 437 Grant Street
Frick Building, Suite 1600
Pittsburgh, PA 15219
Attention: Neil Corry-Roberts
Telephone: 412-690-2222
Telecopy: 412-690-2206


With a copy to:


Name: Administrative Services
Address: 437 Grant Street
Frick Building, Suite 1600
Pittsburgh, PA 15219
Attention: Nancy Rihs
Telephone: 724-463-2473
Facsimile: 724-465-3290


$20,000,000.00
6.666666670%
 
 
 
   Total
$300,000,000.00
100.00000000%




SCHEDULE 1.1(B) - 2



--------------------------------------------------------------------------------




SCHEDULE 1.1(B)
COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES


Part 2 - Addresses for Notices to Borrower:
ADMINISTRATIVE AGENT
Name: PNC Bank, National Association
Address: Three PNC Plaza
225 Fifth Avenue, 4th Floor
Pittsburgh, PA 15222
Attention: Tracy DeCock
Telephone: 412-762-9999
Telecopy: 412-762-4718


With a copy to:


Name: PNC Bank, National Association
Address: PNC Firstside Center
500 First Avenue, 5th Floor
Pittsburgh, Pennsylvania 15219
Attention: Rini Davis
Telephone:    412-762-7638
Telecopy:    412-705-2006
BORROWER:
Name: MSA Safety Incorporated
Address: 1000 Cranberry Woods Drive
Cranberry Township, Pennsylvania 16066
Attention: Stacy McMahan, Senior Vice President and Chief Financial Officer
Telephone:    724-741-8231
Telecopy:    724-741-1589







SCHEDULE 1.1(B) - 3